DETAILED ACTION
Contents
I. Notice of Pre-AIA  or AIA  Status	5
II. Priority	5
III. Pertinent Prosecution History	6
IV. Claim Status	7
V. Reissue Requirements	8
VI. Information Disclosure Statement(s)	9
VII. Claim Objections	9
VIII. Claim Interpretation	12
A.	Lexicographic Definitions	12
B.	35 U.S.C § 112 6th Paragraph	13
(1)	Functional Phrase – “Processor I”	13
(2)	Functional Phrase – “Processor II”	15
(3)	Functional Phrase – “Processor III”	20
(4)	Functional Phrase – “Processor IV”	26
(5)	Functional Phrase – “Processor V”	30
(6)	Functional Phrase – “Processor VI”	35
(1)	Functional Phrase – “Processor VII”	40
IX. Claim Rejections – 35 U.S.C. § 112	46
A.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph	46
(1)	New Matter/Written Description	46
B.	35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph	51
X. Claim Rejections – 35 U.S.C. § 251	58
A.	New Matter	58
XI. Double Patenting	58
A.	U.S. Reissue Application No. 15/614,343	60
B.	U.S. Reissue Application No. 15/898,840 & U.S. Patent No. 8,629,836	66
C.	U.S. Reissue Application No. 15/898,799 & U.S. Patent No. 8,072,424	90
D.	U.S. Reissue Application No. 15/898,924 & U.S. Patent No. 9,298,282	111
E.	U.S. Reissue Application No. 15/898,717 & U.S. Patent No. 7,262,760	123
G.	U.S. Reissue Application No. 16/040,920 & U.S. Patent No. 8,766,917	159
H.	U.S. Reissue Application No. 16/040,883 & U.S. Patent No. 7,489,298	169
I.	U.S. Patent No. 7,239,301	180
J.	U.S. Patent No. 7,535,456	187
K.	U.S. Patent No. 7,236,156	196
L.	U.S. Patent No. 9,946,356	203
M.	U.S. Patent No. 10,782,792	210
XII. Claim Rejections – 35 USC § 102	212
A.	Claims 1, 2, 7, 9-11, 17-23, 25, 26, 28-30, 35-37, 39-41, 43, 44, 46-49, 55-61, 63, 64, 66-68, 73-80, 82, 83, 85-87 and 92-115 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Liberty (U.S. Publication No. 2005/0243062). (See the entirety of Liberty).	213
XIII. Claim Rejections – 35 USC § 103	213
A.	Claims 1, 2, 7, 10, 11, 18-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94-105, 111-113 and 115 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) and Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”).	213
B.	Claims 9, 28, 46, 66 and 85 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) and Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) as applied to claims 1, 2, 7, 10, 11, 18-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94-105, 111-113 and 115 above, and further in view of Noguera (U.S. Publication No. 2003/0038778) and MacLaren et al. (U.S. Patent No. 5,617,515) (“MacLaren”).	283
C.	Claims 17, 36, 56, 74 and 93 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) and Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) as applied to claims 1, 2, 7, 10, 11, 18-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94-105, 111-113 and 115 above, and further in view of Townsend et al. (U.S. Publication No. 2003/0158699)(“ Townsend”).	285
D.	Claims 106-110 and 114 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) and Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) as applied to claims 1, 2, 7, 10, 11, 18-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94-105, 111-113 and 115 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).	286
XIV. Response to Arguments	289
A.	Priority	289
B.	Specification Objection(s)	289
C.	Drawings Objection(s)	290
D.	35 U.S.C. § 112 Rejections	290
E.	Obvious Double Patenting Rejections	290
F.	35 U.S.C. § 103 Rejections	290
XV. Conclusion	292



































Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant filed a reissue application 15/898,763 (“‘763 Reissue Application”) on 19 February 2018 for U.S. Application No. 11/820,517 ("‘517 Application"), filed 02 June 2007, now U.S. Patent No. 7,414,611 (“‘611 Patent”), issued 19 August 2008.
Based upon the Application Data Sheet filed on 19 February 2018 (“Feb 2018 ADS”), the Examiner finds that the ‘517 Application is a continuation of U.S. Application No. 11/640,677 ("‘677 Application"), filed 18 December 2006, now U.S. Patent No. 7,262,760 (“ ‘760 Patent”), issued 28 August 2007, which is a continuation of U.S. Patent Application 11/119,719 ("‘719 Application"), filed 02 May 2005, now U.S. Patent No. 7,158,118 (“ ‘118 Patent”), issued 02 January 2007. The ‘118 Patent further claims domestic priority to: Provisional Application 60/641,410 (“’410 Prov Application”), filed 05 January 2005; Provisional Application 60/612,571 (“’571 Prov Application”), filed 23 September 2004; and Provisional Application 60/566,444 (“’444 Prov Application”), filed 30 April 2004.
While the Examiner recognizes Applicant’s claim to domestic priority, the Examiner finds that the Application Data Sheet filed in the parent ‘517 Application on 20 June 2007 (“June 2007 ‘517 Application ADS”) does not correctly list the domestic priority. The Examiner finds 1
The Examiner finds that Applicant must file a petition in the instant ‘763 Reissue Application to accept an unintentionally delayed claim (i) under 35 U.S.C. 119(e) for the benefit of a prior-filed provisional applications and (ii) to indicate the ‘517 Application is a CON of the ‘677 Application, which is a continuation of the ‘719 Application. (See MPEP § 1402.IV).2
Thus, the Examiner concludes that for examination purposes the instant ‘763 Reissue Application claims are examined with the priority date of the ‘677 Application, i.e., 18 December 2006.

Pertinent Prosecution History
As set forth supra, Applicant filed the application for the instant ‘763 Reissue Application on 19 February 2018.
On 19 February 2018, Applicant’s filing included an Application Data Sheet (“Feb 2019 ADS”) to correct the domestic priority of the ‘611 Patent. 
The Office issued a non-Final Office action on 20 October 2020 (“Oct 2020 Non-Final Office Action”). In particular, the Oct 2020 Non-Final Office Action provided rejections for claim 1-95 (“Rejected Claims”) under 35 U.S.C. §§ 103, 112 and Obvious Double Patenting.
On 20 January 2021, Applicant filed a “Response to Non-Final Office Action” (“Jan 2021 Applicant Response”). The Jan 2021 Applicant Response contained: “Remarks,” 
	
Claim Status
The Examiner finds that the claim status in the instant ‘763 Reissue Application is as follows:
Claim(s)	1, 2, 7, 9-11, 17-23, 25, 26, 28-30, 35-37, 39-41, 43, 44, 46-49, 55-61, 63, 64, 66-68, 73-80, 82, 83, 85-87 and 92-95	(Original and amended)
Claim(s)	96-115						(New)
Claim(s)	3-6, 8, 12-16, 24, 27, 31-34, 38, 42, 45, 50-54, 62, 65, 69-72, 81, 84 and 88-91						(Original and canceled)

Thus, the Examiner concludes that claims 1, 2, 7, 9-11, 17-23, 25, 26, 28-30, 35-37, 39-41, 43, 44, 46-49, 55-61, 63, 64, 66-68, 73-80, 82, 83, 85-87 and 92-115 are pending (“Pending Claims”) in the instant ‘763 Reissue Application. Claims 1, 2, 7, 9-11, 17-23, 25, 26, 28-30, 35-37, 39-41, 43, 44, 46-49, 55-61, 63, 64, 66-68, 73-80, 82, 83, 85-87 and 92-115 are examined (“Examined Claims”).

Reissue Requirements
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘611 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, post-grant proceedings and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

The Examiner notes that Amendment practice for Reissue Applications is NOT the same as for non-provisional applications. See MPEP §§ 1413 and 1453. Reissue application amendments must comply with 37 CFR 1.173, while non-provisional application amendments must comply with 37 CFR 1.173. Particularly, 
 	Manner of making amendments under 37 CFR 1.173:  

All markings (underlining and bracketing) are made relative to the original patent text, 37 CFR 1.173(g) (and not relative to the prior amendment).

must be enclosed in brackets, and the added matter must be underlined. See 37 CFR 1.173(d).

For amendments to the drawings, any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. See 37 CFR 1.173(d)(3).

The Examiner further notes that all amendments to the instant ‘763 Reissue Application must comply with 37 CFR 1.173(b)-(g).

Information Disclosure Statement(s)
Applicant's Information Disclosure Statements, filed on 18 February 2021 (“Feb 2021 IDS”) has been received, and entered into the record. 

Claim Objections
The Jan 2021 Claim Amendment does not comply with 37 CFR 1.173(b)-(d), (g) and is objected to because: Applicant has provided insufficient explanation of support  in the ‘611 Patent for the amendments filed in the Jan 2021 Claim Amendment, as set forth in 37 CFR 1.173(c). Specifically, while the Response to Non-Final Office Action states “[s]upport for the amendments… may be found, for example, at…,” the Examiner finds this statement non-specific and hypothetical since “each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment.” (MPEP § 1453.II). In order to comply more specific citations from the ‘611 Patent to support each specific claim amendment instead of large boiler plate sections of the ‘611 Patent.

Claim 10 is objected to because of the following informalities: “… the transceiver is configured to operate in accordance with a BLUETOOTH® standards” in line 2, respectively, should read – … the transceiver is configured to operate in accordance with the BLUETOOTH® standards –.
Claim 20 is objected to because of the following informalities: “… estimates of roll, pitch an heading …” in line 20, respectively, should read – estimates of roll, pitch and heading …–.
Claims 36 and 37 are objected to because of the following informalities: “… wherein [said] processing, by the processor, the …” in line 1, respectively, should read – … wherein said processing, by the processor, the … –.
Claims 48 and 67 are objected to because of the following informalities: “… wherein the transceiver operates in accordance with a operating in accordance with the BLUETOOTH® standards” in lines 1-3, respectively, should read – … wherein the transceiver operates in accordance with the BLUETOOTH® standards –.
Claim 58 is objected to because of the following informalities: “… first and second sensor …” in line 3, respectively, should read – … first and second sensors… –.
Claims 17, 18, 106, 108 and 109 are objected to because of the following informalities: “wherein the processor being configured to process said first, second and third data into processed first, second and third data corresponding to intentional movement of the handheld device introduced by a user comprises the processor being configured to: …” in lines 1-4 should is further configured to:…– in order to provide clear and consistent claim terminology throughout the claim set. 
Claims 36 and 37 are objected to because of the following informalities: “wherein [said] processing, by the processor, the first, second and third data into processed first, second and third data corresponding to intentional movement of the free space pointing device introduced by a user comprises … “ in lines 1-4 should read –wherein said processing, by the processor, the first, second and third data into processed first, second and third data corresponding to intentional movement of the free space pointing device introduced by a user further comprises …– in order to provide clear and consistent claim terminology throughout the claim set. 
Claims 107 and 110 are objected to because of the following informalities: “wherein processing, by the processor, the first, second and third data into processed first, second and third data comprises … “ in lines 1-2 should read – The method of claim 35, wherein said processing, by the processor, the first, second and third data into processed first, second and third data corresponding to intentional movement of the free space pointing device introduced by a user further comprises …– in order to provide clear and consistent claim terminology throughout the claim set. 
Claims 112 and 115 are objected to because of the following informalities: “and on condition that the distance is above a threshold, determining, by the processor, a gesture associated with said intentional movement on condition that the distance is above a threshold “ in lines 1-5 should read – and on condition that the distance is above a threshold, determining, by . 
Appropriate correction is required.

Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111, MPEP § 2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01(I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP § 2111.01(II). Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
Lexicographic Definitions	
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP § 2111.01(IV). Following an independent review of the claims in view of the specification herein, Examiners find that Applicant has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  
35 U.S.C § 112 6th Paragraph
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. § 112(6th ¶) and MPEP §§ 2181-2183. As noted in MPEP § 2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function

(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"

(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

The Examiner finds herein that claims 1, 2, 7, 9, 10, 11, 17-19, 39-41, 43, 44, 46-49, 55-57, 58-61, 63, 64, 66-68, 73-76, 96, 98, 99, 101, 103, 104, 106, 108, 109, 111, 113 and 114 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:
Functional Phrase – “Processor I”
A potential first means-plus-function phrase is recited in claims 1, 39 and 58 (and included in each of dependent claims 2, 7, 9-11, 17-19, 40, 41, 43, 44, 46-49, 55-57, 59-61, 63, 64, 66-68, 73-76, 96, 98, 99, 101, 103, 104, 106, 108, 109, 111, 113 and 114) which recite “a 
The Examiner finds that claims 1, 39 and 58 expressly recite:
a processor configured to receive first, second and third data

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP1 meets the first step of invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure. 
However, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and finds that “processor” as used in the claims does provide an art-recognized structure to perform the claimed function. The Examiner finds that “processor” would be “generic” software and/or a processor in the hand held device that simply receives information from sensors. (‘611 Patent at c.12, ll.55-60; c.13, ll.4-12; see Figure 7). 
In light of the above, the Examiner finds that the term “processor…” is not a generic placeholder because specific structure is associated therewith. Thus, the Examiner concludes that FP1 does not meet invocation Prong (A).
Because Functional Phrase 1 does not meet Prong (A) of the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 1 does not invoke 35 U.S.C § 112 6th paragraph.

Functional Phrase – “Processor II”
A second means-plus-function phrase is recited in claims 1, 17, 18, 55-57 and 73-75 (and included in each of dependent claims 2, 7, 9-11, 17-19, 56, 57, 74, 75, 96, 101, 106, 108, 109, 111 and 114) which recite “a processor …” or hereinafter “Functional Phrase 2” or “FP2.” The Examiner determines herein that FP2 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claims 1, 55 and 73 expressly recite:
a processor configured to … process said first, second and third data into processed first, second and third data corresponding to intentional movement of the free space pointing/handheld device introduced by a user:

[emphasis added]; claims 17, 56 and 74 expressly recite:
wherein the processor being configured to process the first, second and third data into processed first, second and third data corresponding to intentional movement of the handheld device introduced by a user comprises the processor being configured to compensate at least one of the first, second and third data for offset bias

[emphasis added]; and claims 18, 57 and 75 expressly recites:

wherein the processor being configured to process the first, second and third data into processed first, second and third data corresponding to intentional movement of the handheld device introduced by a user comprises the processor being configured to convert at least the third data into different units

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP2 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure. The Examiner further notes that the specification of the ‘611 Patent does not define or otherwise use the term 
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “processor” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a processor would be required to perform the function recited in FP2.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “processor…” in FP2 as the name of a sufficiently definite structure for performing the functions recited in FP2 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “processor…” is a generic placeholder having no specific structure associated therewith. Because “processor …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP2 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP2, the Examiner finds that claimed function(s) is:
[P]rocess[ing] said first, second and third data into processed first, second and third data corresponding to intentional movement of the 3D pointing/handheld device introduced by a user;

[C]ompensat[ing] at least one of the first, second and third data for offset bias; and

[C]onvert[ing] at least the third data into different units



iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 2, the Examiner finds that Functional Phrase 2 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 2. In fact, the Examiner finds that Functional Phrase 2 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 2 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 2 meets invocation Prong (C).
Because Functional Phrase 2 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 2 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 2	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP2.
Applicant has directed the Examiner to portions of the ’444 Prov Application and U.S. Application No. 11/119,987, now U.S. Patent No. 7,535,456 (“‘456 Patent”) for support. (See Jan 2021 Applicant Response at § IV, pp.30-31). The Examiner finds that Applicant asserts that since the’444 Prov Application and the ‘456 Patent are “incorporated by reference” that they 
If the corresponding structure, material or acts are described in the specification in broad generic terms and the specific details of which are incorporated by reference to another document (e.g., attachment means disclosed in U.S. Patent No. X, which is hereby incorporated by reference, or a comparator as disclosed in the Y article, which is hereby incorporated by reference), Office personnel must review the description in the specification, without relying on any material from the incorporated document, and apply the "one skilled in the art" analysis to determine whether one skilled in the art could identify the corresponding structure (or material or acts) for performing the recited function to satisfy the definiteness requirement of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See Default Proof Credit Card System, Inc. v. Home Depot U.S.A., Inc., 412 F.3d 1291, 75 USPQ2d 1116 (Fed. Cir. 2005).

(MPEP § 2181.III; emphasis added). Under this guidance, the Examiner must not reference the “incorporated by reference” document for corresponding structure for Functional Phrase 2, however, instead must look to the ‘611 Patent disclosure alone. If Applicant desires to include disclosure from the either the the’444 Prov Application and/or the ‘456 Patent for support of a different claim interpretation, the Examiner finds that the inclusion of the “incorporated by reference” subject matter into the ‘611 Patent specification must include the amendment itself and a statement that the amendment does not contain new matter, as required by 37 CFR 1.57. (See MPEP §§ 608.01(p) and 2163.07(b)).
From this perspective, the Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP2. In reviewing the original disclosure, the Examiner finds that the ‘611 Patent discloses
FIG. 7 illustrates an exemplary hardware architecture. Therein, a processor 800 communicates with other elements of the 3D pointing device including a scroll wheel 802, JTAG 804, LEDs 806, switch matrix 808, IR photodetector 810, rotational sensors 812, accelerometer 814 and transceiver 816.

(‘611 Patent at c.12, ll. 55-60; see Figure 7; emphasis added); 
Rotational sensors 812 provide readings to processor 800 regarding, e.g., the y-axis and z-axis rotation of the 3D pointing device as described above. Accelerometer 814 provides readings to processor 800 regarding the linear acceleration of the 3D pointing device 400 which can be used as described above, e.g., to perform tilt compensation and to compensate for errors which linear acceleration introduces into the rotational readings generated by rotational sensors 812.

(Id. at c.13, ll.4-12; emphasis added);
A process model 600 which describes the general operation of 3D pointing devices according to exemplary embodiments of the present invention is illustrated in FIG. 5.

(Id. at c.8, ll.46-48; see Figure 5; emphasis added). In examination of Figure 5 of the ‘611 Patent below, 

    PNG
    media_image1.png
    631
    1124
    media_image1.png
    Greyscale
the Examiner finds that functionality blocks 604 and 616 of the process 600 generate converted data from raw sensor information into units of acceleration and/or angular rotation/velocity, respectively. (Id. at c.8, l.65 – c.9, l.5; c.10, ll.8-13; see Figure 5; emphasis added). The Examiner further finds that functionality blocks 604 and 616 of the process 600 can also compensate for scale and offset. (Id.)
a processor performing a conversion of raw sensor data information into units of acceleration and/or angular rotation/velocity.
Similarly, for claims 17, 56 and 74 and in light of the portions of the ‘611 Patent cited above, the Examiner construes the structure for performing the claimed functions as a processor performing a conversion of raw sensor data information into units of acceleration and/or angular rotation/velocity and offset compensation.

Functional Phrase – “Processor III”
A third means-plus-function phrase is recited in claims 1, 39 and 58 (and included in each of dependent claims 2, 7, 9-11, 17-19, 40, 41, 43, 44, 46-49, 55-57, 59-61, 63, 64, 66-68, 73-76, 96, 98, 99, 101, 103, 104, 106, 108, 109, 111, 113 and 114)  which recites “a processor …” or hereinafter “Functional Phrase 3” or “FP3.” The Examiner determines herein that FP3 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claims 1, 39 and 58 expressly recite:
a processor configured to … determine an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in said body frame of reference

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP3 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure. The Examiner further notes that the specification of the ‘611 Patent does not define or otherwise use the term “processor” and thus the specification of the ‘611 Patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “processor” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a processor would be required to perform the function recited in FP3.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “processor…” in FP3 as the name of a sufficiently definite structure for performing the functions recited in FP3 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).


ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP3, the Examiner finds that claimed function(s) is:
[D]etermin[ing] an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in said body frame of reference

Because FP3 recites the above recited functions, the Examiner concludes that FP3 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 3, the Examiner finds that Functional Phrase 3 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 3. In fact, the Examiner finds that Functional Phrase 3 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 3 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 3 meets invocation Prong (C).
th paragraph.

	Corresponding structure for Functional Phrase 3	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP3.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP3. In reviewing the original disclosure, the Examiner finds that the ‘611 Patent discloses
FIG. 7 illustrates an exemplary hardware architecture. Therein, a processor 800 communicates with other elements of the 3D pointing device including a scroll wheel 802, JTAG 804, LEDs 806, switch matrix 808, IR photodetector 810, rotational sensors 812, accelerometer 814 and transceiver 816.

(‘611 Patent at c.12, ll. 55-60; see Figure 7; emphasis added); 
Rotational sensors 812 provide readings to processor 800 regarding, e.g., the y-axis and z-axis rotation of the 3D pointing device as described above. Accelerometer 814 provides readings to processor 800 regarding the linear acceleration of the 3D pointing device 400 which can be used as described above, e.g., to perform tilt compensation and to compensate for errors which linear acceleration introduces into the rotational readings generated by rotational sensors 812.

(Id. at 13, ll.4-12; emphasis added);
To simplify this discussion an exemplary processing system associated with a 3D pointing device is shown in FIG. 9, e.g., as described by more detail above. Therein, the handheld system senses motion using one or more sensors 901, e.g., rotational sensor(s), gyroscopes(s), accelerometer(s), magnetometer(s), optical sensor(s), camera(s) or any combination thereof. The sensors are then interpreted in block 902 to produce an estimate of the motion that occurred. The processing block 903 then translates the measured motion from the natural (body) reference frame of the device into the reference frame of the user. The movement is then mapped 904 into meaningful actions that are interpreted at block 905 forwarded to the system to produce a meaningful response, such as moving an on-screen cursor.

(53) Block 903 converts detected movement into the reference frame of the user instead of the reference frame of the device. Orientation may be represented by many different mathematically similar methods including Euler angles, a direction cosine matrix (DCM), or a unit quaternion. Position is generally represented as an offset from the coordinate system origin in a consistent unit including but not limited to meters, centimeters, feet, inches, and miles. In one exemplary embodiment described above, a 3D pointing device measures inertial forces including acceleration and rotational velocity. These forces are measured relative to the body of the device by sensors mounted therein. In order to convert the measured data into the user frame of reference, the device estimates both its position and its orientation.

(Id. at c.16, ll.30-43; see Figure 9; emphasis added). 
For the stationary, fixed-orientation user frame of reference example, conversion from the body frame to the user frame can be performed by use of the following equations:

Pu=Rotate(Pb,Q)+Pdelta
Pu′=Rotate(Pb′,Q)
Pu″=Rotate(Pb″,Q)
Wu=Rotate(Wb,Q)
Wu′=Rotate(Wb′,Q)
where:

Rotate represents the quaternion rotation operator such that Rotate(A, Q) is equal to Q* A Q where Q* is the quaternion conjugate and the vector A is a quaternion with the complex component equal to A and the real component equal to 0;

Pu is the position in the user frame of reference;

Pb is the position in the device frame of reference;

′ represents the derivative. Therefore, Pu′ is the derivative of the position in the user frame of reference which is the velocity in the user frame of reference;



Wb is the angular velocity of the device in body angles in the body frame of the device;

Pdelta is the difference between the origin of the user frame of reference and the body frame of reference in the user frame of reference coordinate system;

Q is the normalized rotation quaternion that represents the rotation from the body frame to the user frame. Since the rotation quaternion to rotate from the user frame to the body frame is Q*, we could replace Q with R* where R is the rotation from the user frame to the body frame. Note that Q can be represented in a number of equivalent forms including Euler angles and the direction cosine matrix (DCM), and the above equations may vary slightly in their equivalent forms based upon different representations of Q. FIG. 10 graphically illustrates the transformation from a body frame of reference to a user's frame of reference.

During operation, the device estimates Q in an implementation dependent manner to perform this transformation.

(Id. at c.16, l.41 – c.17, l.27; see Figure 9; emphasis added). The Examiner finds that block 903 translates the measured motion from the natural (body) reference frame of the device into the reference frame of the user with a quaternion rotation operator that utilizes a unit quaternion that may be based on several transforms, one of which being direction cosine matrix (DCM).
Thus, in light of the portions of the ‘611 Patent cited above, the Examiner construes the structure for performing the claimed functions as a processor performing a translation of measured rotational and acceleration measured motion from the natural (body) reference frame of the device into the reference frame of the user with a quaternion rotation operator that utilizes a unit quaternion that may be based on several transforms.

Functional Phrase – “Processor IV”
A fourth means-plus-function phrase is recited in claims 1, 39 and 58 (and included in each of dependent claims 2, 7, 9-11, 17-19, 40, 41, 43, 44, 46-49, 55-57, 59-61, 63, 64, 66-68, 73-76, 96, 98, 99, 101, 103, 104, 106, 108, 109, 111, 113 and 114) which recite “a processor …” or hereinafter “Functional Phrase 4” or “FP4.” The Examiner determines herein that FP4 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claims 1, 39 and 58 expressly recite:
a processor configured to … report the orientation of the handheld device for a current sample

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP4 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure. The Examiner further notes that the specification of the ‘611 Patent does not define or otherwise use the term “processor” and thus the specification of the ‘611 Patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “processor” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a processor would be required to perform the function recited in FP4.
th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “processor…” is a generic placeholder having no specific structure associated therewith. Because “processor …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP4 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP4, the Examiner finds that claimed function(s) is:
[R]eport[ing] the orientation of the handheld device for a current sample

Because FP4 recites the above recited functions, the Examiner concludes that FP4 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 4, the Examiner finds that Functional Phrase 4 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 4. In fact, the Examiner finds that Functional Phrase 4 recites very little structure (if any) for performing the claimed function.

Because Functional Phrase 4 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 4 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 4	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP4.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP3. In reviewing the original disclosure, the Examiner finds that the ‘611 Patent discloses
FIG. 7 illustrates an exemplary hardware architecture. Therein, a processor 800 communicates with other elements of the 3D pointing device including a scroll wheel 802, JTAG 804, LEDs 806, switch matrix 808, IR photodetector 810, rotational sensors 812, accelerometer 814 and transceiver 816.

(‘611 Patent at c.12, ll. 55-60; see Figure 7; emphasis added); 
Rotational sensors 812 provide readings to processor 800 regarding, e.g., the y-axis and z-axis rotation of the 3D pointing device as described above. Accelerometer 814 provides readings to processor 800 regarding the linear acceleration of the 3D pointing device 400 which can be used as described above, e.g., to perform tilt compensation and to compensate for errors which linear acceleration introduces into the rotational readings generated by rotational sensors 812.

(Id. at 13, ll.4-12; emphasis added);
one or more sensors 901, e.g., rotational sensor(s), gyroscopes(s), accelerometer(s), magnetometer(s), optical sensor(s), camera(s) or any combination thereof. The sensors are then interpreted in block 902 to produce an estimate of the motion that occurred. The processing block 903 then translates the measured motion from the natural (body) reference frame of the device into the reference frame of the user. The movement is then mapped 904 into meaningful actions that are interpreted at block 905 forwarded to the system to produce a meaningful response, such as moving an on-screen cursor.

(53) Block 903 converts detected movement into the reference frame of the user instead of the reference frame of the device. Orientation may be represented by many different mathematically similar methods including Euler angles, a direction cosine matrix (DCM), or a unit quaternion. Position is generally represented as an offset from the coordinate system origin in a consistent unit including but not limited to meters, centimeters, feet, inches, and miles. In one exemplary embodiment described above, a 3D pointing device measures inertial forces including acceleration and rotational velocity. These forces are measured relative to the body of the device by sensors mounted therein. In order to convert the measured data into the user frame of reference, the device estimates both its position and its orientation.

(Id. at c.16, ll.30-43; see Figure 9; emphasis added). As set forth supra, the Examiner construes the structure for performing the claimed functions of Functional Phrase 4 as a processor performing a translation of measured rotational and acceleration measured motion from the natural (body) reference frame of the device into the reference frame of the user with a quaternion rotation operator that utilizes a unit quaternion that may be based on several transforms. Thus, the orientation is provided by structure above. However, while the ‘611 Patent provides disclosure to providing the orientation and utilizing the orientation, the Examiner finds insufficient disclosure to the “reporting” of any data as well as to a sample being taken and the orientation of that particular sample being actually reported. Hence, the Examiner finds that it is unclear to what exact structure Applicant intended to claim as the ‘processor’ of Functional Phrase 4. Thus, the Examiner concludes that the function and ‘611 Patent fail to clearly link and 3

Moreover, from this perspective and to advance prosecution by providing art rejections, the Examiner construes the structure for performing the claimed function as the same processor performing a determination of a variance of sensor output data over a period of time and comparing this determined variance to a threshold to ascertain a condition of the 3D pointing device that provides the orientation data determined.

Functional Phrase – “Processor V”
A fifth means-plus-function phrase is recited in claims 106, 108, 109 and 114 which recite “a processor …” or hereinafter “Functional Phrase 5” or “FP5.” The Examiner determines herein that FP2 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claims 106, 108 and 109 expressly recite:
the processor is configured to process said first, second and third data into processed first, second and third data corresponding to intentional movement of the handheld device introduced by a user comprises the processor being configured to:
integrate the first and second data to determine an angular position;
apply hysteresis of a calibrated magnitude to the angular position; and
take a derivative of the angular position to determine the processed first and second data.

[emphasis added]; and claim 114 expressly recites:

wherein the processor is configured to:
integrate the first and second data to determine an angular position;
apply hysteresis of a calibrated magnitude to the angular position; and
take a derivative of the angular position to determine the processed first and second data.

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP5 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure. The Examiner further notes that the specification of the ‘611 Patent does not define or otherwise use the term “processor” and thus the specification of the ‘611 Patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “processor” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a processor would be required to perform the function recited in FP5.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “processor…” in FP5 as the name of a sufficiently definite structure for th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “processor…” is a generic placeholder having no specific structure associated therewith. Because “processor …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP6 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP5, the Examiner finds that claimed function(s) is:
[I]ntegrat[ing] the first and second data to determine an angular position;
[A]pply[ing] hysteresis of a calibrated magnitude to the angular position; and
[T]ak[ing] a derivative of the angular position to determine the processed first and second data

Because FP5 recites the above recited functions, the Examiner concludes that FP5 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 5, the Examiner finds that Functional Phrase 5 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 5. In fact, the Examiner finds that Functional Phrase 5 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 5 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 5 meets invocation Prong (C).
th paragraph.

	Corresponding structure for Functional Phrase 5	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP5.
From this perspective, the Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP5. In reviewing the original disclosure, the Examiner finds that the ‘611 Patent discloses
FIG. 7 illustrates an exemplary hardware architecture. Therein, a processor 800 communicates with other elements of the 3D pointing device including a scroll wheel 802, JTAG 804, LEDs 806, switch matrix 808, IR photodetector 810, rotational sensors 812, accelerometer 814 and transceiver 816.

(‘611 Patent at c.12, ll. 55-60; see Figure 7; emphasis added); 
Rotational sensors 812 provide readings to processor 800 regarding, e.g., the y-axis and z-axis rotation of the 3D pointing device as described above. Accelerometer 814 provides readings to processor 800 regarding the linear acceleration of the 3D pointing device 400 which can be used as described above, e.g., to perform tilt compensation and to compensate for errors which linear acceleration introduces into the rotational readings generated by rotational sensors 812.

(Id. at c.13, ll.4-12; emphasis added);
A process model 600 which describes the general operation of 3D pointing devices according to exemplary embodiments of the present invention is illustrated in FIG. 5.

(Id. at c.8, ll.46-48; see Figure 5; emphasis added). In examination of Figure 5 of the ‘611 Patent 

    PNG
    media_image2.png
    626
    1124
    media_image2.png
    Greyscale
the Examiner finds that functionality blocks 604 and 616 of the process 600 generate converted data from raw sensor information into units of acceleration and/or angular rotation/velocity, respectively. (Id. at c.8, l.65 – c.9, l.5; c.10, ll.8-13; see Figure 5; emphasis added). In addition, the Examiner finds that block 626 receives the processed first and second rotational data from block 620 to further process the processed first and second rotational data. To support the Examiner’s position, the Examiner fins that the ‘611 Patent states,
Exemplary post-processing can include compensation for various factors such as human tremor. Although tremor may be removed using several different methods, one way to remove tremor is by using hysteresis. The angular velocity produced by rotation function 620 is integrated to produce an angular position. Hysteresis of a calibrated magnitude is then applied to the angular position. The derivative is taken of the output of the hysteresis block to again yield an angular velocity.

(Id. at c.12, ll.50-57).  
Thus, in light of the portions of the ‘611 Patent cited above, the Examiner construes the structure for performing the claimed functions as a processor performing: an integration of the processed first and second angular velocities to produce first and second angular positions; an application of a hysteresis of a calibrated magnitude to the first and second angular positions; and a derivative of the hysteresis applied first and second angular positions to attain post-processed first and second angular velocities.

Functional Phrase – “Processor VI”
A sixth means-plus-function phrase is recited in claims 111 and 113 which recite “a processor …” or hereinafter “Functional Phrase 6” or “FP6.” The Examiner determines herein that FP6 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claims 111 and 113 expressly recite:
wherein the processor is configured to determine whether a distance between a position associated with the orientation from a previous position is above a threshold; and

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP6 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure. The Examiner further notes that the specification of the ‘611 Patent does not define or otherwise use the term “processor” and thus the specification of the ‘611 Patent does not impart or disclose any structure for the phrase.

Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “processor…” in FP6 as the name of a sufficiently definite structure for performing the functions recited in FP6 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “processor…” is a generic placeholder having no specific structure associated therewith. Because “processor …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP6 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP4, the Examiner finds that claimed function(s) is:
[D]etermin[ing] whether a distance between a position associated with the orientation from a previous position is above a threshold; and 

Because FP6 recites the above recited functions, the Examiner concludes that FP6 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 6, the Examiner finds that Functional Phrase 6 does not contain sufficient structure for performing the entire claimed 
Because Functional Phrase 6 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 6 meets invocation Prong (C).
Because Functional Phrase 6 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 6 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 6
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP6.
Applicant has directed the Examiner to portions of the ’444 Prov Application for support. (See Jan 2021 Applicant Response at § IV, p.33). The Examiner finds that Applicant suggests that since the’444 Prov Application is “incorporated by reference” that it provide supports for the corresponding structure of FP6. MPEP § 2181.III states,
If the corresponding structure, material or acts are described in the specification in broad generic terms and the specific details of which are incorporated by reference to another document (e.g., attachment means disclosed in U.S. Patent No. X, which is hereby incorporated by reference, or a comparator as disclosed in the Y article, which is hereby incorporated by reference), Office personnel must review the description in the specification, without relying on any material from the incorporated document, and apply the "one skilled in the art" analysis to determine whether one skilled in the art could identify the corresponding structure (or material or acts) for performing the recited function to satisfy the definiteness requirement of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See Default Proof Credit Card System, Inc. v. Home Depot U.S.A., Inc., 412 F.3d 1291, 75 USPQ2d 1116 (Fed. Cir. 2005).

(MPEP § 2181.III; emphasis added). Under this guidance, the Examiner must not reference the “incorporated by reference” document for corresponding structure for Functional Phrase 6, however, instead must look to the ‘611 Patent disclosure alone. If Applicant desires to include disclosure from the the’444 Prov Application for support of a different claim interpretation, the Examiner finds that the inclusion of the “incorporated by reference” subject matter into the ‘611 Patent specification must include the amendment itself and a statement that the amendment does not contain new matter, as required by 37 CFR 1.57. (See MPEP §§ 608.01(p) and 2163.07(b)).
From this perspective, the Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP6. In reviewing the original disclosure, the Examiner finds that the ‘611 Patent discloses
FIG. 7 illustrates an exemplary hardware architecture. Therein, a processor 800 communicates with other elements of the 3D pointing device including a scroll wheel 802, JTAG 804, LEDs 806, switch matrix 808, IR photodetector 810, rotational sensors 812, accelerometer 814 and transceiver 816.

(‘611 Patent at c.12, ll. 55-60; see Figure 7; emphasis added); 
Rotational sensors 812 provide readings to processor 800 regarding, e.g., the y-axis and z-axis rotation of the 3D pointing device as described above. Accelerometer 814 provides readings to processor 800 regarding the linear acceleration of the 3D pointing device 400 which can be used as described above, e.g., to perform tilt compensation and to compensate for errors which linear acceleration introduces into the rotational readings generated by rotational sensors 812.

(Id. at c.13, ll.4-12; emphasis added);
A process model 600 which describes the general operation of 3D pointing devices according to exemplary embodiments of the present invention is illustrated in FIG. 5.

(Id. at c.8, ll.46-48; see Figure 5; emphasis added). In examination of Figure 5 of the ‘611 Patent below, 

    PNG
    media_image3.png
    625
    1124
    media_image3.png
    Greyscale
the Examiner finds that functionality block 608 performs operations to determine whether the 3D pointing device is either stationary or active. Specifically, the 611 Patent states,
Stationary detection function 608, mentioned briefly above, can operate to determine whether the 3D pointing device 400 is, for example, either stationary or active (moving). This categorization can be performed in a number of different ways. One way, according to an exemplary embodiment of the present invention, is to compute the variance of the sampled input data of all inputs (x, y, z, αy, αz) over a predetermined window, e.g., every quarter of a second. This variance is then compared with a threshold to classify the 3D pointing device as either stationary or active.

(Id. at c.13, ll.45-54; see Figure 5; emphasis added). The Examiner finds that rotational and acceleration output values are compared over a predetermined window to create a variance value. The Examiner finds that this variance is then compared to a threshold to classify the 3D pointing device as either stationary or active. The Examiner further finds that the ‘611 Patent discloses analysis of the rotational and acceleration output values occurring in the frequency domain and comparing the variance of these values over a predetermined time to output variance thresholds. (Id. at c.13, l.55 – c.15, l.56). However, while the ‘611 Patent provides disclosure to determining determining any positions of the 3D pointing device, determining a distance between a current position and a previous position, and comparing the determined distance to a threshold. Hence, the Examiner finds that it is unclear to what exact structure Applicant intended to claim as the ‘processor’ of Functional Phrase 6. Thus, the Examiner concludes that the function and ‘611 Patent fail to clearly link and associate corresponding structure to FP6.4

Moreover, from this perspective and to advance prosecution by providing art rejections, the Examiner construes the structure for performing the claimed function as a processor performing a determination of a variance of sensor output data over a period of time and comparing this determined variance to a threshold to ascertain a condition of the 3D pointing device.

Functional Phrase – “Processor VII”
A seventh means-plus-function phrase is recited in claims 111 and 113 which recite “a processor …” or hereinafter “Functional Phrase 7” or “FP7.” The Examiner determines herein that FP7 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claims 111 and 113 expressly recite:
 the processor is configured to … on condition that the distance is above a threshold, determine a gesture associated with said intentional movement

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP7 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure. The Examiner further notes that the specification of the ‘611 Patent does not define or otherwise use the term “processor” and thus the specification of the ‘611 Patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “processor” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a processor would be required to perform the function recited in FP7.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “processor…” in FP7 as the name of a sufficiently definite structure for performing the functions recited in FP7 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “processor…” is a generic placeholder having no specific structure associated therewith. Because “processor …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP7 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP7, the Examiner finds that claimed function(s) is:
on condition that the distance is above a threshold, [D]etermin[ing] a gesture associated with said intentional movement

Because FP7 recites the above recited functions, the Examiner concludes that FP7 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 7, the Examiner finds that Functional Phrase 7 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 7. In fact, the Examiner finds that Functional Phrase 7 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 7 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 7 meets invocation Prong (C).
Because Functional Phrase 7 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 7 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 7
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP7.

If the corresponding structure, material or acts are described in the specification in broad generic terms and the specific details of which are incorporated by reference to another document (e.g., attachment means disclosed in U.S. Patent No. X, which is hereby incorporated by reference, or a comparator as disclosed in the Y article, which is hereby incorporated by reference), Office personnel must review the description in the specification, without relying on any material from the incorporated document, and apply the "one skilled in the art" analysis to determine whether one skilled in the art could identify the corresponding structure (or material or acts) for performing the recited function to satisfy the definiteness requirement of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See Default Proof Credit Card System, Inc. v. Home Depot U.S.A., Inc., 412 F.3d 1291, 75 USPQ2d 1116 (Fed. Cir. 2005).

(MPEP § 2181.III; emphasis added). Under this guidance, the Examiner must not reference the “incorporated by reference” document for corresponding structure for Functional Phrase 7, however, instead must look to the ‘611 Patent disclosure alone. If Applicant desires to include disclosure from the the’444 Prov Application for support of a different claim interpretation, the Examiner finds that the inclusion of the “incorporated by reference” subject matter into the ‘611 Patent specification must include the amendment itself and a statement that the amendment does not contain new matter, as required by 37 CFR 1.57. (See MPEP §§ 608.01(p) and 2163.07(b)).
From this perspective, the Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP7. In reviewing the original disclosure, the Examiner finds that the ‘611 Patent discloses
FIG. 7 illustrates an exemplary hardware architecture. Therein, a processor 800 communicates with other elements of the 3D pointing device including a scroll wheel 802, JTAG 804, LEDs 806, switch matrix 808, IR photodetector 810, rotational sensors 812, accelerometer 814 and transceiver 816.


Rotational sensors 812 provide readings to processor 800 regarding, e.g., the y-axis and z-axis rotation of the 3D pointing device as described above. Accelerometer 814 provides readings to processor 800 regarding the linear acceleration of the 3D pointing device 400 which can be used as described above, e.g., to perform tilt compensation and to compensate for errors which linear acceleration introduces into the rotational readings generated by rotational sensors 812.

(Id. at c.13, ll.4-12; emphasis added);
A process model 600 which describes the general operation of 3D pointing devices according to exemplary embodiments of the present invention is illustrated in FIG. 5.

(Id. at c.8, ll.46-48; see Figure 5; emphasis added). In examination of Figure 5 of the ‘611 Patent below, 

    PNG
    media_image3.png
    625
    1124
    media_image3.png
    Greyscale
the Examiner finds that functionality block 608 performs operations to determine whether the 3D pointing device is either stationary or active. Specifically, the’611 Patent states,
Stationary detection function 608, mentioned briefly above, can operate to determine whether the 3D pointing device 400 is, for example, either stationary or active (moving). This categorization can be performed in a number of different ways. One way, according to an exemplary embodiment of the present invention, is to compute the variance of the sampled input data of all inputs (x, y, z, αy, αz) over a predetermined window, e.g., every quarter of a second. This variance is then compared with a threshold to classify the 3D pointing device as either stationary or active.

(Id. at c.13, ll. 45-54; see Figure 5; emphasis added). As set forth supra, the Examiner finds insufficient disclosure in the ‘611 Patent to support Functional Phrase 6 and is construing the structure for performing the claimed function as a processor performing a determination of a variance of sensor output data over a period of time and comparing this determined variance to a threshold to ascertain a condition of the 3D pointing device. Thus, since FP7 is based upon a determination in FP6, the Examiner concludes that the function and ‘611 Patent fail to clearly link and associate corresponding structure to FP7.5
Moreover, from this perspective and to advance prosecution by providing art rejections with respect to determining a gesture, the Examiner finds that the ‘611 Patent discloses
The processing block 903 then translates the measured motion from the natural (body) reference frame of the device into the reference frame of the user. The movement is then mapped 904 into meaningful actions that are interpreted at block 905 forwarded to the system to produce a meaningful response, such as moving an on-screen cursor.

(Id. at c.16, ll.23-29; emphasis added); and
For example, if the handheld device is being used to output gesture commands, the mapping can be performed first and then the gesture determined or the gesture can be determined first and then the mapping can be performed.

(Id. at c.19, ll.31-35; emphasis added).
Thus, in light of the portions of the ‘611 Patent cited above and to advance prosecution a processor performing mapping the movement into actions and interpreting the actions operation when the condition of the 3D pointing device is in an active. 

Claim Rejections – 35 U.S.C. § 112
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


New Matter/Written Description
Claims 1, 2, 7, 9-11, 17-23, 25, 26, 28-30, 35-37, 39-41, 43, 44, 46-49, 55-61, 63, 64, 73-80, 82, 83, 85-87 and 92-115 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to the limitations of claims 1, 20, 39, 58 and 77, the Examiner finds that amended patent claims 1, 39 and 58 recite,
report the orientation of the handheld device for a current sample

(‘763 Reissue Application, amended original claims 1, 39 and 58; emphasis added); and amended patent claims 20 and 77 recite,
reporting the orientation of the handheld device for a current sample

(‘763 Reissue Application, amended original claims 20, 77; emphasis added). As set forth above, the Examiner construes the structure for performing the claimed determining function of Functional Phrase 3 as a processor performing a translation of measured rotational and acceleration measured motion from the natural (body) reference frame of the device into the reference frame of the user with a quaternion rotation operator that utilizes a unit quaternion that may be based on several transforms. (See § VIII.B.(3)). Thus, the orientation is provided by structure of Functional Phrase 3. However, while the ‘611 Patent provides disclosure to providing the orientation and utilizing the orientation, the Examiner finds insufficient disclosure to the “reporting” of any data as well as to a sample being taken and the orientation of that particular sample being actually reported.
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of a system, handheld device or method that includes reporting the orientation of the handheld device for a current sample. (Emphasis added).
Claims 2, 7, 9-11, 17-19, 21-23, 25, 26, 28-30, 35-37, 40, 41, 43, 44, 46-49, 55-57, 59-61, 63, 64, 66-68, 73-76, 78-80, 82, 83, 85-87 and 92-115 are similarly rejected based on their dependency from independent claims 1, 20, 39, 58 and 77.

Claim 21 recites the limitation “wherein the processor is disposed in a system controller, the method further comprising…” in lines 1-2. The Examiner finds that the ‘611 Patent has 800 in the handhelds device 400 and providing the output to a system controller 228 that is contained in an apparatus (i.e., media system 200) separate and distinct from the handheld device 400. (‘611 Patent at c.6, ll.33-49, c.8, ll.46-48; c.12, l,54 – c.13, l.20; c.16, ll.16-29; see Figure 3, 5, 7, 9). Here, the Examiner finds that the ‘611 Patent discloses the processor 800 being disposed in the handheld device 400, not in the system controller 228. 
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of a system controller including a processor that performs all of the steps of the processor in the handheld device.

Claim 58 recites the limitation:
A system comprising:

(a)    a handheld device including:

[a] first and second sensor …; and 

a[n] three-axis accelerometer; and

(b)    a processor configured to: …

(‘763 Reissue Application, amended original claim 58; emphasis added). The Examiner finds that the ‘611 Patent has insufficient disclosure to support the claim requirement. To support the Examiner’s position, the Examiner finds that the ‘611 Patent discloses a processor 800 in the handhelds device 400 performing the process steps and providing the output to a system 228 that is contained in an apparatus (i.e., media system 200) separate and distinct from the handheld device 400. (‘611 Patent at c.6, ll.33-49, c.8, ll.46-48; c.12, l,54 – c.13, l.20; c.16, ll.16-29; see Figure 3, 5, 7, 9). Here, the Examiner finds that the ‘611 Patent discloses the processor 800 being disposed in the handheld device 400, not in the media system 200. This is further evidenced by claim 59 (i.e., “The system of claim 58 further comprising: a system controller; a transceiver…”).
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of a system comprising a handheld device and a processor outside the handheld device performing all of the steps of the processor in the handheld device.

Claims 106, 107, 108, 109 and 114 recite variations of “wherein processing, at said processor, said first, second and third data into processed first, second and third data comprises: integrating the first and second data to determine an angular position; applying hysteresis of a calibrated magnitude to the angular position; and taking a derivative of the angular position to determine the processed first and second data.” The Examiner finds that the ‘611 Patent has insufficient disclosure to support the claim requirement. To support the Examiner’s position, the Examiner finds that preceding claims 1, 35, 55, 73 and 92 perform a “determination” step that utilizes the “processed first, second and third data” from the “processing” step and a “quaternion” to provide an orientation. The Examiner finds that the ‘611 Patent discloses this resulting orientation as being first and second velocities that are rotated between the body frame of reference and an inertial frame of reference. (‘611 Patent at c.12, ll.22-32; c.15, l.66 – c.18, l.6; see Figures 5, 9). Here, the Examiner finds that the ‘611 Patent discloses the rotated first and second velocities as being post-processed, not the processed first and second velocities being post processed.
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of a handheld pointing device includes a processor is configured to process said first, second and third data into processed first, second and third data comprises the processor being configured to: integrate the first and second data to determine an angular position; apply hysteresis of a calibrated magnitude to the angular position; and take a derivative of the angular position to determine the processed first and second data.  (Emphasis added).

With respect to the limitations of claims 111, 112, 113 and 115, the Examiner finds that new claims 111 and 113 recite,
wherein the processor is configured to: determine whether a distance between a position associated with the orientation from a previous position is above a threshold; and
on condition that the distance is above a threshold, determine a gesture associated with said intentional movement

(‘763 Reissue Application, new claims 111, 113; emphasis added); and new claims 112 and 115 recite,
determining, by the processor, whether a distance between a position associated with the orientation from a previous position is above a threshold; and
on condition that the distance is above a threshold, determining, by the processor, a gesture associated with said intentional movement on condition that the distance is above a threshold.

(‘763 Reissue Application, new claims 112, 115; emphasis added). The Examiner finds that rotational and acceleration output values are compared over a predetermined window to create a variance value. (‘611 Patent at c.13, ll.45-54; see Figure 5; emphasis added).The Examiner finds Id. at c.13, l.55 – c.15, l.56). However, while the ‘611 Patent provides disclosure to a determining a variance of sensor output data over a period of time and comparing this determined variance to a threshold to ascertain a condition of the 3D pointing device, the Examiner finds insufficient disclosure to determining any positions of the 3D pointing device, determining a distance between a current position and a previous position, and comparing the determined distance to a threshold.
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of a 3D pointing device or method that includes determining, by the processor, whether a distance between a position associated with the orientation from a previous position is above a threshold; and on condition that the distance is above a threshold, determining by the processor, a gesture associated with said intentional movement. (Emphasis added).
35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 7, 9-11, 17-23, 25, 26, 28-30, 35-37, 39-41, 43, 44, 46-49, 55-61, 63, 64, 66-68, 73-80, 82, 83, 85-87 and 92-115 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-

Claim 2 recites the limitation: “a transceiver disposed in the handheld device, wherein the transceiver is configured to transmit any of the first, second and third data and (ii) the orientation of the handheld device” in lines 3-5. The Examiner finds it unclear and indefinite to why the claim has a delineation of a second requirement (i.e., “(ii)”) when there is no delimitation of a first requirement (i.e., “(i)”). Further clarification is required.

Claim 18 recites the limitation: “The system of claim 16…” in line 1.” The Examiner finds that claim 16 has been canceled in the instant Jan 2021 Claim Amendment. Thus, the Examiner finds it unclear and indefinite to what claim and claim requirements claim 18 depends from. Further clarification is required to resolve the claim dependency issue. In order to expedite prosecution, the claim will be examined as being dependent for claim 1.

Claim 29 recites the limitation: “wherein transmitting the first, second and third data or the processed first, second and third data from the free space pointing device to the system controller comprises: wirelessly transmitting the first, second and third data from the free space pointing device to the system controller” in lines 1-4. The Examiner finds that preceding claim 21 recites “transmitting the first, second and third data from the free space pointing device to the system controller” only. The Examiner finds that claim 29 is providing further claim requirements to the “transmitting” step of the preceding claim 21. However, the Examiner finds 

Claims 35, 55, 73 and 92 recite variations of “wherein determining an orientation of the free space pointing device between the body frame of reference and an inertial frame of reference using the first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity comprises determining an orientation of the free space pointing device between the body frame of reference and an inertial frame of reference using the processed first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity.” (Emphasis added). First, the Examiner finds it unclear and indefinite to whether this “determining” step is the same “determining” step that is recited in preceding claims 20, 39, 58 and 77. Further clarification is required. The Examiner finds that the claims will be examined as such.
In addition, the Examiner finds that preceding claims 20, 39, 58 and 77 perform  “obtaining…,” “receiving…” and “generating…” steps to provide the “first, second and third data” to the “determining…” step to be utilized with and a “quaternion” to provide an orientation. The Examiner finds it unclear and indefinite to how the “determining” step that utilizes the “the first, second and third data and a quaternion rotation operator” can also utilize the “the processed first, second and third data and a quaternion rotation operator” provided by 
Claims 36, 37, 56, 57, 74,75, 93, 94, 107-110 and 115 are similarly rejected based on their dependency from dependent claims 35, 55, 73 and 92.

Claim 77 recites the limitation, “the processor” in line 15. Claims 78, 92-94, 110 recite the limitation, “said/the processor” in line 1. Claim 115 recites the limitation, “the processor” in lines 2, 4. There is insufficient antecedent basis for this limitation in the claims.
Claims 78-80, 82, 83, 85-87, 92-95, 100, 105, 110 and 115 are similarly rejected based on their dependency from independent claim 77.

Claim 1 recites the limitation, “the free space pointing device” in line 15. Claim 77 recites the limitation, “the free space pointing device” in line 12. Claim 86 recites the limitation “the free space pointing device” in line 2. There is insufficient antecedent basis for this limitation in the claims.
Claims 2, 7, 9-11, 17-19, 78-80, 82, 83, 85-87, 92-96, 100, 101, 105, 106, 110, 111 and 115 are similarly rejected based on their dependency from independent claims 1 and 77.

Claim 20 recites the limitation, “a processor” in lines 2, 13. The Examiner finds it unclear and indefinite to whether the method requires a single processor or two processors. Further clarification is required to either provide proper antecedent basis or further differentiate the claim requirements.
Claims 21-23, 25, 26, 28-30, 35-37, 97, 102, 107 and 112 are similarly rejected based on 

Claim 39 recites the limitation, “said 3D pointing device” in lines 9-10. There is insufficient antecedent basis for this limitation in the claims.
Claims 40, 41, 43, 44, 46-49, 55-57, 98, 103, 108 and 113 are similarly rejected based on their dependency from independent claim 39.

Claim 78 recites the limitation, “transmitting the first, second and third data from the handheld device to the system controller wherein.” in lines 1-4.” in lines 3-4. The examiner finds that it is unclear and indefinite to whether the claim requires further requirements or not. Further clarification is required.

Claim 96 recites the limitation, “wherein the first and second sensors are first and second vibratory gyroscopes” in lines 1-2. The Examiner finds it unclear and indefinite to the relationship of the “first and second sensors” of claim 96 and the “first and second vibratory gyroscopes” of preceding claim 1. Further clarification is required.

Claims 1, 2, 7, 9-11, 17-19, 39-41, 43, 44, 46-49, 55-61, 63, 64, 66-68, 73-76, 96, 98, 99, 101, 103, 104, 106, 108, 109, 111, 113 and 114 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claims 1, 39, 58, 111 and 113, claim elements “processor” (i.e., FP4, 
With respect to the “processor,” the phrases are indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrases cannot be reasonably determined. The Examiner finds that the ‘611 Patent’s written description fails to disclose the corresponding structures, materials, or acts for the claimed function. (See §§ VIII.B.(4),(6),(7) for explanation supra). Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2, 7, 9-11, 17-19, 40, 41, 43, 44, 46-49, 55-57, 59-61, 63, 64, 66-68, 73-76, 96, 98, 99, 101, 103, 104, 106, 108, 109, 111, 113 and 114 are similarly rejected based on their dependency from independent claims 1, 39 and 58.

In general, the claims are replete with such 35 U.S.C. 112, second paragraph issues. The above notes are exemplary with respect to all of the 35 U.S.C. 112, second paragraph rejections present in the instant case, all claims must be carefully reviewed and appropriate corrections should be made in response to this rejection.

The Examiner finds that because claims 1, 2, 7, 9-11, 17-23, 25, 26, 28-30, 35-37, 39-41, 43, 44, 46-49, 55-61, 63, 64, 66-68, 73-80, 82, 83, 85-87 and 92-115 are indefinite under 35 U.S.C. §112 second paragraph as outlined above, it is impossible to properly construe claim scope at this time.  See e.g. Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible.

Claim Rejections – 35 U.S.C. § 251
New Matter
Claims 1, 2, 7, 9-11, 17-23, 25, 26, 28-30, 35-37, 39-41, 43, 44, 46-49, 55-61, 63, 64, 66-68, 73-80, 82, 83, 85-87 and 92-115 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is as follows:
The Examiner finds that there is insufficient indication in the specification that Applicant had possession of a handheld pointing device with the claims requirements as set forth above. (See § IX.A.(1) supra for further explanation).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
U.S. Reissue Application No. 15/614,343
Claims 20-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57, 77-80, 82, 77-80, 82, 83, 86, 87, 92, 94, 95, 97, 98, 100, 102, 103, 105, 112, 113 and 115 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25, 25, 25, 25, 25, 25, 25, 25, 25, 25, 25, 41, 41, 41, 41, 41, 41, 41, 41, 41, 41, 25, 25, 25, 25, 25, 25, 25, 25, 25, 25, 25, 25, 41, 25, 25, 41, 25, 25, 41, 25, 25, 41 and 25, respectively, (“‘343 ODP Claims”) of copending reissue Application No. 15/614,343 (“‘343 RI Application”) in view of Kirkland et al. (U.S. Publication No. 2005/0212749)(“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”).
With respect to the limitations of claims 20, 23, 39, 41, 77, 80, 95, 97, 98, 100, 102, 103 and 105, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 20, 23, 39, 41, 77, 80, 95, 97, 98, 100, 102, 103 and 105 are identical or similar and/or covered by the ‘343 ODP Claims. The Examiner finds that claims 20, 23, 39, 41, 77, 80, 95, 97, 98, 100, 102, 103 and 105 of the ‘763 Reissue Application have essentially the same claim requirements as the ‘343 ODP Claims, just somewhat broader and narrower. In addition, where claims 20, 23, 39, 41, 77, 80, 95, 97, 98, 100, 102, 103 and 105 of the ‘763 Reissue Application and the ‘343 ODP Claims are not exactly the same, the Examiner finds that claims 20, 23, 39, 41, 77, 80, 95, 97, 98, 100, 102, 103 and 105 of the ‘763 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘343 ODP Claims.
The Examiner finds that the ‘343 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device determining, by a processor, an orientation of the handheld device between the body frame of reference and an 
However, a motion detection device having a processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion is known in the art. The Examiner finds that Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in Id. at ¶¶ 0053-0063; see Figures 4, 5). In addition, the Examiner finds that Kirkland teaches the orientation being represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion as described by Kirkland into the device and method of the ‘343 ODP Claims. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
Similarly, motion detection device having a processor reporting the orientation of the handheld/free space pointing device is known in the art. The Examiner finds that Marvit, for example, teaches a processor (combination processors 16/32) providing motion and orientation data base upon continued instantaneous sample positions of the 3D handheld pointing device 10/31. (Marvit at Abstract; ¶¶ 0131-0134; see Figure 16).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection reporting the orientation of the handheld/free space pointing device as described by Marvit into the system and method of ‘343 ODP Claims and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device reporting the orientation of the handheld/free space pointing device, since it provides a mechanism to cause devices to perform desired functions, operations or tasks. (Id. at ¶ 0134). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 21, 22, 25, 26, 29, 30, 35, 37, 40, 43, 44, 47-49, 55, 57, 78, 79, 82, 83, 86, 87, 92, 94, 112, 113 and 115, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 6 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described by Marvit into the device and method of ‘343 ODP Claims, Kirkland and Marvit.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)
This is a provisional nonstatutory double patenting rejection.

Claims 28, 46 and 85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘343 ODP Claims of the ‘343 RI Application in view of Kirkland and Marvit as applied to claims 20-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57, 77-80, 82, 77-80, 82, 83, 86, 87, 92, 94, 95, 97, 98, 100, 102, 103, 105, 112, 113 and 115 above, and further in view of Noguera (U.S. Publication No. 2003/0038778) and MacLaren et al. (U.S. Patent No. 5,617,515) (“MacLaren”).7
This is a provisional nonstatutory double patenting rejection.

Claims 36, 56 and 93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘343 ODP Claims of the ‘343 RI Application in view of Kirkland and Marvit as applied to claims 20-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57, 77-80, 82, 77-80, 82, 83, 86, 87, 92, 94, 95, 97, 98, 100, 102, 103, 105, 112, 113 and 115 above, and further in view of Townsend et al. (U.S. Publication No. 2003/0158699)(“Townsend”).8
This is a provisional nonstatutory double patenting rejection.

Claims 107, 108 and 110 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘343 ODP Claims of the ‘343 RI Application in view of Kirkland and Marvit as applied to claims 20-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57, 77-80, 82, 77-80, 82, 83, 86, 87, 92, 94, 95, 97, 98, 100, 102, 103, 105, 112, 113 and 115 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).9
This is a provisional nonstatutory double patenting rejection.

U.S. Reissue Application No. 15/898,840 & U.S. Patent No. 8,629,836
Claims 1, 2, 7, 10, 11 18, 19, 96, 101 and 111 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25, respectively, (“‘840 ODP I Claims”) of copending reissue Application No. 15/898,840 (“‘840 RI Application”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) 10, Kirkland et al. (U.S. Publication No. 2005/0212749)(“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”).
With respect to the limitations of claims 1, 96 and 101, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1, 96 and 101 are identical or similar and/or covered by the ‘840 ODP I Claims. The Examiner finds that claims 1, 96 and 101 of the ‘763 Reissue Application have essentially the same claim requirements as the ‘840 ODP I Claims, just somewhat broader and narrower. In addition, where claims 1, 96 and 101 of the ‘763 Reissue Application and the ‘840 ODP I Claims are not exactly the same, the Examiner finds that claims 1, 96 and 101 of the ‘763 Reissue ‘840 ODP I Claims.
The Examiner finds that the ‘840 ODP I Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device comprising the first and second rotational gyroscope sensors being first and second Coriolis vibratory gyroscopes and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output; determining, by a processor, an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in said body frame of reference; reporting the orientation of the handheld/free space pointing device; and the orientation being representative as a quaternion.
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of the ‘840 ODP I Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, a motion detection device having a processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion is known in the art. The Examiner finds that Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5). In addition, Kirkland teaches the orientation being represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion as described by Kirkland into the device and method of the ‘840 ODP I Claims and Ide. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion, since it provides a mechanism to transform correlated signals into Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
Moreover, a motion detection device having a processor reporting the orientation of the handheld/free space pointing device is known in the art. The Examiner finds that Marvit, for example, teaches a processor (combination processors 16/32) providing motion and orientation data base upon continued instantaneous sample positions of the 3D handheld pointing device 10/31. (Marvit at Abstract; ¶¶ 0131-0134; see Figure 16).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection reporting the orientation of the handheld/free space pointing device as described by Marvit into the system and method of ‘840 ODP Claims, Ide and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device reporting the orientation of the handheld/free space pointing device, since it provides a mechanism to cause devices to perform desired functions, operations or tasks. (Id. at ¶ 0134). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 2, 7, 10, 11, 18, 19 and 111, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).11 The Examiner finds that Marvit teaches a device that utilizes Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described by Marvit into the device and method of ‘840 ODP I Claims, Ide, Kirkland and Marvit.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)
This is a provisional nonstatutory double patenting rejection.

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘840 ODP I Claims of the ‘840 RI Application in view of Ide, Kirkland and Marvit as applied to claims 1, 2, 7, 10, 11 18, 19, 96, 101 and 111 above, and further in view of Noguera (U.S. Publication No. 2003/0038778) and MacLaren et al. (U.S. Patent No. 5,617,515) (“MacLaren”).12
This is a provisional nonstatutory double patenting rejection.

Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘840 ODP I Claims of the ‘840 RI Application in view of Ide, Kirkland and Marvit as applied to claims 1, 2, 7, 10, 11 18, 19, 96, 101 and 111 above, and further in view of Townsend et al. (U.S. Publication No. 2003/0158699)(“Townsend”).13
This is a provisional nonstatutory double patenting rejection.

Claim 106 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘840 ODP I Claims of the ‘840 RI Application in view of Ide, Kirkland and Marvit as applied to claims 1, 2, 7, 10, 11 18, 19, 96, 101 and 111 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).14
This is a provisional nonstatutory double patenting rejection.

Claims 20-22, 25, 26, 29, 30, 35, 37, 39, 40, 43, 44, 47-49, 55, 57, 58-60, 63, 64, 67, 68, 73, 75-79, 82, 83, 86, 87, 92, 94, 95, 102-105, 112, 113 and 115 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33, 33, 33, 33, 33, 33, 33, 33, 33, 1, 1, 1, 1, 1, 1, 1, 1, 1, 25, 25, 25, 25, 25, 25, 25, 25, 25, 33, 33, 33, 33, 33, 33, 33, 33, 33, 33, 33, 1, 25, 33, 33, 1 and 33, respectively, (“‘840 ODP II Claims”) of copending ‘840 RI Application”) in view of Kirkland et al. (U.S. Publication No. 2005/0212749)(“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”).
With respect to the limitations of claims 20, 39, 58, 77 and 102-105, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 20, 39, 58, 77 and 102-105 are identical or similar and/or covered by the ‘840 ODP II Claims. The Examiner finds that 20, 39, 58, 77 and 102-105 of the ‘763 Reissue Application have essentially the same claim requirements as the ‘840 ODP II Claims, just somewhat broader and narrower. In addition, where claims 20, 39, 58, 77 and 102-105 of the ‘763 Reissue Application and the ‘840 ODP II Claims are not exactly the same, the Examiner finds that claims 20, 39, 58, 77 and 102-105 of the ‘763 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘840 ODP II Claims.
The Examiner finds that the ‘840 ODP II Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device determining, by a processor, an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and 
However, a motion detection device having a processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion is known in the art. The Examiner finds that Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5). In addition, Kirkland teaches the orientation being represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion as described by Kirkland into the device and method of the ‘840 ODP II Claims. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion, since it provides a mechanism to transform correlated signals into Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
Similarly, motion detection device having a processor reporting the orientation of the handheld/free space pointing device is known in the art. The Examiner finds that Marvit, for example, teaches a processor (combination processors 16/32) providing motion and orientation data base upon continued instantaneous sample positions of the 3D handheld pointing device 10/31. (Marvit at Abstract; ¶¶ 0131-0134; see Figure 16).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection reporting the orientation of the handheld/free space pointing device as described by Marvit into the system and method of ‘840 ODP II Claims and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device reporting the orientation of the handheld/free space pointing device, since it provides a mechanism to cause devices to perform desired functions, operations or tasks. (Id. at ¶ 0134). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 21, 22, 25, 26, 29, 30, 35, 37, 40, 43, 44, 47-49, 55, 57, 59, 60, 63, 64, 67, 68, 73, 75, 76, 78, 79, 82, 83, 86, 87, 92, 94, 95, 112, 113 and 115, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 15 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described by Marvit into the device and method of 840 ODP II Claims, Kirkland and Marvit.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)
This is a provisional nonstatutory double patenting rejection.

Claims 23, 41, 61, 80 and 97-100 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘840 ODP II Claims of the ‘840 RI Application in view of Kirkland and Marvit as applied to claims 20-22, 25, 26, 29, 30, 35, 37, 39, 40, 43, 44, 47-49, 55, 57, 58-60, 63, 64, 67, 68, 73, 75-79, 82, 83, 86, 87, 92, 94, 95, 102-105, 112, 113 and 115 above, and further in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”). 16 17
This is a provisional nonstatutory double patenting rejection.

Claims 28, 46, 66 and 85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘840 ODP II Claims of the ‘840 RI Application in view of Kirkland and Marvit as applied to claims 20-22, 25, 26, 29, 30, 35, 37, 39, 40, 43, 44, 47-49, 55, 57, 58-60, 63, 64, 67, 68, 73, 75-79, 82, 83, 86, 87, 92, 94, 95, 102-105, 112, 113 and 115 above, and further in view of Noguera (U.S. Publication No. 2003/0038778) and MacLaren et al. (U.S. Patent No. 5,617,515) (“MacLaren”).18
This is a provisional nonstatutory double patenting rejection.
Claims 36, 56, 74 and 93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘840 ODP II Claims of the ‘840 RI Application in view of Kirkland and Marvit as applied to claims 20-22, 25, 26, 29, 30, 35, 37, 39, 40, 43, 44, 47-49, 55, 57, 58-60, 63, 64, 67, 68, 73, 75-79, 82, 83, 86, 87, 92, 94, 95, 102-105, 112, 113 and 115 above, and further in view of Townsend et al. (U.S. Publication No. 2003/0158699)(“Townsend”).19
This is a provisional nonstatutory double patenting rejection.

Claims 107-110 and 114 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘840 ODP II Claims of the ‘840 RI Application in view of Kirkland and Marvit as applied to claims 20-22, 25, 26, 29, 30, 35, 37, 39, 40, 43, 44, 47-49, 55, 57, 58-60, 63, 64, 67, 68, 73, 75-79, 82, 83, 86, 87, 92, 94, 95, 102-105, 112, 113 and 115 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).20
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 7, 10, 11 18-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94-105, 111-113 and 115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25, 25, 25, 25, 25, 25, 25, 33, 33, 33, 33, 33, 33, 33, 33, 33, 33, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 25, 25, 25, 25, 25, 25, 25, 25, 25, 25, 25, 33, 33, 33, 33, 33, 33, 33, 33, 33, 33, 33, 25, 33, 1, 25, 33, 25, 33, 1, 25, 33, 25, 33, 1 and 33, respectively, (“‘836 ODP Claims”) of U.S. Patent No. 8,629,836 (“‘836 Patent”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) 21, Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) and Kirkland et al. (U.S. Publication No. 2005/0212749)(“Kirkland”).
With respect to the limitations of claims 1, 20, 23, 39, 41, 58, 61, 77, 80 and 96-105, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1, 20, 23, 39, 41, 58, 61, 77, 80 and 96-105 are identical or similar and/or covered by the ‘836 ODP Claims. The Examiner finds that claims 1, 20, 23, 39, 41, 58, 61, 77, 80 and 96-105 of the ‘763 Reissue Application have essentially the same claim requirements as the ‘836 ODP Claims, just somewhat broader and narrower. In addition, where claims 1, 20, 23, 39, 41, 58, 61, 77, 80 and 96-105 of the ‘763 Reissue Application and the ‘836 ODP Claims are not exactly the same, the Examiner finds that claims 1, 20, 23, 39, 41, 58, 61, 77, 80 and 96-105 of the ‘763 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘836 ODP Claims.
The Examiner finds that the ‘836 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device comprising the at least one 
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes that measure angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output is known in the art. The Examiner finds that Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of the ‘836 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification Id.)
Similarly, a hand held device comprising a three-axis accelerometer detecting acceleration due to gravity is known in the art. The Examiner finds that Marvit, for example, teaches a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id. at ¶ 0043). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a three-axis accelerometer as described by Marvit into the device and method of the ‘836 ODP Claims and Ide. 
A person of ordinary skill in the art would be motivated to provide the three-axis accelerometer to detect acceleration due to gravity and at least one acceleration from which at least one angular velocity is capable of being determined, since it provides a mechanism to disambiguate translation of the handheld device from tilt of the plane of translation. (Id. at ¶ 0045). In other words, such a modification would have provided a more accurate determination of translation and tilt, thereby increasing the sensitivity and accuracy of the motion detection device.
Moreover, a motion detection device having a processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5). In addition, the Examiner finds that Kirkland teaches the orientation being represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said Kirkland into the device and method of the ‘836 ODP Claims and Ide and Marvit 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
Furthermore, a motion detection device having a processor reporting the orientation of the handheld/free space pointing device is known in the art. The Examiner finds that Marvit, for example, teaches a processor (combination processors 16/32) providing motion and orientation data base upon continued instantaneous sample positions of the 3D handheld pointing device 10/31. (Marvit at Abstract; ¶¶ 0131-0134; see Figure 16).
Marvit into the system and method of ‘836 ODP Claims, Ide, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device reporting the orientation of the handheld/free space pointing device, since it provides a mechanism to cause devices to perform desired functions, operations or tasks. (Id. at ¶ 0134). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 2, 7, 10, 11 18, 19, 21, 22, 25, 26, 29, 30, 35, 37, 40, 43, 44, 47-49, 55, 57, 59, 60, 63, 64, 67, 68, 73, 75, 76, 78, 79, 82, 83, 86, 87, 92, 94, 95, 111-113 and 115, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).22 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
Marvit into the device and method of ‘836 ODP Claims, Ide, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)

Claims 9, 28, 46, 66 and 85 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘836 ODP Claims of the ‘836 Patent in view of Ide, Marvit and Kirkland as applied to claims 1, 2, 7, 10, 11 18-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94-105, 111-113 and 115 above, and further in view of Noguera (U.S. Publication No. 2003/0038778) and MacLaren et al. (U.S. Patent No. 5,617,515) (“MacLaren”).23

Claims 17, 36, 56, 74 and 93 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘836 ODP Claims of the ‘836 Patent in view of Ide, Marvit and Kirkland as applied to claims 1, 2, 7, 10, 11 18-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94-105, 111-113 and 115 above, and further in view of Townsend et al. (U.S. Publication No. 2003/0158699)(“Townsend”).24

Claims 106-110 and 114 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘836 ODP Claims of the ‘836 Patent in view of Ide, Marvit and Kirkland as applied to claims 1, 2, 7, 10, 11 18-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94-105, 111-113 and 115 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).25

U.S. Reissue Application No. 15/898,799 & U.S. Patent No. 8,072,424
Claims 1, 2, 7, 9-11, 17-19, 96, 101 and 111 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 59, 60, 65, 67, 68, 69, 75, 76, 77, 59, 59 and 59, respectively, (“‘799 ODP I Claims”) of copending reissue Application No. 15/898,799 (“‘799 RI Application”) in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),26 Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”).
With respect to the limitations of claims 1, 2, 7, 9-11, 17-19, 96 and 101, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1, 2, 7, 9-11, 17-19, 96 and 101 are identical or similar and/or covered by the ‘799 ODP I Claims. The Examiner finds that claims 1, 2, 7, 9-11, 17-19, 96 and 101 of the ‘763 Reissue Application have essentially the same claim requirements as the ‘799 ODP Claims, just somewhat broader and narrower. In addition, where claims 1, 2, 7, 9-11, 17-19, 96 and 101 of the ‘763 Reissue Application and the ‘799 ODP I Claims are not exactly the same, the Examiner finds that claims 1, 2, 7, 9-11, 17-19, 96 and 101 of the ‘763 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘799 ODP I Claims.
The Examiner finds that the ‘799 ODP I Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device comprising the first and second rotational gyroscope sensors being first and second Coriolis vibratory gyroscopes and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of 
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output is known in the art. The Examiner finds that Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of the ‘799 ODP I Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, a motion detection device having a processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5). In addition, the Examiner finds that Kirkland teaches the orientation being represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, Kirkland into the device and method of the ‘799 ODP I Claims and Ide. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
Moreover, a motion detection device having a processor reporting the orientation of the handheld/free space pointing device is known in the art. The Examiner finds that Marvit, for example, teaches a processor (combination processors 16/32) providing motion and orientation data base upon continued instantaneous sample positions of the 3D handheld pointing device 10/31. (Marvit at Abstract; ¶¶ 0131-0134; see Figure 16).
Marvit into the system and method of ‘799 ODP Claims, Ide and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device reporting the orientation of the handheld/free space pointing device, since it provides a mechanism to cause devices to perform desired functions, operations or tasks. (Id. at ¶ 0134). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claim 111, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).27 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described by Marvit into the device and method of ‘799 ODP I Claims, Ide, Kirkland and Marvit.
Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)
This is a provisional nonstatutory double patenting rejection.

Claim 106 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘799 ODP I Claims of the ‘799 RI Application in view of Ide, Kirkland and Marvit as applied to claims 1, 2, 7, 9-11, 17-19, 96, 101 and 111 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).28
This is a provisional nonstatutory double patenting rejection.

Claims 20-22, 25, 26, 28-30, 35-37, 39, 40, 43, 44, 46-49, 55-60, 63, 64, 66-68, 73-79, 82, 83, 85-87, 92-95, 102-105, 112, 113 and 115 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 78, 79, 82, 83, 85-87, 92-94, 2, 3, 6, 7, 9-12, 36-38, 18-20, 23, 24, 26-28, 33-35, 39-42, 45, 46, 48-50, 55-58, 1, 2, 18, 40, 1, 2 and 40, respectively, (“‘799 ODP II Claims”) of copending ‘799 RI Application in view of Kirkland et al. (U.S. Publication No. 2005/0212749)(“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”).
With respect to the limitations of claims 20-22, 25, 26, 28-30, 35-37, 39, 40, 43, 44, 46-49, 55-60, 63, 64, 66-68, 73-79, 82, 83, 85-87, 92-95 and 102-105, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 20-22, 25, 26, 28-30, 35-37, 39, 40, 43, 44, 46-49, 55-60, 63, 64, 66-68, 73-79, 82, 83, 85-87, 92-95 and 102-105 are identical or similar and/or covered by the ‘799 ODP II Claims. The Examiner finds that claims 20-22, 25, 26, 28-30, 35-37, 39, 40, 43, 44, 46-49, 55-60, 63, 64, 66-68, 73-79, 82, 83, 85-87, 92-95 and 102-105of the ‘763 Reissue Application have essentially the same claim requirements as the ‘799 ODP II Claims, just somewhat broader and narrower. In addition, where claims 20-22, 25, 26, 28-30, 35-37, 39, 40, 43, 44, 46-49, 55-60, 63, 64, 66-68, 73-79, 82, 83, 85-87, 92-95 and 102-105 of the ‘763 Reissue Application and the ‘799 ODP II Claims are not exactly the same, the Examiner finds that claims 20-22, 25, 26, 28-30, 35-37, 39, 40, 43, 44, 46-49, 55-60, 63, 64, 66-68, 73-79, 82, 83, 85-87, 92-95 and 102-105 of the ‘763 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘799 ODP II Claims.
The Examiner finds that the ‘799 ODP II Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device determining, by a 
However, a motion detection device having a processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion is known in the art. The Examiner finds that Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5). In addition, the Examiner finds that Kirkland teaches the orientation being represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion as described by Kirkland into the device and method of the ‘799 ODP II Claims. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
Similarly, motion detection device having a processor reporting the orientation of the handheld/free space pointing device is known in the art. The Examiner finds that Marvit, for example, teaches a processor (combination processors 16/32) providing motion and orientation data base upon continued instantaneous sample positions of the 3D handheld pointing device 10/31. (Marvit at Abstract; ¶¶ 0131-0134; see Figure 16).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection reporting the orientation of the handheld/free space pointing device as described by Marvit into the system and method of ‘799 ODP II Claims and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device reporting the orientation of the handheld/free space pointing device, since it provides a mechanism to cause devices to perform desired functions, operations or tasks. (Id. at ¶ 0134). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 112, 113 and 115, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at 29 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described by Marvit into the device and method of ‘799 ODP II Claims, Kirkland and Marvit.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)
This is a provisional nonstatutory double patenting rejection.

Claims 23, 41, 61, 80 and 97-100 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘799 ODP II Claims of the ‘799 RI Application in view of Kirkland and Marvit as applied to claims 20-22, 25, 26, 28-30, 35-37, 39, 40, 43, 44, 46-49, 55-60, 63, 64, 66-68, 73-79, 82, 83, 85-87, 92-95, 102-105, 112, 113 and 115 above, and further in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”). 30 31
This is a provisional nonstatutory double patenting rejection.

Claims 107-110 and 114 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘799 ODP II Claims of the ‘799 RI Application in view of Kirkland and Marvit as applied to claims 20-22, 25, 26, 28-30, 35-37, 39, 40, 43, 44, 46-49, 55-60, 63, 64, 66-68, 73-79, 82, 83, 85-87, 92-95, 102-105, 112, 113 and 115 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).32
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 7, 9, 10, 11, 17-23, 25, 26, 28-30, 35-37, 39-41, 43, 44, 46-49, 55-61, 63, 64, 66-68, 73-80, 82, 83, 85-87, 92-105, 111-113 and 115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 59, 60, 65, 67, 68, 69, 75-77, 1, 78-80,  75-77, 1, 78-80, 82, 83, 85-87, 92-94, 2-4, 6, 7, 9-12, 36-38, 18-21, 23, 24, 26-28, 33-43, 45, 46, 48-50, 55-59, 1, 2, 18, 40, 59, 1, 2, 18, 40, 59, 1, 2 and 40, respectively, (“‘424 ODP Claims”) of U.S. Patent No. 8,072,424 (“‘424 Patent”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) 33, Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) and Kirkland et al. (U.S. Publication No. 2005/0212749)(“Kirkland”).
With respect to the limitations of claims 1, 2, 7, 9, 10, 11, 17-23, 25, 26, 28-30, 35-37, 39-41, 43, 44, 46-49, 55-61, 63, 64, 66-68, 73-80, 82, 83, 85-87 and 92-105, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1, 2, 7, 9, 10, 11, 17-23, 25, 26, 28-30, 35-37, 39-41, 43, 44, 46-49, 55-61, 63, 64, 66-68, 73-80, 82, 83, 85-87 and 92-105 are identical or similar and/or covered by the ‘424 ODP Claims. The Examiner finds that claims 1, 2, 7, 9, 10, 11, 17-23, 25, 26, 28-30, 35-37, 39-41, 43, 44, 46-49, 55-61, 63, 64, 66-68, 73-80, 82, 83, 85-87 and 92-105 of the ‘763 Reissue Application have essentially the same claim requirements as the ‘424 ODP Claims, just somewhat broader and narrower. In addition, where claims 1, 2, 7, 9, 10, 11, 17-23, 25, 26, 28-30, 35-37, 39-41, 43, 44, 46-49, 55-61, 63, 64, 66-68, 73-80, 82, 83, 85-87 and 92-105 of the ‘763 Reissue Application and the ‘424 ODP Claims are not exactly the same, the Examiner finds that claims 1, 2, 7, 9, 10, 11, 17-23, 25, 26, 28-30, 35-37, 39-41, 43, 44, 46-49, 55-61, 63, 64, 66-68, 73-80, 82, 83, 85-87 and 92-105 of the ‘763 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘424 ODP Claims.
‘424 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device comprising the at least one sensor being first and second Coriolis vibratory gyroscopes that measure respective first and second angular velocities; the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output; the accelerometer sensors being a three-axis accelerometer detecting acceleration due to gravity; determining, by a processor, an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in said body frame of reference; reporting the orientation of the handheld/free space pointing device; and the orientation being representative as a quaternion.
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes that measure angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output is known in the art. The Examiner Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of the ‘424 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, a hand held device comprising a three-axis accelerometer detecting acceleration due to gravity is known in the art. The Examiner finds that Marvit, for example, teaches a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id. at ¶ 0043). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a three-axis accelerometer as described by Marvit into the device and method of the ‘424 ODP Claims and Ide. 
A person of ordinary skill in the art would be motivated to provide the three-axis accelerometer to detect acceleration due to gravity and at least one acceleration from which at least one angular velocity is capable of being determined, since it provides a mechanism to disambiguate translation of the handheld device from tilt of the plane of translation. (Id. at ¶ 0045). In other words, such a modification would have provided a more accurate determination of translation and tilt, thereby increasing the sensitivity and accuracy of the motion detection device.
Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5). In addition, the Examiner finds that Kirkland teaches the orientation being represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a Kirkland into the device and method of the ‘424 ODP Claims and Ide and Marvit 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
Furthermore, a motion detection device having a processor reporting the orientation of the handheld/free space pointing device is known in the art. The Examiner finds that Marvit, for example, teaches a processor (combination processors 16/32) providing motion and orientation 10/31. (Marvit at Abstract; ¶¶ 0131-0134; see Figure 16).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection reporting the orientation of the handheld/free space pointing device as described by Marvit into the system and method of ‘424 ODP Claims, Ide, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device reporting the orientation of the handheld/free space pointing device, since it provides a mechanism to cause devices to perform desired functions, operations or tasks. (Id. at ¶ 0134). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 111-113 and 115, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).34 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and Marvit into the device and method of ‘424 ODP Claims, Ide, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)

Claims 106-110 and 114 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘424 ODP Claims of the ‘424 Patent in view of Ide, Marvit and Kirkland as applied to claims 1, 2, 7, 9, 10, 11, 17-23, 25, 26, 28-30, 35-37, 39-41, 43, 44, 46-49, 55-61, 63, 64, 66-68, 73-80, 82, 83, 85-87, 92-105, 111-113 and 115 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).35


U.S. Reissue Application No. 15/898,924 & U.S. Patent No. 9,298,282
Claims 20-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57, 77-80, 82, 83, 86, 87, 92, 94, 95, 97, 98, 100, 102, 103, 105, 107, 108, 110, 112, 113 and 115 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 13, 13, 13, 13, 19, 13, 13, 13, 13, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 7, 7, 7, 7, 7, 7, 7, 7, 7, 7, 7, 23, 21, 22, 26, 24, 25, 29, 27, 28, 13, 1 and 7, respectively, (“‘924 ODP Claims”) of copending reissue Application No. 15/898,924 (“‘924 RI Application”) in view of Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”).
With respect to the limitations of claims 20, 23, 26, 39, 41, 77, 80, 95, 97, 98, 100, 102, 103, 105, 107, 108 and 110, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 20, 23, 26, 39, 41, 77, 80, 95, 97, 98, 100, 102, 103, 105, 107, 108 and 110 are identical or similar and/or covered by the ‘924 ODP Claims. The Examiner finds that claims 20, 23, 26, 39, 41, 77, 80, 95, 97, 98, 100, 102, 103, 105, 107, 108 and 110 of the ‘763 Reissue Application have essentially the same claim requirements as the ‘924 ODP Claims, just somewhat broader and narrower. In addition, where claims 20, 23, 26, 39, 41, 77, 80, 95, 97, 98, 100, 102, 103, 105, 107, 108 and 110 of the ‘763 Reissue Application and the ‘924 ODP Claims are not exactly the same, the Examiner finds that claims 20, 23, 26, 39, 41, 77, 80, 95, 97, 98, 100, 102, 103, 105, 107, 108 and 110 of the ‘763 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘924 ODP Claims.
The Examiner finds that the ‘924 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for reporting the orientation of the handheld/free space pointing device.
Marvit, for example, teaches a processor (combination processors 16/32) providing motion and orientation data base upon continued instantaneous sample positions of the 3D handheld pointing device 10/31. (Marvit at Abstract; ¶¶ 0131-0134; see Figure 16).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection reporting the orientation of the handheld/free space pointing device as described by Marvit into the system and method of ‘924 ODP Claims and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device reporting the orientation of the handheld/free space pointing device, since it provides a mechanism to cause devices to perform desired functions, operations or tasks. (Id. at ¶ 0134). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 21, 22, 25, 29, 30, 35, 37, 40, 43, 44, 47-49, 55, 57, 78, 79, 82, 83, 86, 87, 92, 94, 112, 113 and 115, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).36 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described by Marvit into the device and method of ‘924 ODP Claims, Kirkland and Marvit.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)
This is a provisional nonstatutory double patenting rejection.

Claims 28, 46 and 85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘924 ODP Claims of the ‘924 RI Application in view of Kirkland and Marvit as applied to claims 20-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57, 77-80, 82, 83, 86, 87, 92, 94, 95, 97, 98, 100, 102, 103, 105, 107, 108, 110, 112, 113 and 115 above, and further in view of Noguera (U.S. Publication No. 2003/0038778) and MacLaren et al. (U.S. Patent No. 5,617,515) (“MacLaren”).37
This is a provisional nonstatutory double patenting rejection.

Claims 36, 56 and 93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘924 ODP Claims of the ‘924 RI Application in view of Kirkland and Marvit as applied to claims 20-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57, 77-80, 82, 83, 86, 87, 92, 94, 95, 97, 98, 100, 102, 103, 105, 107, 108, 110, 112, 113 and 115 above, and further in view of Townsend et al. (U.S. Publication No. 2003/0158699)(“Townsend”).38
This is a provisional nonstatutory double patenting rejection.

Claims 20-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57, 77-80, 82, 83, 86, 87, 92, 94, 95, 97, 98, 100, 102, 103, 105, 112, 113 and 115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 13, 18, 18, 18, 19, 13, 13, 13, 13, 1, 6, 6, 6, 1, 1, 1, 1, 1, 1, 7, 7, 12, 12, 12, 7, 7, 7, 7, 7, 7, 13, 17, 7, 13, 1, 7, 13, 1 and 7, respectively, (“‘282 ODP Claims”) of U.S. Patent No. 9,298,282 (“‘282 Patent”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) 39, Marvit et al. (U.S. Publication No. 2005/0212749) (“Marvit”) and Kirkland et al. (U.S. Publication No. 2005/0212749)(“Kirkland”).
With respect to the limitations of claims 20, 22, 23, 25, 26, 39-41, 43, 77, 79, 80, 82, 95, 97, 98, 100, 102, 103 and 105, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 20, 22, 23, 25, 26, 39-41, 43, 77, 79, 80, 82, 95, 97, 98, 100, 102, 103 and 105 are identical or similar and/or covered by the ‘282 ODP Claims. The Examiner finds that claims 20, 22, 23, 25, 26, 39-41, 43, ‘282 ODP Claims, just somewhat broader and narrower. In addition, where claims 20, 22, 23, 25, 26, 39-41, 43, 77, 79, 80, 82, 95, 97, 98, 100, 102, 103 and 105 of the ‘763 Reissue Application and the ‘282 ODP Claims are not exactly the same, the Examiner finds that claims 120, 22, 23, 25, 26, 39-41, 43, 77, 79, 80, 82, 95, 97, 98, 100, 102, 103 and 105 of the ‘763 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘282 ODP Claims.
The Examiner finds that the ‘282 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device comprising the at least one sensor being first and second Coriolis vibratory gyroscopes that measure respective first and second angular velocities; the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output; the accelerometer sensors being a three-axis accelerometer detecting acceleration due to gravity; determining, by a processor, an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is 
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes that measure angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output is known in the art. The Examiner finds that Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative Ide into the device and method of the ‘282 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, a hand held device comprising a three-axis accelerometer detecting acceleration due to gravity is known in the art. The Examiner finds that Marvit, for example, teaches a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id. at ¶ 0043). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a three-axis accelerometer as described by Marvit into the device and method of the ‘282 ODP Claims and Ide. 
Id. at ¶ 0045). In other words, such a modification would have provided a more accurate determination of translation and tilt, thereby increasing the sensitivity and accuracy of the motion detection device.
Moreover, a motion detection device having a processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion is known in the art. The Examiner finds that Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving Id. at ¶¶ 0053-0063; see Figures 4, 5). In addition, the Examiner finds that Kirkland teaches the orientation being represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion as described by Kirkland into the device and method of the ‘282 ODP Claims and Ide and Marvit 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
Furthermore, a motion detection device having a processor reporting the orientation of the handheld/free space pointing device is known in the art. The Examiner finds that Marvit, for example, teaches a processor (combination processors 16/32) providing motion and orientation data base upon continued instantaneous sample positions of the 3D handheld pointing device 10/31. (Marvit at Abstract; ¶¶ 0131-0134; see Figure 16).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection reporting the orientation of the handheld/free space pointing device as described by Marvit into the system and method of ‘282 ODP Claims, Ide, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device reporting the orientation of the handheld/free space pointing device, since it provides a mechanism to cause devices to perform desired functions, operations or tasks. (Id. at ¶ 0134). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 21, 29, 30, 35, 37, 44, 47-49, 55, 57, 78, 83, 86, 87, 92, 94, 112, 113 and 115, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 40 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described by Marvit into the device and method of ‘282 ODP Claims, Ide, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)

Claims 28, 46 and 85 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘282 ODP Claims of the ‘282 Patent in view of Ide, Marvit and Kirkland as applied to claims 20-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57, 77-80, 82, 83, 86, 87, 92, 94, 95, 97, 98, 100, 102, 103, 105, 112, 113 and 115 above, and further in view of Noguera (U.S. Publication No. 2003/0038778) and MacLaren et al. (U.S. Patent No. 5,617,515) (“MacLaren”).41

Claims 36, 56 and 93 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘282 ODP Claims of the ‘282 Patent in view of Ide, Marvit and Kirkland as applied to claims 20-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57, 77-80, 82, 83, 86, 87, 92, 94, 95, 97, 98, 100, 102, 103, 105, 112, 113 and 115 above, and further in view of Townsend et al. (U.S. Publication No. 2003/0158699)(“Townsend”).42

Claims 107, 108 and 110 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘282 ODP Claims of the ‘282 Patent in view of Ide, Marvit and Kirkland as applied to claims 20-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57, 77-80, 82, 83, 86, 87, 92, 94, 95, 97, 98, 100, 102, 103, 105, 112, 113 and 115 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).43




U.S. Reissue Application No. 15/898,717 & U.S. Patent No. 7,262,760
Claims 1, 2, 7, 9-11, 17-19, 96, 101 and 111 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 24, 29, 33-35, 42-44, 23, 23 and 23, respectively, (“‘717 ODP I Claims”) of copending reissue Application No. 15/898,717 (“‘717 RI Application”) in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),44 Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”).
With respect to the limitations of claims 1, 2, 7, 9-11, 17-19, 96 and 101, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1, 2, 7, 9-11, 17-19, 96 and 101 are identical or similar and/or covered by the ‘717 ODP I Claims. The Examiner finds that claims 1, 2, 7, 9-11, 17-19, 96 and 101 of the ‘763 Reissue Application have essentially the same claim requirements as the ‘717 ODP Claims, just somewhat broader and narrower. In addition, where claims 1, 2, 7, 9-11, 17-19, 96 and 101 of the ‘763 Reissue Application and the ‘717 ODP I Claims are not exactly the same, the Examiner finds that claims 1, 2, 7, 9-11, 17-19, 96 and 101 of the ‘763 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘717 ODP I Claims.
The Examiner finds that the ‘717 ODP I Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device comprising the first and second rotational gyroscope sensors being first and second Coriolis vibratory gyroscopes and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the 
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output is known in the art. The Examiner finds that Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of the ‘717 ODP I Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5). In addition, the Examiner finds that Kirkland teaches the orientation being represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a Kirkland into the device and method of the ‘717 ODP I Claims and Ide. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
Moreover, a motion detection device having a processor reporting the orientation of the handheld/free space pointing device is known in the art. The Examiner finds that Marvit, for example, teaches a processor (combination processors 16/32) providing motion and orientation 10/31. (Marvit at Abstract; ¶¶ 0131-0134; see Figure 16).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection reporting the orientation of the handheld/free space pointing device as described by Marvit into the system and method of ‘717 ODP Claims, Ide and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device reporting the orientation of the handheld/free space pointing device, since it provides a mechanism to cause devices to perform desired functions, operations or tasks. (Id. at ¶ 0134). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claim 111, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).45 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and Marvit into the device and method of ‘717 ODP I Claims, Ide, Kirkland and Marvit.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)
This is a provisional nonstatutory double patenting rejection.

Claim 106 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘717 ODP I Claims of the ‘717 RI Application in view of Ide, Kirkland and Marvit as applied to claims 1, 2, 7, 9-11, 17-19, 96, 101 and 111 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).46
This is a provisional nonstatutory double patenting rejection.

Claims 20-22, 25, 26, 28-30, 35-37, 39, 40, 43, 44, 46-49, 55-60, 63, 64, 66-68, 73-79, 82, 83, 85-87, 92-95, 102-105, 112, 113 and 115 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-47, 50, 51, 55-57, 63-65, 1, 2, 5, 6, 10-13, 19-25, 28, 29, 33-35, 41-47, 50, 51, 55-57, 63-66, 45, 1, 23 and 45, respectively, (“‘717 ODP II Claims”) of copending ‘717 RI Application in view of Kirkland et al. (U.S. Publication No. 2005/0212749)(“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”).
With respect to the limitations of claims 20-22, 25, 26, 28-30, 35-37, 39, 40, 43, 44, 46-49, 55-60, 63, 64, 66-68, 73-79, 82, 83, 85-87, 92-95 and 102-105, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 20-22, 25, 26, 28-30, 35-37, 39, 40, 43, 44, 46-49, 55-60, 63, 64, 66-68, 73-79, 82, 83, 85-87, 92-95 and 102-105 are identical or similar and/or covered by the ‘717 ODP II Claims. The Examiner finds that claims 20-22, 25, 26, 28-30, 35-37, 39, 40, 43, 44, 46-49, 55-60, 63, 64, 66-68, 73-79, 82, 83, 85-87, 92-95 and 102-105of the ‘763 Reissue Application have essentially the same claim requirements as the ‘717 ODP II Claims, just somewhat broader and narrower. In addition, where claims 20-22, 25, 26, 28-30, 35-37, 39, 40, 43, 44, 46-49, 55-60, 63, 64, 66-68, 73-79, 82, 83, 85-87, 92-95 and 102-105 of the ‘763 Reissue Application and the ‘717 ODP II Claims are not exactly the same, the Examiner finds that claims 20-22, 25, 26, 28-30, 35-37, 39, 40, 43, 44, 46-49, 55-60, 63, 64, 66-68, 73-79, 82, 83, 85-87, 92-95 and 102-105 of the ‘763 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘717 ODP II Claims.
The Examiner finds that the ‘717 ODP II Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device determining, by a 
However, a motion detection device having a processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion is known in the art. The Examiner finds that Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5). In addition, the Examiner finds that Kirkland teaches the orientation being represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion as described by Kirkland into the device and method of the ‘717 ODP II Claims. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
Similarly, motion detection device having a processor reporting the orientation of the handheld/free space pointing device is known in the art. The Examiner finds that Marvit, for example, teaches a processor (combination processors 16/32) providing motion and orientation data base upon continued instantaneous sample positions of the 3D handheld pointing device 10/31. (Marvit at Abstract; ¶¶ 0131-0134; see Figure 16).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection reporting the orientation of the handheld/free space pointing device as described by Marvit into the system and method of ‘717 ODP II Claims and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device reporting the orientation of the handheld/free space pointing device, since it provides a mechanism to cause devices to perform desired functions, operations or tasks. (Id. at ¶ 0134). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 112, 113 and 115, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at 47 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described by Marvit into the device and method of ‘717 ODP II Claims, Kirkland and Marvit.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)
This is a provisional nonstatutory double patenting rejection.

Claims 23, 41, 61, 80 and 97-100 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘717 ODP II Claims of the ‘717 RI Application in view of Kirkland and Marvit as applied to claims 20-22, 25, 26, 28-30, 35-37, 39, 40, 43, 44, 46-49, 55-60, 63, 64, 66-68, 73-79, 82, 83, 85-87, 92-95, 102-105, 112, 113 and 115 above, and further in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”). 48 49
This is a provisional nonstatutory double patenting rejection.

Claims 107-110 and 114 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘717 ODP II Claims of the ‘717 RI Application in view of Kirkland and Marvit as applied to claims 20-22, 25, 26, 28-30, 35-37, 39, 40, 43, 44, 46-49, 55-60, 63, 64, 66-68, 73-79, 82, 83, 85-87, 92-95, 102-105, 112, 113 and 115 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).50
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 7, 9, 10, 11, 17-23, 25, 26, 28-30, 35-37, 39-41, 43, 44, 46-49, 55-61, 63, 64, 66-68, 73-80, 82, 83, 85-87, 92-105, 111-113 and 115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 24, 29, 33-35, 42-48, 50, 51, 55-57, 63-65, 1-3, 5, 6, 10-13, 19-26, 28, 29, 33-35, 41-48, 50, 51, 55-57, 63-66, 23, 45, 1, 23, 45, 23, 45, 1, 23, 45, 23, 45, 1 and 45, respectively, (“‘760 ODP Claims”) of U.S. Patent No. 7,262,760 (“‘760 Patent”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) 51, Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) and Kirkland et al. (U.S. Publication No. 2005/0212749)(“Kirkland”).
With respect to the limitations of claims 1, 2, 7, 9, 10, 11, 17-23, 25, 26, 28-30, 35-37, 39-41, 43, 44, 46-49, 55-61, 63, 64, 66-68, 73-80, 82, 83, 85-87 and 92-105, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1, 2, 7, 9, 10, 11, 17-23, 25, 26, 28-30, 35-37, 39-41, 43, 44, 46-49, 55-61, 63, 64, 66-68, 73-80, 82, 83, 85-87 and 92-105 are identical or similar and/or covered by the ‘760 ODP Claims. The Examiner finds that claims 1, 2, 7, 9, 10, 11, 17-23, 25, 26, 28-30, 35-37, 39-41, 43, 44, 46-49, 55-61, 63, 64, 66-68, 73-80, 82, 83, 85-87 and 92-105 of the ‘763 Reissue Application have essentially the same claim requirements as the ‘760 ODP Claims, just somewhat broader and narrower. In addition, where claims 1, 2, 7, 9, 10, 11, 17-23, 25, 26, 28-30, 35-37, 39-41, 43, 44, 46-49, 55-61, 63, 64, 66-68, 73-80, 82, 83, 85-87 and 92-105 of the ‘763 Reissue Application and the ‘760 ODP Claims are not exactly the same, the Examiner finds that claims 1, 2, 7, 9, 10, 11, 17-23, 25, 26, 28-30, 35-37, 39-41, 43, 44, 46-49, 55-61, 63, 64, 66-68, 73-80, 82, 83, 85-87 and 92-105 of the ‘763 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘760 ODP Claims.
‘760 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device comprising the at least one sensor being first and second Coriolis vibratory gyroscopes that measure respective first and second angular velocities; the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output; the accelerometer sensors being a three-axis accelerometer detecting acceleration due to gravity; determining, by a processor, an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in said body frame of reference; reporting the orientation of the handheld/free space pointing device; and the orientation being representative as a quaternion.
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes that measure angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output is known in the art. The Examiner Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of the ‘760 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, a hand held device comprising a three-axis accelerometer detecting acceleration due to gravity is known in the art. The Examiner finds that Marvit, for example, teaches a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id. at ¶ 0043). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a three-axis accelerometer as described by Marvit into the device and method of the ‘760 ODP Claims and Ide. 
A person of ordinary skill in the art would be motivated to provide the three-axis accelerometer to detect acceleration due to gravity and at least one acceleration from which at least one angular velocity is capable of being determined, since it provides a mechanism to disambiguate translation of the handheld device from tilt of the plane of translation. (Id. at ¶ 0045). In other words, such a modification would have provided a more accurate determination of translation and tilt, thereby increasing the sensitivity and accuracy of the motion detection device.
Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5). In addition, the Examiner finds that Kirkland teaches the orientation being represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a Kirkland into the device and method of the ‘760 ODP Claims and Ide and Marvit 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
Furthermore, a motion detection device having a processor reporting the orientation of the handheld/free space pointing device is known in the art. The Examiner finds that Marvit, for example, teaches a processor (combination processors 16/32) providing motion and orientation 10/31. (Marvit at Abstract; ¶¶ 0131-0134; see Figure 16).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection reporting the orientation of the handheld/free space pointing device as described by Marvit into the system and method of ‘760 ODP Claims, Ide, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device reporting the orientation of the handheld/free space pointing device, since it provides a mechanism to cause devices to perform desired functions, operations or tasks. (Id. at ¶ 0134). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 111-113 and 115, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).52 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and Marvit into the device and method of ‘760 ODP Claims, Ide, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)

Claims 106-110 and 114 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘760 ODP Claims of the ‘760 Patent in view of Ide, Marvit and Kirkland as applied to claims 1, 2, 7, 9, 10, 11, 17-23, 25, 26, 28-30, 35-37, 39-41, 43, 44, 46-49, 55-61, 63, 64, 66-68, 73-80, 82, 83, 85-87, 92-105, 111-113 and 115 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).53



U.S. Reissue Application No. 15/898,887 & U.S. Patent No. 8,937,594 
Claims 20-23, 25, 26, 29, 30, 35-37, 39-41, 43, 44, 47-49, 55-57, 77-80, 82, 83, 86, 87, 92, 94, 95, 97, 98, 100, 102, 103, 105, 112, 113 and 115 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33, 33, 33, 33, 33, 33, 33, 33, 33, 1, 1, 1, 1, 1, 1, 1, 1, 1, 25, 25, 25, 25, 25, 25, 25, 25, 25, 33, 33, 33, 33, 33, 33, 33, 33, 33, 33, 33, 1, 25, 33, 33, 1 and 33, respectively, (“‘887 ODP Claims”) of copending reissue Application No. 15/898,887 (“‘887 RI Application”) in view of Kirkland et al. (U.S. Publication No. 2005/0212749)(“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”).
With respect to the limitations of claims 20, 23, 39, 41, 77, 80, 97, 98, 100, 102, 103 and 105, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 20, 23, 39, 41, 77, 80, 97, 98, 100, 102, 103 and 105 are identical or similar and/or covered by the ‘887 ODP Claims. The Examiner finds that 20, 23, 39, 41, 77, 80, 97, 98, 100, 102, 103 and 105 of the ‘763 Reissue Application have essentially the same claim requirements as the ‘887 ODP Claims, just somewhat broader and narrower. In addition, where claims 20, 23, 39, 41, 77, 80, 97, 98, 100, 102, 103 and 105 of the ‘763 Reissue Application and the ‘887 ODP Claims are not exactly the same, the Examiner finds that claims 20, 23, 39, 41, 77, 80, 97, 98, 100, 102, 103 and 105 of the ‘763 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘887 ODP Claims.
The Examiner finds that the ‘887 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device determining, by a processor, an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation 
However, a motion detection device having a processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion is known in the art. The Examiner finds that Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving Id. at ¶¶ 0053-0063; see Figures 4, 5). In addition, the Examiner finds that Kirkland teaches the orientation being represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion as described by Kirkland into the device and method of the ‘887 ODP Claims. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
Similarly, motion detection device having a processor reporting the orientation of the handheld/free space pointing device is known in the art. The Examiner finds that Marvit, for example, teaches a processor (combination processors 16/32) providing motion and orientation data base upon continued instantaneous sample positions of the 3D handheld pointing device 10/31. (Marvit at Abstract; ¶¶ 0131-0134; see Figure 16).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection reporting the orientation of the handheld/free space pointing device as described by Marvit into the system and method of ‘887 ODP Claims and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device reporting the orientation of the handheld/free space pointing device, since it provides a mechanism to cause devices to perform desired functions, operations or tasks. (Id. at ¶ 0134). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 21, 22, 25, 26, 29, 30, 35, 37, 40, 43, 44, 47-49, 55, 57, 78, 79, 82, 83, 86, 87, 92, 94, 95, 112, 113 and 115, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; 54 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described by Marvit into the device and method of ‘887 ODP Claims, Kirkland and Marvit.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)
This is a provisional nonstatutory double patenting rejection.

Claims 28, 46, 66 and 85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘887 ODP Claims of the ‘887 RI Application in view of Kirkland and Marvit as applied to claims 20-23, 25, 26, 29, 30, 35-37, 39-41, 43, 44, 47-49, 55-57, 77-80, 82, 83, 86, 87, 92, 94, 95, 97, 98, 100, 102, 103, 105, 112, 113 and 115 above, and further in view of Noguera (U.S. Publication No. 2003/0038778) and MacLaren et al. (U.S. Patent No. 5,617,515) (“MacLaren”).55
This is a provisional nonstatutory double patenting rejection.

Claims 36, 56, 74 and 93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘887 ODP Claims of the ‘887 RI Application in view of Kirkland and Marvit as applied to claims 20-23, 25, 26, 29, 30, 35-37, 39-41, 43, 44, 47-49, 55-57, 77-80, 82, 83, 86, 87, 92, 94, 95, 97, 98, 100, 102, 103, 105, 112, 113 and 115 above, and further in view of Townsend et al. (U.S. Publication No. 2003/0158699)(“Townsend”).56
This is a provisional nonstatutory double patenting rejection.

Claims 107-110 and 114 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘887 ODP Claims of the ‘887 RI Application in view of Kirkland and Marvit as applied to claims 20-23, 25, 26, 29, 30, 35-37, 39-41, 43, 44, 47-49, 55-57, 77-80, 82, 83, 86, 87, 92, 94, 95, 97, 98, 100, 102, 103, 105, 112, 113 and 115 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).57
This is a provisional nonstatutory double patenting rejection.

Claims 20-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94-105, 112, 113 and 115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 11, 11, 11, 11, 11, 11, 11, 11, 11, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 11, 11, 11, 11, 11, 11, 11, 11, 11, 11, 11, 11, 1, 11, 11, 1, 11, 11, 1 and 11, respectively, (“‘594 ODP Claims”) of U.S. Patent No. 8,937,594 (“‘594 Patent”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) 58, Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) and Kirkland et al. (U.S. Publication No. 2005/0212749)(“Kirkland”).
With respect to the limitations of claims 20, 23, 39, 41, 77, 80 97, 98, 100, 102, 103 and 105, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 20, 23, 39, 41, 77, 80 97, 98, 100, 102, 103 and 105 are identical or similar and/or covered by the ‘594 ODP Claims. The Examiner finds that claims 20, 23, 39, 41, 77, 80 97, 98, 100, 102, 103 and 105 of the ‘763 Reissue Application have essentially the same claim requirements as the ‘594 ODP Claims, just somewhat broader and ‘594 ODP Claims are not exactly the same, the Examiner finds that claims 20, 23, 39, 41, 77, 80 97, 98, 100, 102, 103 and 105 of the ‘763 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘594 ODP Claims.
The Examiner finds that the ‘594 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device comprising the at least one sensor being first and second Coriolis vibratory gyroscopes that measure respective first and second angular velocities; the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output; the accelerometer sensors being a three-axis accelerometer detecting acceleration due to gravity; determining, by a processor, an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in said body frame of reference; reporting the orientation of the handheld/free space pointing device; and the orientation being representative as a quaternion.
Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of the ‘594 ODP Claims. 
Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, a hand held device comprising a three-axis accelerometer detecting acceleration due to gravity is known in the art. The Examiner finds that Marvit, for example, teaches a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id. at ¶ 0043). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a three-axis accelerometer as described by Marvit into the device and method of the ‘594 ODP Claims and Ide. 
A person of ordinary skill in the art would be motivated to provide the three-axis accelerometer to detect acceleration due to gravity and at least one acceleration from which at Id. at ¶ 0045). In other words, such a modification would have provided a more accurate determination of translation and tilt, thereby increasing the sensitivity and accuracy of the motion detection device.
Moreover, a motion detection device having a processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion is known in the art. The Examiner finds that Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5). In addition, Kirkland teaches the orientation being represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion as described by Kirkland into the device and method of the ‘594 ODP Claims and Ide and Marvit 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion, since it provides a mechanism to transform correlated signals into Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
Furthermore, a motion detection device having a processor reporting the orientation of the handheld/free space pointing device is known in the art. The Examiner finds that Marvit, for example, teaches a processor (combination processors 16/32) providing motion and orientation data base upon continued instantaneous sample positions of the 3D handheld pointing device 10/31. (Marvit at Abstract; ¶¶ 0131-0134; see Figure 16).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection reporting the orientation of the handheld/free space pointing device as described by Marvit into the system and method of ‘594 ODP Claims, Ide, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device reporting the orientation of the handheld/free space pointing device, since it provides a mechanism to cause devices to perform desired functions, operations or tasks. (Id. at ¶ 0134). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 21, 22, 25, 26, 29, 30, 35, 37, 40, 43, 44, 47-49, 55, 57, 78, 79, 82, 83, 86, 87, 92, 94, 95, 112, 113 and 115, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; 59 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described by Marvit into the device and method of ‘594 ODP Claims, Ide, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)

Claims 28, 46, 66 and 85 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘594 ODP Claims of the ‘594 Patent in view of Ide, Marvit and Kirkland as applied to claims 20-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94-105, 112, 113 and 115 above, and further in view of Noguera (U.S. Publication No. 2003/0038778) and MacLaren et al. (U.S. Patent No. 5,617,515) (“MacLaren”).60

Claims 36, 56, 74 and 93 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘594 ODP Claims of the ‘594 Patent in view of Ide, Marvit and Kirkland as applied to claims 20-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94-105, 112, 113 and 115 above, and further in view of Townsend et al. (U.S. Publication No. 2003/0158699)(“Townsend”).61

Claims 107-110 and 114 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘594 ODP Claims of the ‘594 Patent in view of Ide, Marvit and Kirkland as applied to claims 20-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94-105, 112, 113 and 115 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).62



U.S. Reissue Application No. 16/040,920 & U.S. Patent No. 8,766,917
Claims 20-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94-105, 112, 113 and 115 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44, 44, 44, 44, 44, 44, 44, 44, 44, 44, 37, 37, 37, 37, 37, 37, 37, 37, 37, 37, 44, 44, 44, 44, 44, 44, 44, 44, 44, 44, 44, 44, 37, 44, 44, 37, 44, 44, 37 and 44, respectively, (“‘920 ODP Claims”) of copending reissue Application No. 16/040,920 (“‘920 RI Application”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) 63, Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) and Kirkland et al. (U.S. Publication No. 2005/0212749)(“Kirkland”). 
With respect to the limitations of claims 20, 23, 39, 41, 77, 80 97, 98, 100, 102, 103 and 105, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 20, 23, 39, 41, 77, 80 97, 98, 100, 102, 103 and 105 are identical or similar and/or covered by the ‘920 ODP Claims. The Examiner finds that claims 20, 23, 39, 41, 77, 80 97, 98, 100, 102, 103 and 105 of the ‘763 Reissue Application have essentially the same claim requirements as the ‘920 ODP Claims, just somewhat broader and narrower. In addition, where claims 20, 23, 39, 41, 77, 80 97, 98, 100, 102, 103 and 105 of the ‘763 Reissue Application and the ‘920 ODP Claims are not exactly the same, the Examiner finds that claims 20, 23, 39, 41, 77, 80 97, 98, 100, 102, 103 and 105 of the ‘763 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘920 ODP Claims.
The Examiner finds that the ‘920 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device comprising the at least one 
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes that measure angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output is known in the art. The Examiner finds that Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of the ‘920 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification Id.)
Similarly, a hand held device comprising a three-axis accelerometer detecting acceleration due to gravity is known in the art. The Examiner finds that Marvit, for example, teaches a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id. at ¶ 0043). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a three-axis accelerometer as described by Marvit into the device and method of the ‘920 ODP Claims and Ide. 
A person of ordinary skill in the art would be motivated to provide the three-axis accelerometer to detect acceleration due to gravity and at least one acceleration from which at least one angular velocity is capable of being determined, since it provides a mechanism to disambiguate translation of the handheld device from tilt of the plane of translation. (Id. at ¶ 0045). In other words, such a modification would have provided a more accurate determination of translation and tilt, thereby increasing the sensitivity and accuracy of the motion detection device.
Moreover, a motion detection device having a processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5). In addition, the Examiner finds that Kirkland teaches the orientation being represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said Kirkland into the device and method of the ‘920 ODP Claims and Ide and Marvit 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
Furthermore, a motion detection device having a processor reporting the orientation of the handheld/free space pointing device is known in the art. The Examiner finds that Marvit, for example, teaches a processor (combination processors 16/32) providing motion and orientation data base upon continued instantaneous sample positions of the 3D handheld pointing device 10/31. (Marvit at Abstract; ¶¶ 0131-0134; see Figure 16).
Marvit into the system and method of ‘920 ODP Claims, Ide, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device reporting the orientation of the handheld/free space pointing device, since it provides a mechanism to cause devices to perform desired functions, operations or tasks. (Id. at ¶ 0134). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 21, 22, 25, 26, 29, 30, 35, 37, 40, 43, 44, 47-49, 55, 57, 78, 79, 82, 83, 86, 87, 92, 94, 95, 112, 113 and 115, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).64 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and Marvit into the device and method of ‘920 ODP Claims, Ide, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)
This is a provisional nonstatutory double patenting rejection.
Claims 20-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94-105, 112, 113 and 115 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44, 44, 44, 44, 44, 44, 44, 44, 44, 44, 37, 37, 37, 37, 37, 37, 37, 37, 37, 37, 44, 44, 44, 44, 44, 44, 44, 44, 44, 44, 44, 44, 37, 44, 44, 37, 44, 44, 37 and 44, respectively, (“‘917 ODP Claims”) of U.S. Patent No. 8,766,917 (“‘917 Patent”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) 65, Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) and Kirkland et al. (U.S. Publication No. 2005/0212749)(“Kirkland”). 66


Claims 28, 46, 66 and 85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘920 ODP Claims of the ‘920 RI Application in view of Ide, Marvit and Kirkland as applied to claims 20-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94-105, 112, 113 and 115 above, and further in view of Noguera (U.S. Publication No. 2003/0038778) and MacLaren et al. (U.S. Patent No. 5,617,515) (“MacLaren”).67
This is a provisional nonstatutory double patenting rejection.
Claims 28, 46, 66 and 85 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘917 ODP Claims of the ‘917 Patent in view of Ide, Marvit and Kirkland as applied to claims 20-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94-105, 112, 113 and 115 above, and further in view of Noguera (U.S. Publication No. 2003/0038778) and MacLaren et al. (U.S. Patent No. 5,617,515) (“MacLaren”). 68


Claims 36, 56, 74 and 93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘920 ODP Claims of the ‘920 RI Application in view of Ide, Marvit and Kirkland as applied to claims 20-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94-105, 112, 113 and 115 above, and further in view of Townsend et al. (U.S. Publication No. 2003/0158699)(“Townsend”).69
This is a provisional nonstatutory double patenting rejection.
Claims 36, 56, 74 and 93 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘917 ODP Claims of the ‘917 Patent in view of Ide, Marvit and Kirkland as applied to claims 20-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94-105, 112, 113 and 115 above, and further in view of Townsend et al. (U.S. Publication No. 2003/0158699)(“Townsend”). 70

Claims 107, 108 and 110 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘920 ODP Claims of the ‘920 RI Application in view of Ide, Marvit and Kirkland as applied to claims 20-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94-105, 112, 113 and 115 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).71
This is a provisional nonstatutory double patenting rejection.

Claims 107, 108 and 110 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘917 ODP Claims of the ‘917 Patent in view of Ide, Marvit and Kirkland as applied to claims 20-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94-105, 112, 113 and 115 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242). 72


U.S. Reissue Application No. 16/040,883 & U.S. Patent No. 7,489,298
Claims 20-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94-105, 112, 113 and 115 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35, 35, 35, 35, 35, 35, 35, 35, 35, 35, 1, 1, 1, 1, 2, 4, 5, 6, 1, 1, 45, 62, 45, 45, 45, 46, 49, 50, 45, 45, 54, 35, 35, 35, 35, 35, 35, 35, 35, 35, 35, 35, 35, 13, 57, 35, 35, 1, 45, 35, 35, 1 and 35, respectively, (“‘883 ODP Claims”) of copending reissue Application No. 16/040,883 (“‘883 RI Application”) in view Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) 73, Marvit et al. (U.S. Publication No. 2005/0212749) (“Marvit”) and Kirkland et al. (U.S. Publication No. 2005/0212749)(“Kirkland”). 
With respect to the limitations of claims 20, 23, 39, 41, 77, 80 97, 98, 100, 102, 103 and 105, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 20, 23, 39, 41, 77, 80 97, 98, 100, 102, 103 and 105 are identical or similar and/or covered by the ‘883 ODP Claims. The Examiner finds that claims 20, 23, 39, 41, 77, 80 97, 98, 100, 102, 103 and 105 of the ‘763 Reissue Application have ‘883 ODP Claims, just somewhat broader and narrower. In addition, where claims 20, 23, 39, 41, 77, 80 97, 98, 100, 102, 103 and 105 of the ‘763 Reissue Application and the ‘883 ODP Claims are not exactly the same, the Examiner finds that claims 20, 23, 39, 41, 77, 80 97, 98, 100, 102, 103 and 105 of the ‘763 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘883 ODP Claims.
The Examiner finds that the ‘883 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device comprising the at least one sensor being first and second Coriolis vibratory gyroscopes that measure respective first and second angular velocities; the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output; the accelerometer sensors being a three-axis accelerometer detecting acceleration due to gravity; determining, by a processor, an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in said body frame of reference; reporting the orientation of the handheld/free space pointing device; and the orientation being representative as a quaternion.
Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of the ‘883 ODP Claims. 
Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, a hand held device comprising a three-axis accelerometer detecting acceleration due to gravity is known in the art. The Examiner finds that Marvit, for example, teaches a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id. at ¶ 0043). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a three-axis accelerometer as described by Marvit into the device and method of the ‘883 ODP Claims and Ide. 
A person of ordinary skill in the art would be motivated to provide the three-axis accelerometer to detect acceleration due to gravity and at least one acceleration from which at Id. at ¶ 0045). In other words, such a modification would have provided a more accurate determination of translation and tilt, thereby increasing the sensitivity and accuracy of the motion detection device.
Moreover, a motion detection device having a processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion is known in the art. The Examiner finds that Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5). In addition, Kirkland teaches the orientation being represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion as described by Kirkland into the device and method of the ‘883 ODP Claims and Ide and Marvit 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion, since it provides a mechanism to transform correlated signals into Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
Furthermore, a motion detection device having a processor reporting the orientation of the handheld/free space pointing device is known in the art. The Examiner finds that Marvit, for example, teaches a processor (combination processors 16/32) providing motion and orientation data base upon continued instantaneous sample positions of the 3D handheld pointing device 10/31. (Marvit at Abstract; ¶¶ 0131-0134; see Figure 16).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection reporting the orientation of the handheld/free space pointing device as described by Marvit into the system and method of ‘883 ODP Claims, Ide, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device reporting the orientation of the handheld/free space pointing device, since it provides a mechanism to cause devices to perform desired functions, operations or tasks. (Id. at ¶ 0134). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 21, 22, 25, 26, 29, 30, 35, 37, 40, 43, 44, 47-49, 55, 57, 78, 79, 82, 83, 86, 87, 92, 94, 95, 112, 113 and 115, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; 74 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described by Marvit into the device and method of ‘883 ODP Claims, Ide, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)
This is a provisional nonstatutory double patenting rejection.
Claims 20-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94-105, 112, 113 and 115 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44, 44, 44, 44, 44, 44, 44, 44, 44, 44, 37, 37, 37, 37, 37, 37, 37, 37, 37, 37, 44, 44, 44, 44, 44, 44, 44, 44, 44, 44, 44, 44, 37, 44, 44, 37, 44, 44, 37 and 44, respectively, (“‘298 ODP Claims”) of U.S. Patent No. 7,489,298 (“‘298 Patent”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) 75, Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) and Kirkland et al. (U.S. Publication No. 2005/0212749)(“Kirkland”). 76


Claims 28, 46, 66 and 85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘883 ODP Claims of the ‘883 RI Application in view of Ide, Marvit and Kirkland as applied to claims 20-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94-105, 112, 113 and 115 above, and further in view of Noguera (U.S. Publication No. 2003/0038778) and MacLaren et al. (U.S. Patent No. 5,617,515) (“MacLaren”).77
This is a provisional nonstatutory double patenting rejection.
Claims 28, 46, 66 and 85 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘298 ODP Claims of the ‘298 Patent in view of Ide, Marvit and Kirkland as applied to claims 20-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94-105, 112, 113 and 115 above, and further in view of Noguera (U.S. Publication No. 2003/0038778) and MacLaren et al. (U.S. Patent No. 5,617,515) (“MacLaren”). 78


Claims 36, 56, 74 and 93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘883 ODP Claims of the ‘883 RI Application in view of Ide, Marvit and Kirkland as applied to claims 20-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94-105, 112, 113 and 115 above, and further in view of Townsend et al. (U.S. Publication No. 2003/0158699)(“Townsend”).79
This is a provisional nonstatutory double patenting rejection.
Claims 36, 56, 74 and 93 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘298 ODP Claims of the ‘298 Patent in view of Ide, Marvit and Kirkland as applied to claims 20-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94-105, 112, 113 and 115 above, and further in view of Townsend et al. (U.S. Publication No. 2003/0158699)(“Townsend”). 80

Claims 107-110 and 114 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘883 ODP Claims of the ‘883 RI Application in view of Ide, Marvit and Kirkland as applied to claims 20-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94-105, 112, 113 and 115 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).81
This is a provisional nonstatutory double patenting rejection.

Claims 107-110 and 114 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘298 ODP Claims of the ‘298 Patent in view of Ide, Marvit and Kirkland as applied to claims 20-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94-105, 112, 113 and 115 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242). 82

U.S. Patent No. 7,239,301
Claims 39-41, 43, 44, 47-49, 55, 57, 98, 103 and 113 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, respectively, (“‘301 ODP Claims”) of U.S. Patent No. 7,239,301 (“‘301 Patent”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) 83, Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) and Kirkland et al. (U.S. Publication No. 2005/0212749)(“Kirkland”). 
With respect to the limitations of claims 39, 41, 98, and 103, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 39, 41, 98, and 103 are identical or similar and/or covered by the ‘301 ODP Claims. The Examiner finds that claims 39, 41, 98, and 103 of the ‘763 Reissue Application have essentially the same claim requirements as the ‘301 ODP Claims, just somewhat broader and narrower. In addition, where claims 39, 41, 98, and 103 of the ‘763 Reissue Application and the ‘301 ODP Claims are not exactly the same, the Examiner finds that claims 39, 41, 98, and 103 of the ‘763 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘301 ODP Claims.
The Examiner finds that the ‘301 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device being handheld; the first and second Coriolis vibratory gyroscopes measuring respective first and second angular velocities; the accelerometer sensors being a three-axis accelerometer detecting acceleration due to gravity; determining, by a processor, an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane 
However, a device being a 3-D pointing handheld device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes that measure angular velocity is known in the art. The Examiner finds that Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes measuring angular velocity as described by Ide into the device and method of the ‘301 ODP Claims. 
Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, a hand held device comprising a three-axis accelerometer detecting acceleration due to gravity is known in the art. The Examiner finds that Marvit, for example, teaches a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id. at ¶ 0043). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a three-axis accelerometer as described by Marvit into the device and method of the ‘301 ODP Claims and Ide. 
A person of ordinary skill in the art would be motivated to provide the three-axis accelerometer to detect acceleration due to gravity and at least one acceleration from which at least one angular velocity is capable of being determined, since it provides a mechanism to disambiguate translation of the handheld device from tilt of the plane of translation. (Id. at ¶ 0045). In other words, such a modification would have provided a more accurate determination 
Moreover, a motion detection device having a processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion is known in the art. The Examiner finds that Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5). In addition, the Examiner finds that Kirkland teaches the orientation being represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of Kirkland into the device and method of the ‘301 ODP Claims and Ide and Marvit 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
Marvit, for example, teaches a processor (combination processors 16/32) providing motion and orientation data base upon continued instantaneous sample positions of the 3D handheld pointing device 10/31. (Marvit at Abstract; ¶¶ 0131-0134; see Figure 16).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection reporting the orientation of the handheld/free space pointing device as described by Marvit into the system and method of ‘301 ODP Claims, Ide, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device reporting the orientation of the handheld/free space pointing device, since it provides a mechanism to cause devices to perform desired functions, operations or tasks. (Id. at ¶ 0134). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 40, 43, 44, 47-49, 55, 57 and 113, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).84 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described by Marvit into the device and method of ‘301 ODP Claims, Ide, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)

Claim 46 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘301 ODP Claims of the ‘301 Patent in view of Ide, Marvit and Kirkland as applied to claims 39-41, 43, 44, 47-49, 55, 57, 98, 103 and 113 above, and further in view of Noguera (U.S. Publication No. 2003/0038778) and MacLaren et al. (U.S. Patent No. 5,617,515) (“MacLaren”). 85


Claim 56 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘301 ODP Claims of the ‘301 Patent in view of Ide, Marvit and Kirkland as applied to claims 39-41, 43, 44, 47-49, 55, 57, 98, 103 and 113 above, and further in view of Townsend et al. (U.S. Publication No. 2003/0158699)(“Townsend”). 86


Claim 108 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘301 ODP Claims of the ‘301 Patent in view of Ide, Marvit and Kirkland as applied to claims 39-41, 43, 44, 47-49, 55, 57, 98, 103 and 113 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242). 87


U.S. Patent No. 7,535,456
Claims 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75, 76, 98, 99, 103, 104 and 113 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, respectively, (“‘456 ODP Claims”) of U.S. Patent No. 7,535,456 (“‘456 Patent”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) 88, Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) and Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”). 
With respect to the limitations of claims 39-41 43, 58, 60, 61, 63, 98, 99, 103 and 104, although the claims at issue are not identical, they are not patentably distinct from each other ‘456 ODP Claims. The Examiner finds that claims 39-41 43, 58, 60, 61, 63, 98, 99, 103 and 104 of the ‘763 Reissue Application have essentially the same claim requirements as the ‘456 ODP Claims, just somewhat broader and narrower. In addition, where claims 39-41 43, 58, 60, 61, 63, 98, 99, 103 and 104 of the ‘763 Reissue Application and the ‘456 ODP Claims are not exactly the same, the Examiner finds that claims 39-41 43, 58, 60, 61, 63, 98, 99, 103 and 104 of the ‘763 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘456 ODP Claims.
The Examiner finds that the ‘456 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device comprising the first sensor being a first and second Coriolis vibratory gyroscopes that measure respective first and second angular velocities; the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output; the accelerometer sensors being a three-axis accelerometer detecting acceleration due to gravity; determining, by a processor, an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, 
However, a device being a 3-D pointing handheld device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes that measure angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output is known in the art. The Examiner finds that Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating Ide into the device and method of the ‘456 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, a hand held device comprising a three-axis accelerometer detecting acceleration due to gravity is known in the art. The Examiner finds that Marvit, for example, teaches a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id. at ¶ 0043). 
Marvit into the device and method of the ‘456 ODP Claims and Ide. 
A person of ordinary skill in the art would be motivated to provide the three-axis accelerometer to detect acceleration due to gravity and at least one acceleration from which at least one angular velocity is capable of being determined, since it provides a mechanism to disambiguate translation of the handheld device from tilt of the plane of translation. (Id. at ¶ 0045). In other words, such a modification would have provided a more accurate determination of translation and tilt, thereby increasing the sensitivity and accuracy of the motion detection device.
Moreover, a motion detection device having a processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion is known in the art. The Examiner finds that Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5). In addition, the Examiner finds that Kirkland teaches the orientation being represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion as described by Kirkland into the device and method of the ‘456 ODP Claims and Ide and Marvit 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
Furthermore, a motion detection device having a processor reporting the orientation of the handheld/free space pointing device is known in the art. The Examiner finds that Marvit, for example, teaches a processor (combination processors 16/32) providing motion and orientation data base upon continued instantaneous sample positions of the 3D handheld pointing device 10/31. (Marvit at Abstract; ¶¶ 0131-0134; see Figure 16).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection reporting the orientation of the handheld/free space pointing device as described by Marvit into the system and method of ‘456 ODP Claims, Ide, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device reporting the orientation of the handheld/free space pointing device, since it provides a mechanism to cause devices to perform desired functions, operations or tasks. (Id. at ¶ 0134). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 40, 43, 44, 47-49, 55, 57 and 113, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).89 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described by Marvit into the device and method of ‘456 ODP Claims, Ide, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)

Claims 46 and 66 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘456 ODP Claims of the ‘456 Patent in view of Ide, Marvit and Kirkland as applied to claims 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75, 76, 98, 99, 103, 104 and 113 above, and further in view of Noguera (U.S. Publication No. 2003/0038778) and MacLaren et al. (U.S. Patent No. 5,617,515) (“MacLaren”). 90


Claims 56 and 74 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘456 ODP Claims of the ‘456 Patent in view of Ide, Marvit and Kirkland as applied to claims 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75, 76, 98, 99, 103, 104 and 113 above, and further in view of Townsend et al. (U.S. Publication No. 2003/0158699)(“Townsend”). 91


Claims 108, 109 and 114 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘456 ODP Claims of the ‘456 Patent in view of Ide, Marvit and Kirkland as applied to claims 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75, 76, 98, 99, 103, 104 and 113 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242). 92

U.S. Patent No. 7,236,156
Claims 39-41, 43, 44, 47-49, 55, 57, 98, 103 and 113 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3, respectively, (“‘156 ODP Claims”) of U.S. Patent No. 7,236,156 (“‘156 Patent”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) 93, Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) and Kirkland et al. (U.S. Publication No. 2005/0212749)(“Kirkland”). 
With respect to the limitations of claims 39, 41, 98, and 103, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 39, 41, 98, and 103 are identical or similar and/or covered by the ‘156 ODP Claims. The Examiner finds that claims 39, 41, 98, and 103 of the ‘763 Reissue Application have essentially the same claim requirements as the ‘156 ODP Claims, just somewhat broader and narrower. In addition, where claims 39, 41, 98, and 103 of the ‘763 Reissue Application and the ‘156 ODP Claims are not exactly the same, the Examiner finds that claims 39, 41, 98, and 103 of the ‘763 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘156 ODP Claims.
The Examiner finds that the ‘156 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device being handheld; the first and second rotational sensors being Coriolis vibratory gyroscopes measuring respective first and second angular velocities; the accelerometer sensors being a three-axis accelerometer detecting acceleration due to gravity; determining, by a processor, an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis 
However, a device being a 3-D pointing handheld device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes that measure angular velocity is known in the art. The Examiner finds that Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes measuring angular velocity as described by Ide into the device and method of the ‘156 ODP Claims. 
Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, a hand held device comprising a three-axis accelerometer detecting acceleration due to gravity is known in the art. The Examiner finds that Marvit, for example, teaches a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id. at ¶ 0043). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a three-axis accelerometer as described by Marvit into the device and method of the ‘156 ODP Claims and Ide. 
A person of ordinary skill in the art would be motivated to provide the three-axis accelerometer to detect acceleration due to gravity and at least one acceleration from which at least one angular velocity is capable of being determined, since it provides a mechanism to disambiguate translation of the handheld device from tilt of the plane of translation. (Id. at ¶ 0045). In other words, such a modification would have provided a more accurate determination 
Moreover, a motion detection device having a processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion is known in the art. The Examiner finds that Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5). In addition, the Examiner finds that Kirkland teaches the orientation being represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of Kirkland into the device and method of the ‘156 ODP Claims and Ide and Marvit 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference; and the orientation being representative as a quaternion, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
Marvit, for example, teaches a processor (combination processors 16/32) providing motion and orientation data base upon continued instantaneous sample positions of the 3D handheld pointing device 10/31. (Marvit at Abstract; ¶¶ 0131-0134; see Figure 16).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection reporting the orientation of the handheld/free space pointing device as described by Marvit into the system and method of ‘156 ODP Claims, Ide, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device reporting the orientation of the handheld/free space pointing device, since it provides a mechanism to cause devices to perform desired functions, operations or tasks. (Id. at ¶ 0134). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 40, 43, 44, 47-49, 55, 57 and 113, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).94 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described by Marvit into the device and method of ‘156 ODP Claims, Ide, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)

Claim 46 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘156 ODP Claims of the ‘156 Patent in view of Ide, Marvit and Kirkland as applied to claims 39-41, 43, 44, 47-49, 55, 57, 98, 103 and 113 above, and further in view of Noguera (U.S. Publication No. 2003/0038778) and MacLaren et al. (U.S. Patent No. 5,617,515) (“MacLaren”). 95


Claim 56 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘156 ODP Claims of the ‘156 Patent in view of Ide, Marvit and Kirkland as applied to claims 39-41, 43, 44, 47-49, 55, 57, 98, 103 and 113 above, and further in view of Townsend et al. (U.S. Publication No. 2003/0158699)(“Townsend”). 96


Claim 108 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘156 ODP Claims of the ‘156 Patent in view of Ide, Marvit and Kirkland as applied to claims 39-41, 43, 44, 47-49, 55, 57, 98, 103 and 113 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242). 97

U.S. Patent No. 9,946,356
Claims 20-23, 25, 26, 29, 30, 35, 37, 58-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94, 95, 97, 99, 100, 102, 104, 105, 112 and 115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 10, 10, 10, 10, 10, 10, 10, 10, 10, 10, 10, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 10, 1, 1, 10, 1, 1 and 1, respectively, (“‘356 ODP Claims”) of U.S. Patent No. 9,946,356 (“‘356 Patent”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) 98 and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”). 
With respect to the limitations of claims 20, 23, 58, 61, 77, 80, 97, 99, 100, 102, 104 and 105, although the claims at issue are not identical, they are not patentably distinct from each ‘356 ODP Claims. The Examiner finds that claims 20, 23, 58, 61, 77, 80, 97, 99, 100, 102, 104 and 105 of the ‘763 Reissue Application have essentially the same claim requirements as the ‘356 ODP Claims, just somewhat broader and narrower. In addition, where claims 20, 23, 58, 61, 77, 80, 97, 99, 100, 102, 104 and 105 of the ‘763 Reissue Application and the ‘356 ODP Claims are not exactly the same, the Examiner finds that claims 20, 23, 58, 61, 77, 80, 97, 99, 100, 102, 104 and 105 of the ‘763 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘356 ODP Claims.
The Examiner finds that the ‘356 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device comprising the at least one first sensor being a first and second Coriolis vibratory gyroscopes that measure respective first and second angular velocities; the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output; the accelerometer sensors being a three-axis accelerometer detecting acceleration due to gravity; and reporting the orientation of the handheld/free space pointing device; 
However, a device being a 3-D pointing handheld device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes that measure angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of the ‘356 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, a hand held device comprising a three-axis accelerometer detecting acceleration due to gravity is known in the art. The Examiner finds that Marvit, for example, teaches a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id. at ¶ 0043). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a three-axis accelerometer as described by Marvit into the device and method of the ‘356 ODP Claims and Ide. 
A person of ordinary skill in the art would be motivated to provide the three-axis accelerometer to detect acceleration due to gravity and at least one acceleration from which at least one angular velocity is capable of being determined, since it provides a mechanism to disambiguate translation of the handheld device from tilt of the plane of translation. (Id. at ¶ 0045). In other words, such a modification would have provided a more accurate determination 
Moreover, a motion detection device having a processor reporting the orientation of the handheld/free space pointing device is known in the art. The Examiner finds that Marvit, for example, teaches a processor (combination processors 16/32) providing motion and orientation data base upon continued instantaneous sample positions of the 3D handheld pointing device 10/31. (Marvit at Abstract; ¶¶ 0131-0134; see Figure 16).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection reporting the orientation of the handheld/free space pointing device as described by Marvit into the system and method of ‘356 ODP Claims, Ide and Marvit.
A person of ordinary skill in the art would be motivated to provide the motion detection device reporting the orientation of the handheld/free space pointing device, since it provides a mechanism to cause devices to perform desired functions, operations or tasks. (Id. at ¶ 0134). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 21, 22, 25, 26, 29, 30, 35, 37, 59, 60, 63, 64, 67, 68, 73, 75, 76, 78, 79, 82, 83, 86, 87, 92, 94, 95, 112 and 115, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; 99 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described by Marvit into the device and method of ‘356 ODP Claims, Ide, and Marvit.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)

Claims 28, 66 and 85 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘356 ODP Claims of the ‘356 Patent in view of Ide and Marvit as applied to claims 20-23, 25, 26, 29, 30, 35, 37, 58-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94, 95, 97, 99, 100, 102, 104, 105, 112 and 115 above, and further in view of Noguera (U.S. Publication No. 2003/0038778) and MacLaren et al. (U.S. Patent No. 5,617,515) (“MacLaren”). 100


Claims 36, 74 and 93 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘356 ODP Claims of the ‘356 Patent in view of Ide and Marvit as applied to claims 20-23, 25, 26, 29, 30, 35, 37, 58-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94, 95, 97, 99, 100, 102, 104, 105, 112 and 115 above, and further in view of Townsend et al. (U.S. Publication No. 2003/0158699)(“Townsend”). 101


Claims 107, 109, 110 and 114 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘356 ODP Claims of the ‘356 Patent in view of Ide and Marvit as applied to claims 20-23, 25, 26, 29, 30, 35, 37, 58-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94, 95, 97, 99, 100, 102, 104, 105, 112 and 115 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242). 102



U.S. Patent No. 10,782,792
Claims 20, 23, 39, 41, 77, 80, 97, 98, 100, 102, 103 and 105 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 17, 2, 8, 11, 17, 11, 2, 11, 12, 3 and 12, respectively, (“‘792 ODP Claims”) of U.S. Patent No. 10,782,792 (“‘792 Patent”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 20, 23, 39, 41, 77, 80, 97, 98, 100, 102, 103 and 105 are identical or similar and/or covered by the ‘792 ODP Claims. The Examiner finds that claims 20, 23, 39, 41, 77, 80, 97, 98, 100, 102, 103 and 105 of the ‘763 Reissue Application have essentially the same claim requirements as the ‘792 ODP Claims, just somewhat broader and narrower. In addition, where claims 20, 23, 39, 41, 77, 80, 97, 98, 100, 102, 103 and 105 of the ‘763 Reissue Application and the ‘792 ODP Claims are not exactly the same, the Examiner finds that claims 20, 23, 39, 41, 77, 80, 97, 98, 100, 102, 103 and 105 of the ‘763 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘792 ODP Claims.

Claims 28, 46 and 85 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘792 ODP Claims of the ‘792 Patent in view of Noguera (U.S. Publication No. 2003/0038778) and MacLaren et al. (U.S. Patent No. 5,617,515) (“MacLaren”). 103


Claims 21, 22, 25, 26, 29, 30, 35, 37, 40, 43, 44, 47-49, 55, 57, 78, 79, 82, 83, 86, 87, 92, 94, 95, 112, 113 and 115 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘792 ODP Claims of the ‘792 Patent in view of Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”). 
With respect to the limitations of claims 21, 22, 25, 26, 29, 30, 35, 37, 40, 43, 44, 47-49, 55, 57, 78, 79, 82, 83, 86, 87, 92, 94, 95, 112, 113 and 115, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).104 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described by Marvit into the device and method of ‘792 ODP Claims.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, Id.)


Claims 36, 56 and 93 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘792 ODP Claims of the ‘792 Patent in view of Marvit as applied to claims 21, 22, 25, 26, 29, 30, 35, 37, 40, 43, 44, 47-49, 55, 57, 78, 79, 82, 83, 86, 87, 92, 94, 95, 112, 113 and 115 above, and further in view of Townsend et al. (U.S. Publication No. 2003/0158699)(“Townsend”). 105

Claims 107, 108 and 110 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘792 ODP Claims of the ‘792 Patent in view of Ide and Marvit as applied to claims 20-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94-105, 112, 113 and 115 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242). 106

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 7, 9-11, 17-23, 25, 26, 28-30, 35-37, 39-41, 43, 44, 46-49, 55-61, 63, 64, 66-68, 73-80, 82, 83, 85-87 and 92-115 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Liberty (U.S. Publication No. 2005/0243062). (See the entirety of Liberty).

Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 10, 11, 18-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94-105, 111-113 and 115 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marvit et al. (U.S. Publication No. Marvit”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) 107 and Kirkland et al. (U.S. Publication No. 2005/0212749)(“Kirkland”).
With respect to the limitations of claim 1, Marvit discloses
 [a] system comprising:

In this regard, the Examiner finds that Marvit discloses system 220 including a 3D handheld pointing device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).
first and second Coriolis vibratory gyroscopes configured to measure rotation of said 3D pointing device about first and second axes of a body frame of reference and output first and second data representing said measured rotation in units of angular velocity;

In this regard, the Examiner finds that Marvit discloses the handheld device 10/31 including at least one sensor (two accelerometers 24a, 24b) detecting translation and rotation with respect to two separate orthogonal axes and gyros 28a-28c detecting movement of the device. (Id. at ¶¶ 0043-0046, 0051, 0053, 0054, 0056, 0057, 0061; see Figures 1-4). In addition, the Examiner finds that Marvit specifically discloses an embodiment comprising three accelerometers and one or more gyros. (Id. at ¶ 0053).
The Examiner finds that the Marvit discloses all the limitations, as set forth above, except for specifically calling for the first and second rotational gyroscope sensors being first and second Coriolis vibratory gyroscopes and the first and second data representing the measured rotation in units of angular velocity.
Ide, for example, teaches a handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes which provide first and second data representing the measured rotation in units of angular velocity as described by Ide into the device of Marvit. 
A person of ordinary skill in the art would be motivated to provide first and second Coriolis vibratory gyroscopes which provide first and second data representing the measured rotation in units of angular velocity, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id
a three-axis accelerometer configured to measure acceleration of said 3D pointing device in said body frame of reference and output third data representing said measured acceleration in units of acceleration, wherein said measured acceleration comprises an acceleration of said 3D pointing device due to gravity;

In this regard, the Examiner finds that Marvit discloses the motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id. at ¶ 0043). In addition, the Examiner finds that Marvit specifically discloses an embodiment comprising three accelerometers and one or more gyros. (Id. at ¶ 0053).
a processor configured to: receive said first, second and third data;

As set forth supra, the Examiner finds that Functional Phrase 1 does not invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(1) supra). The Examiner construes a ‘processor’ as simply a processor in the hand held device that receives angular velocity and acceleration sensor information.
In this light, the Examiner finds that Marvit discloses the handheld device 10/31 comprising a motion detector 22 including a processor (combination processors 16/32) to receive and process information from at least accelerometers (24a-24c) and the gyros 28a-28c. (Id. at ¶¶ 0036-0038). 
[a processor configured to] … process said first, second and third data into processed first, second and third data corresponding to intentional movement of said free space pointing device introduced by a user;

supra, the Examiner finds that Functional Phrase 2 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(2) supra). The Examiner construes a ‘processor’ as simply a processor in the hand held device performing a conversion of raw sensor data information into units of acceleration and/or angular rotation/velocity.
In this light, the Examiner finds that Marvit discloses the processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Id. at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5).
[a processor configured to] … determine an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in the body frame of reference 

As set forth supra, the Examiner finds that Functional Phrase 3 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(3) supra). The Examiner construes a ‘processor’ as simply a processor in the hand held device performing a translation of measured rotational and acceleration measured motion from the natural (body) reference frame of the device into the reference frame of the user with a quaternion rotation operator that utilizes a unit quaternion that may be based on several transforms.
In this light, the Examiner finds that Marvit discloses the processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at Marvit discloses the processor (combination processors 16/32) providing motion and orientation data (Id. at Abstract; ¶¶ 0131-0134; see Figure 16).
While Marvit discloses all the limitations as set forth above, Marvit and Ide is silent to the processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in the body frame of reference.
However, a motion detection system comprising a processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in the body frame of reference is known in the art. The Examiner finds that Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in the body frame of reference as described by Kirkland into the device of Marvit and Ide. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
[a processor configured to] … report the orientation of the handheld device for a current sample

As set forth supra, the Examiner finds that Functional Phrase 4 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(4) supra). The Examiner finds that the ‘processor’ as recited in claim 1 is indefinite. (See § IX.B supra). In this regard and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘processor’ as a processor in the hand held device providing the orientation data determined. Thus, the claims will be examined as such.
From this perspective, the Examiner finds that Marvit discloses the processor (combination processors 16/32) providing motion and orientation data base upon continued instantaneous sample positions of the 3D handheld pointing device 10/31. (Marvit at Abstract; ¶¶ 0131-0134; see Figure 16).

With respect to the limitations of claims 2 and 10, Marvit discloses
wherein the system further comprises: a system controller: and

a transceiver disposed in the handheld device, wherein the transceiver is configured to transmit any of the first, second and third data and (ii) the orientation of the handheld device for a current sample  to the system controller (claim 2); and

wherein the transceiver is configured to operate in accordance with [the] BLUETOOTH® standards (claim 10).

In this regard, the Examiner finds that Marvit discloses a method that utilizes a handheld device 10/31 having wireless or wireline communications interface 20 to provide data and information with other devices, such as other handheld devices, or components. (Id. at ¶¶ 0037, 0056-0057, 0120-0122; see Figure 15). Specifically, Marvit discloses system 220 including a laptop 222 and remote device 224 that is controlled by the 3D handheld pointing device 10/31. (Id. at ¶¶ 0006, 0034-0040, 0120-0121, 0123-0125; see Figure 15). In addition, the Examiner finds that Marvit discloses utilizing a wireless Bluetooth® transceiver for receiving data from the processor and wirelessly transmitting the data. (Id. at ¶¶ 0120-0121; see Figure 1).

With respect to the limitations of claim 7, Marvit discloses
wherein the third data includes a value y associated with acceleration of the handheld device in a y-axis direction and a value z associated with acceleration of the handheld device in a z-axis direction.

In this regard, the Examiner finds that Marvit discloses a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect acceleration in each axis due to gravity. (Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that when the handheld device is tilted relative to a particular axis, the gravitational acceleration relative to the sensing axis changes and is detected and reflects the tilt of the device. (Id. at ¶ 0042).

With respect to the limitations of claim 11, Marvit discloses
wherein the handheld device comprise: a housing; a plurality of buttons; and at least one LED .

In this regard, the Examiner finds that Marvit discloses the handheld device 10 including an input 14 comprising a keyboard, keypad, track wheel, button, knob, touchpad, stencil or other component for communication of input. (Marvit at ¶ 0035; see Figure 1). Marvit discloses the handheld device 10 including an LED on the housing to communicate output. (Id.)

With respect to the limitations of claim 18, Marvit discloses 
wherein processor being configured to process the first, second and third data into processed first, second and third data corresponding to intentional movement of the handheld device introduced by a user comprises the processor being configured to convert at least the third data into different units.

As set forth supra, the Examiner finds that Functional Phrase 2 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(2) supra). The Examiner construes a ‘processor’ as simply a processor in the hand held device performing a conversion of raw sensor data information into units of acceleration and/or angular rotation/velocity.
In this light, the Examiner finds that Marvit discloses the three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) and gyros 28a, 28b providing raw data that is converted into translation along the x, y and z axes and rotation with respect to the x, y and z axes (Marvit at ¶¶ 0053, 0055-0056).

With respect to the limitations of claim 19, Marvit discloses
wherein the handheld device is a 3D pointing device.

Marvit discloses system 220 including a 3D handheld pointing device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).

With respect to the limitations of claim 96, Marvit, Ide and Kirkland teaches and/or renders obvious
wherein the first and second sensors are first and second Coriolis vibratory gyroscopes, wherein the first Coriolis vibratory gyroscope comprises a first resonating mass attached to a frame, wherein the first resonating mass resonates relative to the first axis, and wherein displacement of the first resonating mass is measured using a Coriolis acceleration effect to generate the first data, wherein the second Coriolis vibratory gyroscope comprises a second resonating mass attached to a frame, wherein the second resonating mass resonates relative to the second axis, and wherein displacement of the second resonating mass is measured using the Coriolis acceleration effect to generate the second data.

As set forth supra, the Examiner finds that Ide discloses the handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
Ide into the device and method of Marvit, Ide and Kirkland. 
A person of ordinary skill in the art would be motivated to provide a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)

With respect to the limitations of claim 101, Marvit, Ide and Kirkland teaches and/or renders obvious
wherein the orientation is represented as a quaternion.

In this regard, the Examiner finds that the ‘611 Patent discloses the orientation being represented by a unit quaternion. (‘611 Patent at c.16, ll.32-34).
In this light, the Examiner finds that Kirkland teaches the orientation being represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
Kirkland into the device of Marvit, Ide and Kirkland. 
A person of ordinary skill in the art would be motivated to incorporate the angular position being represented as a quaternion, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.

With respect to the limitations of claim 111, Marvit, Ide and Kirkland teaches and/or renders obvious
wherein the processor is configured to: determine whether a distance between a position associated with the orientation from a previous position is above a threshold; and

As set forth supra, the Examiner finds that Functional Phrase 6 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(6) supra). The Examiner finds that the ‘processor’ as recited in claim 111 is indefinite. (See § IX.B supra). In this regard and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘processor’ as a processor in the hand held device performing a determination of a variance of sensor output data over a period of time and comparing this determined variance to a threshold to ascertain a condition of the 3D pointing device. Thus, the claims will be examined as such.
From this perspective, the Examiner finds that Marvit discloses the processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit discloses the processor (combination processors 16/32) utilizing a “zero point” as a baseline of motion at a point A with input motion being deemed to be between pint A and a point B. (Id. at ¶ 0063). The Examiner finds that Marvit discloses the processor (combination processors 16/32) determining if the detected change in motion is above a set threshold and if so to continue operation of the device. (Id. at ¶ 0067, 0159-161). In addition, the Examiner finds that Marvit discloses the handheld device 10/31 differentiating between resting on a table from resting in a user’s hand because a user’s hand typically will not be able to hold the device perfectly still (i.e., hand tremor). (Id. at ¶¶ 0127, 0132, 0159-0161). The Examiner finds that Marvit discloses utilizing thresholds to determine intended and unintended gestures/motion. (Id.)

Similarly, Marvit, Ide and Kirkland teaches and/or renders obvious
wherein the processor is configured to … on condition that said distance is above a threshold, determine a gesture associated with said intentional movement.
As set forth supra, the Examiner finds that Functional Phrase 7 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(7) supra). The Examiner finds that the ‘processor’ as recited in claim 111 is indefinite. (See § IX.B supra). In this regard and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘processor’ as a processor in the hand held device performing mapping the movement into actions and interpreting the actions operation when the condition of the 3D pointing device is in an active. Thus, the claims will be examined as such.
From this perspective, the Examiner finds that Marvit discloses the processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit discloses the processor (combination processors 16/32) determining if the detected change in motion is above a set threshold and if so to continue operation of the device. (Id. at ¶ 0067, 0159-161). In addition, the Examiner finds that Marvit discloses the handheld device 10/31 differentiating between resting on a table from resting in a user’s hand because a user’s hand typically will not be able to hold the device perfectly still (i.e., hand tremor). (Id. at ¶¶ 0127, 0132, 0159-0161). The Examiner finds that Marvit discloses utilizing thresholds to determine intended and unintended gestures/motion. (Id.)

With respect to the limitations of claim 20, Marvit discloses
 [a] method for using a free space pointing device comprising:

In this regard, the Examiner finds that Marvit discloses a method that utilizes a 3D handheld pointing device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).
obtaining, at a processor, first data in units of angular velocity, second data in units of angular velocity and third data in units of acceleration, wherein: said first and second data are output by first and second sensors and represent rotation of the free space pointing device about first and second axes of a body frame of reference as measured by the first and second sensors: and the third data is output by a three-axis accelerometer and represents acceleration of the free space pointing device in the body frame of reference as measured by the three-axis accelerometer, wherein the acceleration comprises an acceleration of the free space pointing device due to gravity;

In this regard, the Examiner finds that Marvit discloses the handheld device 10/31 comprising a motion detector 22 including a processor (combination processors 16/32) to receive 24a-24c) and the gyros 28a-28c. (Id. at ¶¶ 0036-0038). The Examiner finds that Marvit discloses the motion detector 22 including at least one sensor (two accelerometers 24a, 24b) detecting translation and rotation with respect to two separate orthogonal axes and gyros 28a-28c detecting movement of the device. (Id. at ¶¶ 0043-0046, 0051, 0053, 0054, 0056, 0057, 0061; see Figures 1-4). In addition, the Examiner finds that Marvit specifically discloses an embodiment comprising three accelerometers and one or more gyros. (Id. at ¶ 0053).
In addition, the Examiner finds that Marvit discloses the motion controlled handheld device utilizing the three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id. at ¶ 0043).
The Examiner finds that the Marvit discloses all the limitations, as set forth above, except for specifically calling for the first and second rotational gyroscope sensors outputting the first and second data representing the measured rotation in units of angular velocity.
However, a hand held device comprising rotational/angular velocity gyroscope sensors which provide first and second data representing the measured rotation in units of angular velocity is known in the art. The Examiner finds that Ide, for example, teaches a handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes which provide first and second data representing the measured rotation in units of angular velocity as described by Ide into the device of Marvit. 
A person of ordinary skill in the art would be motivated to provide first and second Coriolis vibratory gyroscopes which provide first and second data representing the measured rotation in units of angular velocity, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
determining, at a processor, an orientation of the free space pointing device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch and heading, respectively, of the free space pointing device, and wherein the estimate of heading is based on an estimate of heading in the body frame of reference;

In this regard, the Examiner finds that Marvit discloses the processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit discloses the processor (combination processors 16/32) providing motion and orientation data (Id. at Abstract; ¶¶ 0131-0134; see Figure 16).
While Marvit discloses all the limitations as set forth above, Marvit and Ide is silent to the processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in said body frame of reference.
However, a motion detection system comprising a processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in said body frame of reference is known in the art. The Examiner finds that Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in said body frame of reference as described by Kirkland into the device of Marvit and Ide. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
reporting the orientation of the free space pointing device for a current sample

In this regard, the Examiner finds that Marvit discloses the processor (combination processors 16/32) providing motion and orientation data base upon continued instantaneous sample positions of the 3D handheld pointing device 10/31. (Marvit at Abstract; ¶¶ 0131-0134; see Figure 16).

With respect to the limitations of claims 21 and 29, Marvit discloses
wherein the processor is disposed in a system controller, the method further comprising:

wherein transmitting the first, second and third data from the free space pointing device to the system controller (claim 21); and

wherein transmitting the first, second and third data or the processed first second and third data from the free space pointing device to the system controller comprises: wirelessly transmitting the first, second and third data from the free space pointing device to the system controller (claim 29).

In this regard, the Examiner finds that Marvit discloses a method that utilizes a handheld device 10/31 having wireless or wireline communications interface 20 to provide data and Id. at ¶¶ 0037, 0056-0057, 0120-0122; see Figure 15). Specifically, Marvit discloses system 220 including a laptop 222 and remote device 224 that is controlled by the 3D handheld pointing device 10/31. (Id. at ¶¶ 0006, 0034-0040, 0120-0121, 0123-0125; see Figure 15). In addition, the Examiner finds that Marvit discloses utilizing a wireless Bluetooth® transceiver for receiving data from the processor and wirelessly transmitting the data. (Id. at ¶¶ 0120-0121; see Figure 1).

With respect to the limitations of claims 22 and 25, Marvit, Ide and Kirkland teaches and/or renders obvious
wherein at least one of the first and second sensors is a camera (claim 22); and

wherein at least one of the first and second sensors is an optical sensor (claim 25);

In this regard, the Examiner finds that Marvit teaches the equivalence of a motion detection device being either a gyroscope, a camera or an optical sensor. (Marvit at ¶¶ 0034, 0036, 0038, 0039, 0042, 0047, 0048, 0051-0054; see Figures 1, 2).
A person of ordinary skill in the art would be motivated to modify the motion detector sensor to instead be a camera or optical sensor, since it would provide a mechanism to utilize simpler off the shelf sensor components. In other words, such a modification would decrease manufacturing and operational costs of the apparatus, thereby increasing the economic benefit to the company.
In addition, the Examiner finds that simple substitution of one known element/method for another would obtain predictable results. That is, the substitution of one known element/method (a camera or optical sensor as shown in Marvit) for another (gyroscope as shown in Marvit) would have been obvious to one of ordinary skill in the art at the time of the invention since the Marvit, Ide and Kirkland would have yielded predictable results, namely, providing a camera or optical sensor in Marvit, Ide and Kirkland to provide a similar, yet different way to sense motion, thus, increasing the simplicity of the handheld motion detection device.

With respect to the limitations of claims 23 and 97, Marvit, Ide and Kirkland teaches and/or renders obvious
wherein at least one of the first and second sensors is a Coriolis vibratory gyroscope (claim 23); and

wherein the first and second sensors are first and second Coriolis vibratory gyroscopes, wherein the first Coriolis vibratory gyroscope comprises a first resonating mass attached to a frame, wherein the first resonating mass resonates relative to the first axis, and wherein displacement of the first resonating mass is measured using a Coriolis acceleration effect to generate the first data, wherein the second Coriolis vibratory gyroscope comprises a second resonating mass attached to a frame, wherein the second resonating mass resonates relative to the second axis, and wherein displacement of the second resonating mass is measured using the Coriolis acceleration effect to generate the second data (claim 97).

As set forth supra, the Examiner finds that Ide discloses the handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of Marvit, Ide and Kirkland. 
A person of ordinary skill in the art would be motivated to provide a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)

With respect to the limitations of claim 26, Marvit discloses
wherein the third data includes a value y associated with acceleration of the free space device in a y-axis direction and a value z associated with acceleration of the free space device in a z-axis direction.

In this regard, the Examiner finds that Marvit discloses a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis 24b, z-axis accelerometer 24c) to detect acceleration in each axis due to gravity. (Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that when the handheld device is tilted relative to a particular axis, the gravitational acceleration relative to the sensing axis changes and is detected and reflects the tilt of the device. (Id. at ¶ 0042).

With respect to the limitations of claim 30, Marvit discloses
wherein the handheld device comprise: a housing; a plurality of buttons; and at least one LED .

In this regard, the Examiner finds that Marvit discloses the handheld device 10 including an input 14 comprising a keyboard, keypad, track wheel, button, knob, touchpad, stencil or other component for communication of input. (Marvit at ¶ 0035; see Figure 1). Marvit discloses the handheld device 10 including an LED on the housing to communicate output. (Id.)

With respect to the limitations of claim 35, Marvit, Ide and Kirkland teaches and/or renders obvious
processing, by the processor, the first, second and third data into processed first, second and third data corresponding to intentional movement of the free space pointing device introduced by a user,

wherein determining an orientation of the free space pointing device between the body frame of reference and an inertial frame of reference using the first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity comprises determining an orientation of the free space pointing device between the body frame of reference and an inertial frame of reference using the processed first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity second data.

Marvit discloses the processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Id. at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit discloses the processor (combination processors 16/32) providing motion and orientation data (Id. at Abstract; ¶¶ 0131-0134; see Figure 16).
In addition, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5).
Thus, the Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the processed first, second and third data of Marvit, instead of the first, second and third data, and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in the body frame of reference as described by Kirkland into the device of Marvit and Ide. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of the handheld device between the body frame of reference and an the processed first, second and third data of Marvit, instead of the first, second and third data, and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in the body frame of reference, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.

With respect to the limitations of claim 37, Marvit discloses 
wherein processing, by the processor, the first, second and third data into processed first, second and third data corresponding to intentional movement of the free space pointing device introduced by a user comprises
converting at least the third data into different units.

In this regard, the Examiner finds that Marvit discloses Marvit discloses the three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) and gyros 28a, 28b providing raw data that is converted into translation along the x, y and z axes and rotation with respect to the x, y and z axes (Id. at ¶¶ 0053, 0055-0056).

With respect to the limitations of claim 102, Marvit, Ide and Kirkland teaches and/or renders obvious
wherein the orientation is represented as a quaternion.

In this regard, the Examiner finds that the ‘611 Patent discloses the orientation being represented by a unit quaternion. (‘611 Patent at c.16, ll.32-34).
In this light, the Examiner finds that Kirkland teaches the orientation being represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the orientation being represented as a quaternion as described by Kirkland into the device of Marvit, Ide and Kirkland. 
A person of ordinary skill in the art would be motivated to incorporate the angular position being represented as a quaternion, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.

With respect to the limitations of claim 112, Marvit, Ide and Kirkland teaches and/or renders obvious
determining, by the processor, whether a distance between a position associated with the orientation from a previous position is above a threshold; and

In this regard, the Examiner finds that Marvit discloses the processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit discloses the processor (combination processors 16/32) utilizing a “zero point” as a baseline of motion at a Id. at ¶ 0063). The Examiner finds that Marvit discloses the processor (combination processors 16/32) determining if the detected change in motion is above a set threshold and if so to continue operation of the device. (Id. at ¶ 0067, 0159-161). In addition, the Examiner finds that Marvit discloses the handheld device 10/31 differentiating between resting on a table from resting in a user’s hand because a user’s hand typically will not be able to hold the device perfectly still (i.e., hand tremor). (Id. at ¶¶ 0127, 0132, 0159-0161). The Examiner finds that Marvit discloses utilizing thresholds to determine intended and unintended gestures/motion. (Id.)

Similarly, Marvit, Ide and Kirkland teaches and/or renders obvious
and on condition that the distance is above a threshold, determining, by the processor, a gesture associated with said intentional movement on condition that the distance is above a threshold.

In this regard, the Examiner finds that Marvit discloses the processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit discloses the processor (combination processors 16/32) determining if the detected change in motion is above a set threshold and if so to continue operation of the device. (Id. at ¶ 0067, 0159-161). In addition, the Examiner finds that Marvit discloses the handheld device 10/31 differentiating between resting on a table from resting in a user’s hand because a user’s hand typically will not be able to hold the device perfectly still (i.e., hand tremor). (Id. at ¶¶ 0127, 0132, 0159-0161). The Examiner finds that Marvit discloses utilizing thresholds to determine intended and unintended gestures/motion. (Id.)

With respect to the limitations of claim 39, Marvit discloses
 [a] handheld device comprising:

In this regard, the Examiner finds that Marvit discloses a 3D handheld pointing device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).
first and second sensors configured to measure rotation of the handheld device about first and second axes of a body frame of reference and output first and second data representing said measured rotation in units of angular velocity;

In this regard, the Examiner finds that Marvit discloses the handheld device 10/31 including at least one sensor (two accelerometers 24a, 24b) detecting translation and rotation with respect to two separate orthogonal axes and gyros 28a-28c detecting movement of the device. (Id. at ¶¶ 0043-0046, 0051, 0053, 0054, 0056, 0057, 0061; see Figures 1-4). In addition, the Examiner finds that Marvit specifically discloses an embodiment comprising three accelerometers and one or more gyros. (Id. at ¶ 0053).
The Examiner finds that the Marvit discloses all the limitations, as set forth above, except for specifically calling for the first and second rotational gyroscope sensors outputting the first and second data representing the measured rotation in units of angular velocity.
However, a hand held device comprising rotational/angular velocity gyroscope sensors which provide first and second data representing the measured rotation in units of angular velocity is known in the art. The Examiner finds that Ide, for example, teaches a handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes which provide first and second data representing the measured rotation in units of angular velocity as described by Ide into the device of Marvit. 
A person of ordinary skill in the art would be motivated to provide first and second Coriolis vibratory gyroscopes which provide first and second data representing the measured rotation in units of angular velocity, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
a three-axis accelerometer configured to measure acceleration of the handheld device in the body frame of reference and output third data representing said measured acceleration in units of acceleration, wherein said measured acceleration comprises an acceleration of said 3D pointing device due to gravity;

In this regard, the Examiner finds that Marvit discloses the motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id. at ¶ 0043).
a processor configured to: receive said first, second and third data;

As set forth supra, the Examiner finds that Functional Phrase 1 does not invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(1) supra). The Examiner construes a ‘processor’ as simply a processor in the hand held device that receives angular velocity and acceleration sensor information.
In this light, the Examiner finds that Marvit discloses the handheld device 10/31 comprising a motion detector 22 including a processor (combination processors 16/32) to receive and process information from at least accelerometers (24a-24c) and the gyros 28a-28c. (Id. at ¶¶ 0036-0038). 

[a processor configured to] … determine an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in the body frame of reference 

As set forth supra, the Examiner finds that Functional Phrase 3 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(3) supra). The Examiner construes a ‘processor’ as simply a processor in the hand held device performing a translation of measured rotational and acceleration measured motion from the natural (body) reference frame of the device into the 
In this light, the Examiner finds that Marvit discloses the processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit discloses the processor (combination processors 16/32) providing motion and orientation data (Id. at Abstract; ¶¶ 0131-0134; see Figure 16).
While Marvit discloses all the limitations as set forth above, Marvit and Ide is silent to the processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in the body frame of reference.
However, a motion detection system comprising a processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in the body frame of reference as described by Kirkland into the device of Marvit and Ide. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of the handheld device between the body frame of reference and an Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
[a processor configured to] … report the orientation of the handheld device for a current sample

As set forth supra, the Examiner finds that Functional Phrase 4 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(4) supra). The Examiner finds that the ‘processor’ as recited in claim 1 is indefinite. (See § IX.B supra). In this regard and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘processor’ as a processor in the hand held device providing the orientation data determined. Thus, the claims will be examined as such.
From this perspective, the Examiner finds that Marvit discloses the processor (combination processors 16/32) providing motion and orientation data base upon continued instantaneous sample positions of the 3D handheld pointing device 10/31. (Marvit at Abstract; ¶¶ 0131-0134; see Figure 16).

With respect to the limitations of claims 40 and 43, Marvit, Ide and Kirkland teaches and/or renders obvious
wherein at least one of the first and second sensors is a camera (claim 40); and

wherein at least one of the first and second sensors is an optical sensor (claim 43);

In this regard, the Examiner finds that Marvit teaches the equivalence of a motion detection device being either a gyroscope, a camera or an optical sensor. (Marvit at ¶¶ 0034, 0036, 0038, 0039, 0042, 0047, 0048, 0051-0054; see Figures 1, 2).
A person of ordinary skill in the art would be motivated to modify the motion detector sensor to instead be a camera or optical sensor, since it would provide a mechanism to utilize simpler off the shelf sensor components. In other words, such a modification would decrease manufacturing and operational costs of the apparatus, thereby increasing the economic benefit to the company.
In addition, the Examiner finds that simple substitution of one known element/method for another would obtain predictable results. That is, the substitution of one known element/method (a camera or optical sensor as shown in Marvit) for another (gyroscope as shown in Marvit) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of a camera or optical sensor in Marvit, Ide and Kirkland would have yielded predictable results, namely, providing a camera or optical sensor in Marvit, Ide and Kirkland to provide a similar, yet different way to sense motion, thus, increasing the simplicity of the handheld motion detection device.

With respect to the limitations of claims 41 and 98, Marvit, Ide and Kirkland teaches and/or renders obvious
wherein at least one of the first and second sensors is a Coriolis vibratory gyroscope (claim 23); and

wherein the first and second sensors are first and second Coriolis vibratory gyroscopes, wherein the first Coriolis vibratory gyroscope comprises a first resonating mass attached to a frame, wherein the first resonating mass resonates relative to the first axis, and wherein displacement of the first resonating mass is measured using a Coriolis acceleration effect to generate the first data, wherein the second Coriolis vibratory gyroscope comprises a second resonating mass attached to a frame, wherein the second resonating mass resonates relative to the second axis, and wherein displacement of the second resonating mass is measured using the Coriolis acceleration effect to generate the second data (claim 97).

As set forth supra, the Examiner finds that Ide discloses the handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of Marvit, Ide and Kirkland. 
Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)

With respect to the limitations of claim 44, Marvit discloses
wherein the third data includes a value y associated with acceleration of the handheld device in a y-axis direction and a value z associated with acceleration of the handheld device in a z-axis direction.

In this regard, the Examiner finds that Marvit discloses a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect acceleration in each axis due to gravity. (Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that when the handheld device is tilted relative to a particular axis, the gravitational acceleration relative to the sensing axis changes and is detected and reflects the tilt of the device. (Id. at ¶ 0042).

With respect to the limitations of claims 47 and 48, Marvit discloses
further comprising: a transceiver configured to wirelessly transmit information indicating the orientation of the handheld device for the current sample (claim 47); and

wherein the transceiver operates in accordance with the BLUETOOTH® standards (claim 48).

In this regard, the Examiner finds that Marvit discloses a method that utilizes a handheld device 10/31 having wireless or wireline communications interface 20 to provide data and information with other devices, such as other handheld devices, or components. (Id. at ¶¶ 0037, 0056-0057, 0120-0122; see Figure 15). Specifically, Marvit discloses system 220 including a laptop 222 and remote device 224 that is controlled by the 3D handheld pointing device 10/31. (Id. at ¶¶ 0006, 0034-0040, 0120-0121, 0123-0125; see Figure 15). In addition, the Examiner finds that Marvit discloses utilizing a wireless Bluetooth® transceiver for receiving data from the processor and wirelessly transmitting the data. (Id. at ¶¶ 0120-0121; see Figure 1).


With respect to the limitations of claim 49, Marvit discloses
further comprising: a housing; a plurality of buttons; and at least one LED .

In this regard, the Examiner finds that Marvit discloses the handheld device 10 including an input 14 comprising a keyboard, keypad, track wheel, button, knob, touchpad, stencil or other component for communication of input. (Marvit at ¶ 0035; see Figure 1). Marvit discloses the handheld device 10 including an LED on the housing to communicate output. (Id.)

With respect to the limitations of claim 55, Marvit, Ide and Kirkland teaches and/or renders obvious
wherein the processor is configured to process the first, second and third data into processed first, second and third data corresponding to intentional movement of the handheld device introduced by a user, and

wherein the processor is configured to determine an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity comprises the processor being configured to determine an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the processed first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity second data.

As set forth supra, the Examiner finds that Functional Phrase 2 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(2) supra). The Examiner construes a ‘processor’ as simply a processor in the hand held device performing a conversion of raw sensor data information into units of acceleration and/or angular rotation/velocity.
Similarly, as set forth above, the Examiner finds that Functional Phrase 3 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(3) supra). The Examiner construes a ‘processor’ as simply a processor in the hand held device performing a translation of measured rotational and acceleration measured motion from the natural (body) reference frame of the device into the reference frame of the user with a quaternion rotation operator that utilizes a unit quaternion that may be based on several transforms.
In this light, the Examiner finds that Marvit discloses the processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Id. at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit discloses the processor (combination processors 16/32) providing motion and orientation data (Id. at Abstract; ¶¶ 0131-0134; see Figure 16).
Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5).
Thus, the Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the processed first, second and third data of Marvit, instead of the first, second and third data, and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in the body frame of reference as described by Kirkland into the device of Marvit and Ide. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the processed first, second and third data of Marvit, instead of the first, second and third data, and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.

With respect to the limitations of claim 57, Marvit discloses 
wherein processor being configured to process the first, second and third data into processed first, second and third data corresponding to intentional movement of the handheld device introduced by a user comprises the processor being configured to convert at least the third data into different units.

As set forth supra, the Examiner finds that Functional Phrase 2 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(2) supra). The Examiner construes a ‘processor’ as simply a processor in the hand held device performing a conversion of raw sensor data information into units of acceleration and/or angular rotation/velocity.
In this light, the Examiner finds that Marvit discloses the three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) and gyros 28a, 28b providing raw data that is converted into translation along the x, y and z axes and rotation with respect to the x, y and z axes (Marvit at ¶¶ 0053, 0055-0056).

With respect to the limitations of claim 103, Marvit, Ide and Kirkland teaches and/or renders obvious
wherein the orientation is represented as a quaternion.


In this light, the Examiner finds that Kirkland teaches the orientation being represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the orientation being represented as a quaternion as described by Kirkland into the device of Marvit, Ide and Kirkland. 
A person of ordinary skill in the art would be motivated to incorporate the angular position being represented as a quaternion, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.

With respect to the limitations of claim 113, Marvit, Ide and Kirkland teaches and/or renders obvious
wherein the processor is configured to: determine whether a distance between a position associated with the orientation from a previous position is above a threshold; and

As set forth supra, the Examiner finds that Functional Phrase 6 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(6) supra). The Examiner finds that the ‘processor’ as recited in claim 111 is indefinite. (See § IX.B supra). In this regard and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘processor’ as a processor in the hand held device performing a determination of a variance of 
From this perspective, the Examiner finds that Marvit discloses the processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit discloses the processor (combination processors 16/32) utilizing a “zero point” as a baseline of motion at a point A with input motion being deemed to be between pint A and a point B. (Id. at ¶ 0063). The Examiner finds that Marvit discloses the processor (combination processors 16/32) determining if the detected change in motion is above a set threshold and if so to continue operation of the device. (Id. at ¶ 0067, 0159-161). In addition, the Examiner finds that Marvit discloses the handheld device 10/31 differentiating between resting on a table from resting in a user’s hand because a user’s hand typically will not be able to hold the device perfectly still (i.e., hand tremor). (Id. at ¶¶ 0127, 0132, 0159-0161). The Examiner finds that Marvit discloses utilizing thresholds to determine intended and unintended gestures/motion. (Id.)

With respect to the limitations of claim 58, Marvit discloses
 [a] system comprising:


In this regard, the Examiner finds that Marvit discloses system 220 including a 3D handheld pointing device 10/31 to spatially control devices and systems. (Marvit
(a) a handheld device including :

The Examiner finds that Marvit discloses 3D handheld pointing device 10/31 to spatially control devices and systems. (Id.)
first and second sensors configured to measure rotation of the handheld device about first and second axes of a body frame of reference and output first and second data representing said measured rotation in units of angular velocity;

In this regard, the Examiner finds that Marvit discloses the handheld device 10/31 including at least one sensor (two accelerometers 24a, 24b) detecting translation and rotation with respect to two separate orthogonal axes and gyros 28a-28c detecting movement of the device. (Id. at ¶¶ 0043-0046, 0051, 0053, 0054, 0056, 0057, 0061; see Figures 1-4). In addition, the Examiner finds that Marvit specifically discloses an embodiment comprising three accelerometers and one or more gyros. (Id. at ¶ 0053).
The Examiner finds that the Marvit discloses all the limitations, as set forth above, except for specifically calling for the first and second rotational gyroscope sensors outputting the first and second data representing the measured rotation in units of angular velocity.
However, a hand held device comprising rotational/angular velocity gyroscope sensors which provide first and second data representing the measured rotation in units of angular velocity is known in the art. The Examiner finds that Ide, for example, teaches a handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes which provide first and second data representing the measured rotation in units of angular velocity as described by Ide into the device of Marvit. 
A person of ordinary skill in the art would be motivated to provide first and second Coriolis vibratory gyroscopes which provide first and second data representing the measured rotation in units of angular velocity, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
a three-axis accelerometer configured to measure acceleration of the handheld device in the body frame of reference and output third data representing said measured acceleration in units of acceleration, wherein said measured acceleration comprises an acceleration of said 3D pointing device due to gravity;

In this regard, the Examiner finds that Marvit discloses the motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id
(b) a processor configured to: receive said first, second and third data;

As set forth supra, the Examiner finds that Functional Phrase 1 does not invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(1) supra). The Examiner construes a ‘processor’ as simply a processor in the hand held device that receives angular velocity and acceleration sensor information.
In this light, the Examiner finds that Marvit discloses the handheld device 10/31 comprising a motion detector 22 including a processor (combination processors 16/32) to receive and process information from at least accelerometers (24a-24c) and the gyros 28a-28c. (Id. at ¶¶ 0036-0038). 

[a processor configured to] … determine an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in the body frame of reference 

As set forth supra, the Examiner finds that Functional Phrase 3 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(3) supra). The Examiner construes a ‘processor’ as simply a processor in the hand held device performing a translation of measured rotational and acceleration measured motion from the natural (body) reference frame of the device into the reference frame of the user with a quaternion rotation operator that utilizes a unit quaternion that may be based on several transforms.
Marvit discloses the processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit discloses the processor (combination processors 16/32) providing motion and orientation data (Id. at Abstract; ¶¶ 0131-0134; see Figure 16).
While Marvit discloses all the limitations as set forth above, Marvit and Ide is silent to the processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in the body frame of reference.
However, a motion detection system comprising a processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in the body frame Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in the body frame of reference as described by Kirkland into the device of Marvit and Ide. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
[a processor configured to] … report the orientation of the handheld device for a current sample

As set forth supra, the Examiner finds that Functional Phrase 4 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(4) supra). The Examiner finds that the ‘processor’ as recited in claim 58 is indefinite. (See § IX.B supra). In this regard and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘processor’ as a processor in the hand held device providing the orientation data determined. Thus, the claims will be examined as such.
From this perspective, the Examiner finds that Marvit discloses the processor (combination processors 16/32) providing motion and orientation data base upon continued instantaneous sample positions of the 3D handheld pointing device 10/31. (Marvit at Abstract; ¶¶ 0131-0134; see Figure 16).

With respect to the limitations of claims 59 and 67, Marvit discloses
wherein the system further comprises: a system controller: [and]

a transceiver disposed in the handheld device, wherein the transceiver is configured to transmit the first, second and third data from the handheld device to the system controller (claim 59); and

wherein the transceiver operates in accordance with the BLUETOOTH® standards (claim 67).

In this regard, the Examiner finds that Marvit discloses a method that utilizes a handheld device 10/31 having wireless or wireline communications interface 20 to provide data and information with other devices, such as other handheld devices, or components. (Id. at ¶¶ 0037, 0056-0057, 0120-0122; see Figure 15). Specifically, Marvit discloses system 220 including a laptop 222 and remote device 224 that is controlled by the 3D handheld pointing device 10/31. (Id. at ¶¶ 0006, 0034-0040, 0120-0121, 0123-0125; see Figure 15). In addition, the Examiner finds that Marvit discloses utilizing a wireless Bluetooth® transceiver for receiving data from the processor and wirelessly transmitting the data. (Id. at ¶¶ 0120-0121; see Figure 1).

With respect to the limitations of claims 60 and 63, Marvit, Ide and Kirkland teaches and/or renders obvious
wherein at least one of the first and second sensors is a camera (claim 60); and

wherein at least one of the first and second sensors is an optical sensor (claim 63);

In this regard, the Examiner finds that Marvit teaches the equivalence of a motion detection device being either a gyroscope, a camera or an optical sensor. (Marvit at ¶¶ 0034, 0036, 0038, 0039, 0042, 0047, 0048, 0051-0054; see Figures 1, 2).
A person of ordinary skill in the art would be motivated to modify the motion detector sensor to instead be a camera or optical sensor, since it would provide a mechanism to utilize 
In addition, the Examiner finds that simple substitution of one known element/method for another would obtain predictable results. That is, the substitution of one known element/method (a camera or optical sensor as shown in Marvit) for another (gyroscope as shown in Marvit) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of a camera or optical sensor in Marvit, Ide and Kirkland would have yielded predictable results, namely, providing a camera or optical sensor in Marvit, Ide and Kirkland to provide a similar, yet different way to sense motion, thus, increasing the simplicity of the handheld motion detection device.

With respect to the limitations of claims 61 and 99, Marvit, Ide and Kirkland teaches and/or renders obvious
wherein at least one of the first and second sensors is a Coriolis vibratory gyroscope (claim 23); and

wherein the first and second sensors are first and second Coriolis vibratory gyroscopes, wherein the first Coriolis vibratory gyroscope comprises a first resonating mass attached to a frame, wherein the first resonating mass resonates relative to the first axis, and wherein displacement of the first resonating mass is measured using a Coriolis acceleration effect to generate the first data, wherein the second Coriolis vibratory gyroscope comprises a second resonating mass attached to a frame, wherein the second resonating mass resonates relative to the second axis, and wherein displacement of the second resonating mass is measured using the Coriolis acceleration effect to generate the second data (claim 97).

As set forth supra, the Examiner finds that Ide discloses the handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of Marvit, Ide and Kirkland. 
A person of ordinary skill in the art would be motivated to provide a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)

With respect to the limitations of claim 64, Marvit discloses
wherein the third data includes a value y associated with acceleration of the handheld device in a y-axis direction and a value z associated with acceleration of the handheld device in a z-axis direction.

In this regard, the Examiner finds that Marvit discloses a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect acceleration in each axis due to gravity. (Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that when the handheld device is tilted relative to a particular axis, the gravitational acceleration relative to the sensing axis changes and is detected and reflects the tilt of the device. (Id. at ¶ 0042).

With respect to the limitations of claim 68, Marvit discloses
further comprising: a housing; a plurality of buttons; and at least one LED .

In this regard, the Examiner finds that Marvit discloses the handheld device 10 including an input 14 comprising a keyboard, keypad, track wheel, button, knob, touchpad, stencil or other component for communication of input. (Marvit at ¶ 0035; see Figure 1). Marvit discloses the handheld device 10 including an LED on the housing to communicate output. (Id.)

With respect to the limitations of claim 73, Marvit, Ide and Kirkland teaches and/or renders obvious
wherein the processor is configured to process the first, second and third data into processed first, second and third data corresponding to intentional movement of the handheld device introduced by a user, and

wherein the processor is configured to determine an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity comprises the processor being configured to determine an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the processed first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity second data.

As set forth supra, the Examiner finds that Functional Phrase 2 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(2) supra). The Examiner construes a ‘processor’ as simply a processor in the hand held device performing a conversion of raw sensor data information into units of acceleration and/or angular rotation/velocity.
Similarly, as set forth above, the Examiner finds that Functional Phrase 3 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(3) supra). The Examiner construes a ‘processor’ as simply a processor in the hand held device performing a translation of measured rotational and acceleration measured motion from the natural (body) reference frame of the device into the reference frame of the user with a quaternion rotation operator that utilizes a unit quaternion that may be based on several transforms.
In this light, the Examiner finds that Marvit discloses the processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Id. at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit discloses the processor (combination processors 16/32) providing motion and orientation data (Id. at Abstract; ¶¶ 0131-0134; see Figure 16).
In addition, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in Id. at ¶¶ 0053-0063; see Figures 4, 5).
Thus, the Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the processed first, second and third data of Marvit, instead of the first, second and third data, and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in the body frame of reference as described by Kirkland into the device of Marvit and Ide. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the processed first, second and third data of Marvit, instead of the first, second and third data, and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in the body frame of reference, since it provides a mechanism to transform correlated signals into a desired Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.

With respect to the limitations of claim 75, Marvit discloses 
wherein processor being configured to process the first, second and third data into processed first, second and third data corresponding to intentional movement of the handheld device introduced by a user comprises the processor being configured to convert at least the third data into different units.

As set forth supra, the Examiner finds that Functional Phrase 2 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(2) supra). The Examiner construes a ‘processor’ as simply a processor in the hand held device performing a conversion of raw sensor data information into units of acceleration and/or angular rotation/velocity.
In this light, the Examiner finds that Marvit discloses the three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) and gyros 28a, 28b providing raw data that is converted into translation along the x, y and z axes and rotation with respect to the x, y and z axes (Marvit at ¶¶ 0053, 0055-0056).

With respect to the limitations of claim 76, Marvit discloses
wherein the handheld device is a 3D pointing device.

In this regard, the Examiner finds that Marvit discloses system 220 including a 3D handheld pointing device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).

With respect to the limitations of claim 104, Marvit, Ide and Kirkland teaches and/or renders obvious
wherein the orientation is represented as a quaternion.

In this regard, the Examiner finds that the ‘611 Patent discloses the orientation being represented by a unit quaternion. (‘611 Patent at c.16, ll.32-34).
In this light, the Examiner finds that Kirkland teaches the orientation being represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the orientation being represented as a quaternion as described by Kirkland into the device of Marvit, Ide and Kirkland. 
A person of ordinary skill in the art would be motivated to incorporate the angular position being represented as a quaternion, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.

With respect to the limitations of claim 77, Marvit discloses
 [a] method comprising:

In this regard, the Examiner finds that Marvit discloses a method that utilizes a 3D handheld pointing device 10/31 to spatially control devices and systems. (Marvit
measuring rotation of a handheld device about first and second axes of a body frame of reference using first and second sensors; 
generating by the first and second sensors, first and second data representing said measured rotation in units of angular velocity;

In this regard, the Examiner finds that Marvit discloses the handheld device 10/31 including at least one sensor (two accelerometers 24a, 24b) detecting translation and rotation with respect to two separate orthogonal axes and gyros 28a-28c detecting movement of the device. (Id. at ¶¶ 0043-0046, 0051, 0053, 0054, 0056, 0057, 0061; see Figures 1-4). In addition, the Examiner finds that Marvit specifically discloses an embodiment comprising three accelerometers and one or more gyros. (Id. at ¶ 0053).
The Examiner finds that the Marvit discloses all the limitations, as set forth above, except for specifically calling for the first and second rotational gyroscope sensors outputting the first and second data representing the measured rotation in units of angular velocity.
However, a hand held device comprising rotational/angular velocity gyroscope sensors which provide first and second data representing the measured rotation in units of angular velocity is known in the art. The Examiner finds that Ide, for example, teaches a handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes which provide first and second data representing the measured rotation in units of angular velocity as described by Ide into the device of Marvit. 
A person of ordinary skill in the art would be motivated to provide first and second Coriolis vibratory gyroscopes which provide first and second data representing the measured rotation in units of angular velocity, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
measuring, by a three-axis accelerometer, acceleration of the handheld device in the body frame of reference;
generating, by said three-axis accelerometer, third data representing the measured acceleration in units of acceleration, wherein said measured acceleration comprises an acceleration of the free space pointing device due to gravity;

In this regard, the Examiner finds that Marvit discloses the motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id
determining, by the processor, an orientation of the handheld pointing device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld pointing device, and wherein the estimate of heading is based on an estimate of heading in said body frame of reference;

In this regard, the Examiner finds that Marvit discloses the processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit discloses the processor (combination processors 16/32) providing motion and orientation data (Id. at Abstract; ¶¶ 0131-0134; see Figure 16).
While Marvit discloses all the limitations as set forth above, Marvit and Ide is silent to the processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in said body frame of reference.
However, a motion detection system comprising a processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the Kirkland into the device of Marvit and Ide. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in said body frame of reference, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
reporting the orientation of the handheld device for a current sample

In this regard, the Examiner finds that Marvit discloses the processor (combination processors 16/32) providing motion and orientation data base upon continued instantaneous sample positions of the 3D handheld pointing device 10/31. (Marvit at Abstract; ¶¶ 0131-0134; see Figure 16).

With respect to the limitations of claims 78 and 86, Marvit discloses
wherein the processor is disposed in a system controller, the method further comprising:

wherein transmitting the first, second and third data from the handheld device to the system controller wherein (claim 78); and

wherein transmitting the first, second and third data from the free space pointing device to the system controller comprises: wirelessly transmitting the first, second and third data from the free space pointing device to the system controller (claim 86).

In this regard, the Examiner finds that Marvit discloses a method that utilizes a handheld device 10/31 having wireless or wireline communications interface 20 to provide data and information with other devices, such as other handheld devices, or components. (Id. at ¶¶ 0037, 0056-0057, 0120-0122; see Figure 15). Specifically, Marvit discloses system 220 including a laptop 222 and remote device 224 that is controlled by the 3D handheld pointing device 10/31. (Id. at ¶¶ 0006, 0034-0040, 0120-0121, 0123-0125; see Figure 15). In addition, the Examiner finds that Marvit discloses utilizing a wireless Bluetooth® transceiver for receiving data from the processor and wirelessly transmitting the data. (Id. at ¶¶ 0120-0121; see Figure 1).

With respect to the limitations of claims 79 and 82, Marvit, Ide and Kirkland teaches and/or renders obvious
wherein at least one of the first and second sensors is a camera (claim 79); and

wherein at least one of the first and second sensors is an optical sensor (claim 82);

In this regard, the Examiner finds that Marvit teaches the equivalence of a motion detection device being either a gyroscope, a camera or an optical sensor. (Marvit at ¶¶ 0034, 0036, 0038, 0039, 0042, 0047, 0048, 0051-0054; see Figures 1, 2).

In addition, the Examiner finds that simple substitution of one known element/method for another would obtain predictable results. That is, the substitution of one known element/method (a camera or optical sensor as shown in Marvit) for another (gyroscope as shown in Marvit) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of a camera or optical sensor in Marvit, Ide and Kirkland would have yielded predictable results, namely, providing a camera or optical sensor in Marvit, Ide and Kirkland to provide a similar, yet different way to sense motion, thus, increasing the simplicity of the handheld motion detection device.

With respect to the limitations of claims 80 and 100, Marvit, Ide and Kirkland teaches and/or renders obvious
wherein at least one of the first and second sensors is a Coriolis vibratory gyroscope (claim 80); and

wherein the first and second sensors are first and second Coriolis vibratory gyroscopes, wherein the first Coriolis vibratory gyroscope comprises a first resonating mass attached to a frame, wherein the first resonating mass resonates relative to the first axis, and wherein displacement of the first resonating mass is measured using a Coriolis acceleration effect to generate the first data, wherein the second Coriolis vibratory gyroscope comprises a second resonating mass attached to a frame, wherein the second resonating mass resonates relative to the second axis, and wherein displacement of the second resonating mass is measured using the Coriolis acceleration effect to generate the second data (claim 100).

As set forth supra, the Examiner finds that Ide discloses the handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of Marvit, Ide and Kirkland. 
A person of ordinary skill in the art would be motivated to provide a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the Id.)

With respect to the limitations of claim 83, Marvit discloses
wherein the third data includes a value y associated with acceleration of the handheld device in a y-axis direction and a value z associated with acceleration of the handheld device in a z-axis direction.

In this regard, the Examiner finds that Marvit discloses a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect acceleration in each axis due to gravity. (Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that when the handheld device is tilted relative to a particular axis, the gravitational acceleration relative to the sensing axis changes and is detected and reflects the tilt of the device. (Id. at ¶ 0042).

With respect to the limitations of claim 87, Marvit discloses
further comprising: a housing; a plurality of buttons; and at least one LED .

In this regard, the Examiner finds that Marvit discloses the handheld device 10 including an input 14 comprising a keyboard, keypad, track wheel, button, knob, touchpad, stencil or other component for communication of input. (Marvit at ¶ 0035; see Figure 1). Marvit discloses the handheld device 10 including an LED on the housing to communicate output. (Id.)

With respect to the limitations of claim 92, Marvit, Ide and Kirkland teaches and/or renders obvious

processing, by the processor, the first, second and third data into processed first, second and third data corresponding to intentional movement of the free space pointing device introduced by a user,

wherein determining an orientation of the free space pointing device between the body frame of reference and an inertial frame of reference using the first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity comprises determining an orientation of the free space pointing device between the body frame of reference and an inertial frame of reference using the processed first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity second data.

In this light, the Examiner finds that Marvit discloses the processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Id. at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit discloses the processor (combination processors 16/32) providing motion and orientation data (Id. at Abstract; ¶¶ 0131-0134; see Figure 16).
In addition, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5).
Thus, the Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the processed first, second and third data of Marvit, instead of the first, second and third data, and a Quaternion rotation operator based on a rotation Quaternion that has an Kirkland into the device of Marvit and Ide. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of the handheld device between the body frame of reference and an inertial frame of reference using the processed first, second and third data of Marvit, instead of the first, second and third data, and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein the orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein the first, second and third values are estimates of roll, pitch and heading, respectively, of the handheld device, and wherein the estimate of heading is based on an estimate of heading in the body frame of reference, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.

With respect to the limitations of claim 94, Marvit discloses 
wherein processing, by the processor, the first, second and third data into processed first, second and third data corresponding to intentional movement of the free space pointing device introduced by a user comprises
converting at least the third data into different units.

In this regard, the Examiner finds that Marvit discloses Marvit discloses the three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) and gyros 28a, 28b providing raw data that is converted into translation along the x, y and z axes and rotation with respect to the x, y and z axes (Id. at ¶¶ 0053, 0055-0056).

With respect to the limitations of claim 95, Marvit discloses
wherein the handheld device is a 3D pointing device.

In this regard, the Examiner finds that Marvit discloses system 220 including a 3D handheld pointing device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).

With respect to the limitations of claim 105, Marvit, Ide and Kirkland teaches and/or renders obvious
wherein the orientation is represented as a quaternion.

In this regard, the Examiner finds that the ‘611 Patent discloses the orientation being represented by a unit quaternion. (‘611 Patent at c.16, ll.32-34).
In this light, the Examiner finds that Kirkland teaches the orientation being represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the orientation being represented as a quaternion as described by Kirkland into the device of Marvit, Ide and Kirkland. 
Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.

With respect to the limitations of claim 115, Marvit, Ide and Kirkland teaches and/or renders obvious
determining, by the processor, whether a distance between a position associated with the orientation from a previous position is above a threshold; and

In this regard, the Examiner finds that Marvit discloses the processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit discloses the processor (combination processors 16/32) utilizing a “zero point” as a baseline of motion at a point A with input motion being deemed to be between pint A and a point B. (Id. at ¶ 0063). The Examiner finds that Marvit discloses the processor (combination processors 16/32) determining if the detected change in motion is above a set threshold and if so to continue operation of the device. (Id. at ¶ 0067, 0159-161). In addition, the Examiner finds that Marvit discloses the handheld device 10/31 differentiating between resting on a table from resting in a user’s hand because a user’s hand typically will not be able to hold the device perfectly still (i.e., hand tremor). (Id. at ¶¶ 0127, 0132, 0159-0161). The Examiner finds that Marvit discloses utilizing thresholds to determine intended and unintended gestures/motion. (Id.)

Similarly, Marvit, Ide and Kirkland teaches and/or renders obvious
and on condition that the distance is above a threshold, determining, by the processor, a gesture associated with said intentional movement on condition that the distance is above a threshold.

In this regard, the Examiner finds that Marvit discloses the processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit discloses the processor (combination processors 16/32) determining if the detected change in motion is above a set threshold and if so to continue operation of the device. (Id. at ¶ 0067, 0159-161). In addition, the Examiner finds that Marvit discloses the handheld device 10/31 differentiating between resting on a table from resting in a user’s hand because a user’s hand typically will not be able to hold the device perfectly still (i.e., hand tremor). (Id. at ¶¶ 0127, 0132, 0159-0161). The Examiner finds that Marvit discloses utilizing thresholds to determine intended and unintended gestures/motion. (Id.)


Claims 9, 28, 46, 66 and 85 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) 108 and Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) as applied to claims 1, 2, 7, 10, 11, 18-23, 25, 26, 29, 30, 35, 37,  above, and further in view of Noguera (U.S. Publication No. 2003/0038778) and MacLaren et al. (U.S. Patent No. 5,617,515) (“MacLaren”).
With respect to the limitations of claims 9, 28, 46, 66 and 85, and 
wherein each of the first and second data is generated at a sampling rate of 200 samples/second.

In this regard, Marvit, Ide and Kirkland discloses all the limitations, as previously set forth, except for specifically calling for the first and second data being generated at a sampling rate of 200 samples/second.
However, an orientation sensor generating positional outputs at a sampling rate of 200 samples/second is known in the art. The Examiner finds that Noguera, for example, teaches a handheld device 10 utilizing an orientation sensor that provides positional indications at a sampling rate of 100 samples per second. (Noguera at ¶ 0026). In addition, the Examiner finds that MacLaren teaches a handheld wand device 10 having orthogonal gyro sensors 40, 42 and 44 providing output signals at 250 Hz. (MacLaren at c.8, ll.48-67). The Examiner finds that MacLaren further teaches that slower and higher sampling rates may be utilized. (Id. at c.8, ll.61-67)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate orientation sensors generating positional outputs at a sampling rate of 200 samples/second as described in Noguera and MacLaren in the system and method of Marvit, Ide and Kirkland. 
A person of ordinary skill in the art would be motivated to provide orientation sensors generating positional outputs at a sampling rate of 200 samples/second, since it provides a mechanism to ensure that positional information is more accurate and does not need MacLaren at c.8, ll.48-67). In other words, such a modification would have provided a more accurate determination of hand manipulated motion through space, thereby increasing the accuracy of the motion detection device.

Claims 17, 36, 56, 74 and 93 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) 109 and Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) as applied to claims 1, 2, 7, 10, 11, 18-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94-105, 111-113 and 115 above, and further in view of Townsend et al. (U.S. Publication No. 2003/0158699)(“ Townsend”).
With respect to the limitations of claims 17, 36, 56, 74 and 93, and 
wherein the processor being configured to process the first, second and third data into processed first, second and third data corresponding to intentional movement of the handheld device introduced by a user comprises the processor being configured to compensate at least one of the first, second and third data for offset bias (claims 17, 56, 74);

wherein processing, by the processor, the first, second and third data into processed first, second and third data corresponding to intentional movement of the free space pointing device introduced by a user comprises compensating at least one of the first, second and third data for offset bias (claim 36 and 93);

As set forth supra, the Examiner finds that Functional Phrase 2 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(2) supra). The Examiner construes a ‘processor’ as simply a 
In this regard, Marvit, Ide and Kirkland discloses all the limitations, as previously set forth, except for specifically calling for the processing compensating at least one of the first, second and third data for offset bias.
However, a processor including compensating for sensors offset bias prior to the calculation of geometric transformation is known in the art. The Examiner finds that Townsend, for example, teaches an orientation sensor including a digital signal processor 18 that receives data from sensors, applies a scaling and offset bias based upon a calibration procedure, and calculates orientation angles for the sensor adjusted sensor data. (Townsend at ¶¶ 0006, 0019, 0024). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor including compensating for sensors offset bias prior to the calculation of geometric transformation as described in Townsend in the system and method of Marvit, Ide and Kirkland. 
A person of ordinary skill in the art would be motivated to provide a processing unit including compensating for sensors offset bias prior to the calculation of geometric transformation, since it provides a mechanism to ensure that positional information is more accurate. (Id.) In other words, such a modification would have provided a more accurate determination of hand manipulated motion through space, thereby increasing the accuracy of the motion detection device.

Claims 106-110 and 114 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) 110 and Kirkland et al. (U.S. Publication No. 2005/0212749)(“Kirkland”) as applied to claims 1, 2, 7, 10, 11, 18-23, 25, 26, 29, 30, 35, 37, 39-41, 43, 44, 47-49, 55, 57-61, 63, 64, 67, 68, 73, 75-80, 82, 83, 86, 87, 92, 94-105, 111-113 and 115 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).
With respect to the limitations of claims 106-110 and 114, and 
wherein the processor being configured to process the first, second and third data into processed first, second and third data corresponding to intentional movement of the handheld device introduced by a user comprises the processor being configured to:
integrate the first and second data to determine an angular position;
apply hysteresis of a calibrated magnitude to the angular position; and
take a derivative of the angular position to determine the processed first and second data (claims 106, 108, 109); 

wherein processing, at said processor, said first, second and third data into processed first, second and third data comprises:
integrating the first and second data to determine an angular position;
applying hysteresis of a calibrated magnitude to the angular position; and
taking a derivative of the angular position to determine the processed first and second data (claim 107, 110, 114); and 

wherein the processor is configured to:
integrate the first and second data to determine an angular position;
apply hysteresis of a calibrated magnitude to the angular position; and
take a derivative of the angular position to determine the processed first and second data (claim 114); 

As set forth supra, the Examiner finds that Functional Phrase 6 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(6) supra). The Examiner construes a ‘processor’ as simply a processor in the hand held device performing: an integration of the processed first and second angular velocities to produce first and second angular positions; an application of a hysteresis of 
In this light, Marvit, Ide and Kirkland discloses all the limitations, as previously set forth, except for specifically calling for the processor being configured to process said first, second and third data into processed first, second and third data comprises the processor being configured to: integrate the first and second data to determine an angular position; apply hysteresis of a calibrated magnitude to the angular position; and take a derivative of the angular position to determine the processed first and second data.
However, a motion detection system comprising a processor to process said first, second and third data into processed first, second and third data by: integrating the first and second data to determine an angular position; applying hysteresis of a calibrated magnitude to the angular position; and taking a derivative of the angular position to determine the processed first and second data is known in the art. The Examiner finds that Simpkins, for example, teaches a processor to process said first, second and third data into processed first, second and third data by: integrating the first and second data to determine an angular position; applying hysteresis of a calibrated magnitude to the angular position; and taking a derivative of the angular position to determine the processed first and second data. (Simpkins at ¶ 0065; see Figure 6).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor to process said first, second and third data into processed first, second and third data by: integrating the first and second data to determine an angular position; applying hysteresis of a calibrated magnitude to the angular position; and taking a derivative of the angular position to determine the processed first and Simpkins in the 3D pointing device and method of Marvit, Ide and Kirkland. 
A person of ordinary skill in the art would be motivated to provide a processor to process said first, second and third data into processed first, second and third data by: integrating the first and second data to determine an angular position; applying hysteresis of a calibrated magnitude to the angular position; and taking a derivative of the angular position to determine the processed first and second data, since it provides a mechanism to compensate for and/or remove hand tremor. (Id.) In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device. (Id. at ¶¶ 0014-0016).


Response to Arguments
Priority
Applicant acknowledge the Office’s finding regarding the domestic priority of the instant ‘924 Reissue Application. (See Jan 2021 Applicant Response at § II). However, Applicant has not filed the required petitions. (See § II, supra)
Specification Objection(s)
With respect to the Specification Objections, the Jan 2021 Applicant Response, including the Jan 2021 Spec Amendment and “Remarks,” has been fully considered and is persuasive. (See Jan 2021 Applicant Response at § VII). 
Drawings Objection(s)
With respect to the Drawings Objections, the Jan 2021 Applicant Response, including the Jan 2021 Spec Amendment and “Remarks,” has been fully considered and is persuasive. (See Jan 2021 Applicant Response at § VIII).
35 U.S.C. § 112 Rejections
With respect to the 35 U.S.C. § 112, First and Second Paragraph, Rejections, the Jan 2021 Applicant Response, including the Jan 2021 Claim Amendment and “Remarks,” has been fully considered and is persuasive. (See Jan 2021 Applicant Response at § X). However, in light of the Jan 2021 Claim Amendment, the Examiner finds that new 35 U.S.C. § 112 rejections are provided above. (See § IX, supra).
Obvious Double Patenting Rejections
With respect to the rejection on the ground of nonstatutory double patenting, the Jan 2021 Applicant Response including the Jan 2021 Claim Amendment, does not overcome the rejections because the rejections on the ground of nonstatutory double patenting are still present and maintained in the instant ‘763 Reissue Application. (See § XI, supra).
35 U.S.C. § 103 Rejections
Applicant’s arguments, see Jan 2021 Applicant Response at § XII, with respect to the rejection(s) of claim(s) 1-95 under pre-AIA  35 U.S.C. 103(a) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in further view of Marvit et al. (U.S. Publication No. Marvit”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) 111 and Kirkland et al. (U.S. Publication No. 2005/0212749)(“Kirkland”). Specifically, the Examiner finds that Marvit, for example, teaches a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) and gyros 28a-28c detecting movement of the device. (See §§ XIII.A.(1),(2) supra). In addition, the Examiner finds that Ide, teaches piezoelectric vibration Coriolis gyroscope sensing elements 2, 3 of the motion detectors 16a, 16b providing an angular velocity value with respect to the axis they are respectively aligned with, in the body frame of reference of the handheld device 1. (Id.) Moreover, Kirkland teaches an inertial measurement unit (IMU) having inertial sensors (i.e., accelerometers and gyroscopes) that provide measurements to a processor that utilizes a unit Quaternion for to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system (See § XIII.A.(5) supra).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Because this application is now final, Applicant are reminded of the USPTO’s after final practice as discussed in MPEP §714.12 and §714.13 and that entry of amendments after final is not a matter of right.  “The refusal of an examiner to enter an amendment after final rejection of claims is a matter of discretion.”  In re Berger, 279 F.3d 975, 984, 61 USPQ2d 1523, 1529 (Fed. Cir. 2002) (citations omitted).  Furthermore, suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  Unless stated otherwise by an express indication that a claim is “allowed,” exemplary claim language provided by the Examiner to overcome a particular rejection or to change claim interpretation has not been addressed with respect to other aspects of patentability (e.g. §101 patentable subject matter, §112, first paragraph written 

Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.   To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.

Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.

Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicant amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicant choose to amend the specification, Applicant is reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicant has any questions on this matter, Applicant is encouraged to contact the Examiner via the telephone number listed below.

Applicant is reminded of the obligation to apprise the Office of any prior or concurrent proceedings in which the ‘611 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, other reissues, reexaminations, or litigations and the results of such proceedings.

In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the ‘611 Patent.  Applicant is reminded that a listing of the information cited or ‘of record’ in the original prosecution of the ‘611 Patent need not be resubmitted in this reissue application unless Applicant desires the information to be printed on a patent issuing from this reissue application.

Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Conferees:

/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
                                                                                                                                                                                                     /H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        

SJR
03/05/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner finds that the parent ‘677 Application of the respective ‘717 RI Application has the same issue in that the parent ‘677 Application does not correctly list the domestic priority.
        2 The Examiner finds that Applicant must also file petitions in the ‘717 RI Application to completely resolve this domestic priority issue,
        3 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘processor’ of Functional Phrase 4, the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        4 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘processor’ of Functional Phrase 6, the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        5 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘processor’ of Functional Phrase 7, the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        6 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 21, 22, 25, 26, 29, 30, 35, 37, 40, 43, 44, 47-49, 55, 57, 78, 79, 82, 83, 86, 87, 92, 94, 112, 113 and 115 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        7 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 28, 46 and 85 over Marvit, Ide, Kirkland, Noguera and MacLaren below for prima facie teachings of claim requirements and obviousness.
        8 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 36, 56 and 93 over Marvit, Ide, Kirkland and Townsend below for prima facie teachings of claim requirements and obviousness.
        9 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 107, 108 and 110 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        10 In an inter parts reexamination of the ‘118 Patent (Cs# 95/002,036 (“’036 IP Reexamination Proceedings”)), the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See PTAB Decision mailed 14 Dec. 2015 (“Dec 2015 PTAB Decision”)). 
        11 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 2, 7, 10, 11, 18, 19 and 111 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        12 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 9 over Marvit, Ide, Kirkland, Noguera and MacLaren below for prima facie teachings of claim requirements and obviousness.
        13 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 17 over Marvit, Ide, Kirkland and Townsend below for prima facie teachings of claim requirements and obviousness.
        14 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 106 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        15 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 21, 22, 25, 26, 29, 30, 35, 37, 40, 43, 44, 47-49, 55, 57, 59, 60, 63, 64, 67, 68, 73, 75, 76, 78, 79, 82, 83, 86, 87, 92, 94, 95, 112, 113 and 115 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        16 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        17 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 23, 41, 61, 80 and 97-100 over Marvit, Ide and Kirkland, below for prima facie teachings of claim requirements and obviousness.
        18 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 28, 46, 66 and 85 over Marvit, Ide, Kirkland, Noguera and MacLaren below for prima facie teachings of claim requirements and obviousness.
        19 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 36, 56, 74 and 93 over Marvit, Ide, Kirkland and Townsend below for prima facie teachings of claim requirements and obviousness.
        20 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 107-110 and 114 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        21 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        22 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 2, 7, 10, 11 18, 19, 21, 22, 25, 26, 29, 30, 35, 37, 40, 43, 44, 47-49, 55, 57, 59, 60, 63, 64, 67, 68, 73, 75, 76, 78, 79, 82, 83, 86, 87, 92, 94, 95, 111-113 and 115 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        23 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 9, 28, 46, 66 and 85 over Marvit, Ide, Kirkland, Noguera and MacLaren below for prima facie teachings of claim requirements and obviousness.
        24 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 17. 36, 56, 74 and 93 over Marvit, Ide, Kirkland and Townsend below for prima facie teachings of claim requirements and obviousness.
        25 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 106-110 and 114 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        26 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        27 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 111 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        28 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 106 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        29 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 112, 113 and 115 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        30 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        31 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 23, 41, 61, 80 and 97-100 over Marvit, Ide and Kirkland, below for prima facie teachings of claim requirements and obviousness.
        32 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 107-110 and 114 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        33 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        34 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 111-113 and 115 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        35 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 106-110 and 114 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        36 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 21, 22, 25, 29, 30, 35, 37, 40, 43, 44, 47-49, 55, 57, 78, 79, 82, 83, 86, 87, 92, 94, 112, 113 and 115 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        37 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 28, 46 and 85 over Marvit, Ide, Kirkland, Noguera and MacLaren below for prima facie teachings of claim requirements and obviousness.
        38 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 36, 56 and 93 over Marvit, Ide, Kirkland and Townsend below for prima facie teachings of claim requirements and obviousness.
        39 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        40 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 21, 29, 30, 35, 37, 44, 47-49, 55, 57, 78, 83, 86, 87, 92, 94, 112, 113 and 115 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        41 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 28, 46 and 85 over Marvit, Ide, Kirkland, Noguera and MacLaren below for prima facie teachings of claim requirements and obviousness.
        42 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 36, 56 and 93 over Marvit, Ide, Kirkland and Townsend below for prima facie teachings of claim requirements and obviousness.
        43 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 107, 108 and 110 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        44 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        45 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 111 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        46 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 106 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        47 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 112, 113 and 115 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        48 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        49 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 23, 41, 61, 80 and 97-100 over Marvit, Ide and Kirkland, below for prima facie teachings of claim requirements and obviousness.
        50 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 107-110 and 114 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        51 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        52 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 111-113 and 115 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        53 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 106-110 and 114 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        54 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 21, 22, 25, 26, 29, 30, 35, 37, 40, 43, 44, 47-49, 55, 57, 78, 79, 82, 83, 86, 87, 92, 94, 95, 112, 113 and 115 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        55 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 28, 46 and 85 over Marvit, Ide, Kirkland, Noguera and MacLaren below for prima facie teachings of claim requirements and obviousness.
        56 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 36, 56 and 93 over Marvit, Ide, Kirkland and Townsend below for prima facie teachings of claim requirements and obviousness.
        57 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 107-110 and 114 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        58 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        59 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 21, 22, 25, 26, 29, 30, 35, 37, 40, 43, 44, 47-49, 55, 57, 78, 79, 82, 83, 86, 87, 92, 94, 95, 112, 113 and 115 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        60 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 28, 46 and 85 over Marvit, Ide, Kirkland, Noguera and MacLaren below for prima facie teachings of claim requirements and obviousness.
        61 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 36, 56 and 93 over Marvit, Ide, Kirkland and Townsend below for prima facie teachings of claim requirements and obviousness.
        62 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 107-110 and 114 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        63 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        64 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 21, 22, 25, 26, 29, 30, 35, 37, 40, 43, 44, 47-49, 55, 57, 78, 79, 82, 83, 86, 87, 92, 94, 95, 112, 113 and 115 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        65 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        66 Since the ‘920 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘917 Patent (i.e., ‘917 ODP Claims) is required and the same as set forth for the ‘920 ODP Claims. (See ‘920 ODP Claims rejection, supra).
        67 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 28, 46, 66 and 85 over Marvit, Ide, Kirkland, Noguera and MacLaren below for prima facie teachings of claim requirements and obviousness.
        68 Since the ‘920 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘917 Patent (i.e., ‘917 ODP Claims) is required and the same as set forth for the ‘920 ODP Claims. (See ‘920 ODP Claims rejection, supra).
        69 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 36, 56, 74 and 93 over Marvit, Ide, Kirkland and Townsend below for prima facie teachings of claim requirements and obviousness.
        70 Since the ‘920 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘917 Patent (i.e., ‘917 ODP Claims) is required and the same as set forth for the ‘920 ODP Claims. (See ‘920 ODP Claims rejection, supra).
        71 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 107 and 108 and 110 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        72 Since the ‘920 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘917 Patent (i.e., ‘917 ODP Claims) is required and the same as set forth for the ‘920 ODP Claims. (See ‘920 ODP Claims rejection, supra).
        73 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        74 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 21, 22, 25, 26, 29, 30, 35, 37, 40, 43, 44, 47-49, 55, 57, 78, 79, 82, 83, 86, 87, 92, 94, 95, 112, 113 and 115 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        75 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        76 Since the ‘883 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘298 Patent (i.e., ‘298 ODP Claims) is required which is the same as set forth above for the ‘883 ODP Claims. (See ‘883 ODP Claims rejection, supra).
        77 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 28, 46, 66 and 85 over Marvit, Ide, Kirkland, Noguera and MacLaren below for prima facie teachings of claim requirements and obviousness.
        78 Since the ‘883 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘298 Patent (i.e., ‘298 ODP Claims) is required which is the same as set forth above for the ‘883 ODP Claims. (See ‘883 ODP Claims rejection, supra).
        79 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 36, 56, 74 and 93 over Marvit, Ide, Kirkland and Townsend below for prima facie teachings of claim requirements and obviousness.
        80 Since the ‘883 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘298 Patent (i.e., ‘298 ODP Claims) is required which is the same as set forth above for the ‘883 ODP Claims. (See ‘883 ODP Claims rejection, supra).
        81 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 107-110 and 114 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        82 Since the ‘883 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘298 Patent (i.e., ‘298 ODP Claims) is required which is the same as set forth above for the ‘883 ODP Claims. (See ‘883 ODP Claims rejection, supra).
        83 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        84 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 40, 43, 44, 47-49, 55, 57 and 113 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        85 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 46 over Marvit, Ide, Kirkland, Noguera and MacLaren below for prima facie teachings of claim requirements and obviousness.
        86 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 56 over Marvit, Ide, Kirkland and Townsend below for prima facie teachings of claim requirements and obviousness.
        87 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 108 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        88 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        89 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 40, 43, 44, 47-49, 55, 57 and 113 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        90 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 46 and 66 over Marvit, Ide, Kirkland, Noguera and MacLaren below for prima facie teachings of claim requirements and obviousness.
        91 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 56 and 74 over Marvit, Ide, Kirkland and Townsend below for prima facie teachings of claim requirements and obviousness.
        92 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 108, 109 and 114 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        93 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        94 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 2, 7, 10, 11 18, 19, 21, 22, 25, 26, 29, 30, 35, 37, 40, 43, 44, 47-49, 55, 57, 59, 60, 63, 64, 67, 68, 73, 75, 76, 78, 79, 82, 83, 86, 87, 92, 94, 95, 111-113 and 115 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        95 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 46 over Marvit, Ide, Kirkland, Noguera and MacLaren below for prima facie teachings of claim requirements and obviousness.
        96 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 56 over Marvit, Ide, Kirkland and Townsend below for prima facie teachings of claim requirements and obviousness.
        97 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 108 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        98 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        99 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 21, 22, 25, 26, 29, 30, 35, 37, 59, 60, 63, 64, 67, 68, 73, 75, 76, 78, 79, 82, 83, 86, 87, 92, 94, 95, 112 and 115 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        100 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 28, 66 and 85 over Marvit, Ide, Kirkland, Noguera and MacLaren below for prima facie teachings of claim requirements and obviousness.
        101 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 36, 74 and 93 over Marvit, Ide, Kirkland and Townsend below for prima facie teachings of claim requirements and obviousness.
        102 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 107, 109, 110 and 114 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        103 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 28, 46 and 85 over Marvit, Ide, Kirkland, Noguera and MacLaren below for prima facie teachings of claim requirements and obviousness.
        104 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 21, 22, 25, 26, 29, 30, 35, 37, 40, 43, 44, 47-49, 55, 57, 78, 79, 82, 83, 86, 87, 92, 94, 95, 112, 113 and 115 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        105 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 36, 56 and 93 over Marvit, Ide, Kirkland and Townsend below for prima facie teachings of claim requirements and obviousness.
        106 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 107, 108 and 110 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        107 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        108      In an inter parts reexamination of the ‘118 Patent (Cs# 95/002,036 (“’036 IP Reexamination Proceedings”)), the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See PTAB Decision mailed 14 Dec. 2015 (“Dec 2015 PTAB Decision”)).
        109      In an inter parts reexamination of the ‘118 Patent (Cs# 95/002,036 (“’036 IP Reexamination Proceedings”)), the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See PTAB Decision mailed 14 Dec. 2015 (“Dec 2015 PTAB Decision”)).
        110      In an inter parts reexamination of the ‘118 Patent (Cs# 95/002,036 (“’036 IP Reexamination Proceedings”)), the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See PTAB Decision mailed 14 Dec. 2015 (“Dec 2015 PTAB Decision”)).
        111 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).